ACCEPTED
                                                                   01-15-00349-CV
                                                        FIRST COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                                              5/19/2015 3:52:15 PM
                                                             CHRISTOPHER PRINE
                                                                            CLERK



           NO. 01-15-00349-CV
                                                 FILED IN
                                          1st COURT OF APPEALS
                                              HOUSTON, TEXAS
   IN THE COURT OF APPEALS FOR THE        5/19/2015 3:52:15 PM
    1•1 JUDICIAL DISTRICT OF HOUSTON      CHRISTOPHER A. PRINE
                                                  Clerk


    IN RE MANHATTAN I VAUGHN, JVP


          On Appeal From the
        801hJudicial District Court
         of Harris County, Texas
          Cause No. 2013-76550


RESPONSE TO MANHATTAN I VAUGHN, JVP'S
    PETITION FOR WRIT OF MANDAMUS




                        Respectfully Submitted,

                        THE GIBSON LAW f"IRM

                        Jason A. Gibson
                        State Bar No. 24000606
                        Casey L. Jordan
                        State Bar No. 24090599
                        The Lyric Centre
                        440 Louisiana, Suite 2400
                        Houston, Texas 77002
                        E-mail: efile@jag-lawfirm.com
                        Ph: (713) 650-1010
                        Fax: (713) 650-1011

                        ATTORNEYS FOR PLAINTIFFS
                 IDENTITY OF PARTIES AND COUNSEL

      Pursuant to Rule 52.3(a) of the Texas Rules of Appellate Procedure,

Appellants give the following identity of parties and counsel of record.

      HONORABLE LARRY WEIMAN, 801 H Judicial District Court of
      Harris County, Respondent

     JOSEFINA GARCIA, Individually and as Heir to the Estate of
     ANGEL GARCIA and ORBELINDA HERRERA, as Next Friend
     of ASHLEY GARCIA and BRYAN GARCIA, Minors, Plaintiffs
     and Real Parties in Interest

      Represented by:         Jason A. Gibson
                              Casey L. Jordan
                              THE GIBSON LAW F'IRM
                              The Lyric Centre
                              440 Louisiana, Suite 2400
                              Houston, Texas 77002
                              Ph: (713) 650-1010
                              Fax: (713) 650-1011

      MANHATTAN I VAUGHN, JVP, DefendantandRelator

      Represented by:         Mike Miller
                              JJ. Knauff
                              Clark C. Butler
                              The Miller Law Firm
                              3811 Turtle Creek Blvd., Suite 1950
                              Dallas, Texas 775219
                              Ph: (469) 916-2552
                              Fax: (469) 916-2555
TEXAS CUTTING & CORING LP, TEXAS CUTTING & CORING
GP, INC., LINDAMOOD DEMOLITION, INC., Defendants

Represented by:   Mike Miller
                  JJ. Knauff
                  Clark C. Butler
                  The Miller Law Firm
                  3811 Turtle Creek Blvd., Suite 1950
                  Dallas, Texas 775219
                  Ph: (469) 916-2552
                  Fax: (469) 916-2555




                         ii
                       TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL ........................ .

TABLE OF CONTENTS ..................................... iii

INDEX OF AUTHORITIES .................................... v

STATEMENT OF THE CASE .................................. 2

ISSUES PRESENTED ....................................... 3

    Was Relator's due process violated after the court 1) considered
    argument at four separate hearings on Relator's privilege claim;
    2) admitted two affidavits Relater offered as evidence in support
    of its claim; 3) allowed Relater to file a privilege log seven months
    after the deadline to do so and 4) reviewed the documents at
    issue in camera for two months before ruling? ................. 3

    Did Relater waive its right to assert privilege when it concealed
    requested documents for seven months and failed to make a
    withholding statement? .................................. 3

    Are Gary Lambert's investigation report and related documents,
    generated in the ordinary course of business and as required by
    Relator's own operating policies and procedures, attorney work-
    product or attorney-client communications? ................... 3

FACTUAL BACKGROUND .................................... 4

PROCEDURAL BACKGROUND ................................ 5

SUMMARY OF ARGUMENT & EVENTS ........................ 10

ARGUMENT .............................................. 12

    The Court Did Not Violate Relator's Right to Due Process ......    13
    Relater Waived Right to Assert Any Privilege ................      15
    The Documents Are Not Work Product .....................           20
    When Relator's Counsel "Arrived" On-Site Is Irrelevant .........   24
    The Documents Do Not Contain Attorney-Client
    Communications ......................................              26

                                  iii
CONCLUSION ............................................ 28

REQUEST FOR RELIEF ..................................... 29

CERTIFICATION OF FACTS ................................. 30

CERTIFICATE OF SERVICE ................................. 31

INDEX TO APPENDIX ...................................... 32

VERIFICATION ............................................ 33




                             iv
                         INDEX OF AUTHORITIES

CASES

In re Anderson,
163 S.W.3d 136 (Tex. App.-San Antonio 2005, no pet.) ....... 15,18,19

In re Avantel, S.A.,
343 F.3d 311 (5th Cir. 2003) ............................... 26, 27

In re E. I. Dupont de Nemours & Co.,
136 S.W.3d 218 (Tex. 2004) ............................... 13, 14

In re Maher,
143 S.W.3d 907 (Tex. App. Fort Worth 2004, no pet.) ....... 18, 20, 27

In re Monsanto Co.,
998 S.W.2 d 917, 924 (Tex.App.-Waco 1999, orig. proceeding) ...... 13

Nat'/ Tank Co. v. Brotherton,
851 S.W.2d 193 (Tex. 1993)      .............................. 18,20

STATUTES

TEX. R. C1v. P. 193.3(a) ................................... 15, 19

TEX. R. C1v. P. 193.4(a) ..................................... 13

TEX. R. C1v. P. 199.6 ........................................ 13

TEX. R. EVID. 503 ........................................ 26, 27




                                     v
                                NO. 01-15-00349-CV

                  IN THE COURT OF APPEALS FOR THE
                   1st JUDICIAL DISTRICT OF HOUSTON

                   IN RE MANHATTAN I VAUGHN, JVP

                          On Appeal From the
                           1
                        80 Judicial District Court
                            h

                         of Harris County, Texas
                          Cause No. 2013-76550



             RESPONSE TO MANHATTAN I VAUGHN, JVP'S
                 PETITION FOR WRIT OF MANDAMUS




TO THE HONORABLE FIRST COURT OF APPEALS:

      JOSEFINA GARCIA, Individually and as Heir to the Estate of ANGEL

GARCIA; and ORBELINDA HERRERA, as Next Friend of ASHLEY GARCIA

and BRYAN GARCIA, Minors ("Real Parties In Interest" or "Plaintiffs"), file this

Response to Relater, MANHATTAN          I VAUGHN,    JVP's Petition for Writ of

Mandamus, and would respectfully show the following:
                               I.
                  STATEMENT OF THE CASE

Nature of the Case:          This is a wrongful death case.
                             Relator's negligence caused the
                             caterpillar skid steer Angel Garcia
                             was operating to flip over the side
                             of the fifth floor ramp of Kyle Field
                             Stadium at Texas A&M University.
                             During the fall Angel Garcia
                             suffered traumatic life-ending
                             injuries.

Trial Judge & Court:         The Honorable Judge Larry
                             Weiman, 801h Judicial District,
                             Harris County, Texas

Trial Court's Disposition:   Granted Plaintiffs' Motion to
                             Compel Manhattan IVaughn, JVP's
                             Responses to Plaintiffs' Requests
                             for Production and Ordered
                             production of documents wrongfully
                             withheld by Relator.




                               2
                            11.
                    ISSUES PRESENTED

A.   Was Relator's due process violated after the court 1)
     considered argument at four separate hearings on Relator's
     privilege claim; 2) admitted two affidavits Relater offered as
     evidence in support of its claim; 3) allowed Relater to file a
     privilege log seven months after the deadline to do so and
     4) reviewed the documents at issue in camera for two
     months before ruling?

B.   Did Relater waive its right to assert privilege when it
     concealed requested documents for seven months and
     failed to make a withholding statement?

C.   Are Relator's investigation report and related documents,
     generated in the ordinary course of business and as
     required by Relator's own operating policies and
     procedures, attorney work-product or attorney-client
     communications?




                                3
                                      111.
                          FACTUAL BACKGROUND

1.    On December 3, 2013, 28 year-old Angel Garcia sustained fatal injuries

from a four-story fall while working on the Kyle Field renovation project in

College Station, Texas. Appendix 1, Pl.s' Sec. Am. Pet. Specifically, Garcia's

injuries were caused when a concrete beam cut loose from the structure

caused the Caterpillar Skidsteer he operated to flip over the edge of the fourth

floor ramp. Id.

2.    Garcia was an employee of Lindamood Demolition, Inc., an entity

assisting in the removal of concrete debris on the morning of December 3,

2013. Id. The work being performed was a part of the renovation at Kyle Field

to expand seating from 82,600 to 102,500. Id. Relater, Manhattan I Vaughn,

JVP, served as general contractor for the entire project. Id. At approximately

11 :30 a.m., Garcia was operating a Caterpillar Skid Steer Loader on the 4th

floor spiral ramp in the northeast portion of Kyle Field. Id. Garcia was using

the Caterpillar's grapple bucket to catch and support concrete cut loose as a

result of the demolition. Id.

3.    Shortly before noon, a portion of concrete larger than the Caterpillar was

able to control, forced the skid steer and Garcia over the edge of the fourth

floor ramp. Id. The skid steer hit a steel beam on the way down, causing it to


                                       4
flip repeatedly. Id. During the fall, Garcia was ejected and landed in a pile of

rubble, back first, suffering massive trauma to his torso and head. Id.

4.    An ambulance transported Garcia to the emergency room in Bryan,

Texas. Id. Despite their efforts, 28 year-old Garcia succumbed to his injuries

and was pronounced dead at St. Joseph Hospital. Id. Garcia is survived by

his mother, Josefina Garcia, and his two minor children, Ashley and Bryan.

Id.

                                      IV.
                      PROCEDURAL BACKGROUND

5.    For seven months, Relater concealed the existence of more than twelve

hundred (1200) pages of documents responsive to Pl.s' First Requests for

Production. See Appendix 2, Pl.s' First Requests for Production; see also

Relator's Appendix 6. Plaintiffs served their first requests on March 11, 2014.

See Appendix 2. On June 12, 2014, Plaintiffs' filed their first Motion to Compel

Relator's responses to Plaintiffs' Requests for Production and filed a

supplement to the motion on July 31, 2014. See Appendix 3, Pl.s' Second

Mot. to Compel Def.'s Ans. and Responses to Written Disc.




                                       5
6.    Relater filed a response and the Court heard arguments regarding

Plaintiffs' motion. See Appendix 4, Def.'s Responses to Plaintiffs' Sec. Mot.

to Compel Def.'s Ans. and Responses to Written Disc. At no time, however,

did Relater inform Plaintiffs or the Court it was ever withholding documents -

much less 1200 pages worth - responsive to the requests. See id; see also

Relator's Appendix 3.

7.    Plaintiffs only learned of the withheld documents when former

Manhattan   I   Vaughn Senior Safety Manager, Gary Lambert, informed

Plaintiffs of their existence. See Relator's Appendix 5, Pl.s' Request for

Emergency Hearing; see also Relator's Appendix 7, Pl.s' Mot. to Compel

Production of Safety Director's Incident Report; see also Relator's Appendix

16, Pl.s' Am. Third Mot. to Compel Manhattan, Vaughn, JVP's Responses to

Pl.s' Requests for Production at Exhibits A and I. Specifically, Mr. Lambert

informed Plaintiffs he conducted a safety investigation into Garcia's death and

provided Relater a report of his findings as well as those from Thomas Kramer

and other witnesses. See id.

8.    Upon learning of Lambert's investigation, Plaintiffs made several

attempts to obtain a copy of the investigation documents from Relater without

court intervention. See Relator's Appendix 5, at Exhibit G. However, Relator


                                      6
refused to cooperate and denied such documents existed. See id; see also

Relator's Appendix 6, Relator's Letter Regarding Non-Existence of Report.

9.    Plaintiffs then requested an emergency hearing regarding the report.

At the emergency hearing on November 21, 2014, Plaintiffs learned Relater

not only concealed Mr. Lambert's report, but also an entire box of documents

responsive to Plaintiffs' requests served over eight months ago. See Relator's

Appendix 5.

10.   Plaintiffs' filed a Motion to Compel the report and the Court heard

arguments regarding the same on December 5, 2014. See Relator's Appendix

7; see also Relator's Appendix 10, Reporter's Record Dec. 5, 2014. At that

time the Court ruled Relater had insufficient evidence to support its work-

product privilege claim. Id. at 57/4-13.

11.   As a result, the Court instructed Relater to produce all documents

responsive to Plaintiffs' requests or submit a privilege log for documents

claimed to be protected by attorney-client privilege for in camera review. Id.

Contrary to the Court's instruction, Relater produced a privilege log claiming

attorney-client and work-product privileges for all documents contained in the

box. See Relator's Appendix 16 at Exhibit F.




                                       7
12.   The privilege log, provided on December 8, 2014, revealed Relator

wrongfully concealed 1,250 pages of documents responsive to thirty-seven

of Plaintiffs' discovery requests served more than eight months before. See

id. Another emergency hearing was held on December 10, 2014 in which

Plaintiffs again requested Relator produce all documents responsive to

Plaintiffs' Requests for Production. See Relator's Appendix 11 and 12.

13.   On December 22, 2014, Plaintiffs filed their Third Motion to Compel

Manhattan IVaughn, JVP's Responses to Plaintiffs' Requests for Production.

See Relator's Appendix 14, Pl.s' Third Mot. to Compel Manhattan, Vaughn,

JVP's Responses to Pl.s' Requests for Production. On the same date,

Plaintiffs served Defendants notice the motion would be heard before the

Court on January 23, 2015. See Relator's Appendix 15, Notice of Hearing.

Seven days before the hearing, Plaintiffs filed an Amended Third Motion to

Compel. See Relator's Appendix 16.

14.   Although 1) the very same issues had been before the court at least

three times prior; 2) Relator had more than one month's notice of the hearing

date and 3) Defendant had seven days to review and respond to the amended

pleading, Defendant objected to the timeliness of the hearing, claiming a lack

of notice. See Relator's Appendix 5, 10 and12.


                                      8
15.   At the hearing, the Court heard Relator's objections and ruled:

      [Plaintiffs' First Amended Third Motion to Compel] was filed seven
      days before the hearing. The hearing was noticed a month ago.
      I'm going to overrule your objection. We are going to proceed.
      The Court finds that there was sufficient notice as required by
      Texas Rules of Civil Procedure and our local rules.

Relator's Appendix 20, Reporters Record Jan. 23, 2015 at 12/11-18.

16.   The Court also ordered Relator to produce all of the documents on its

privilege log for in camera review. Id. at 69/10-15. Subsequently, Relator

drastically revised its log, withdrawing privilege claims for more than 1,000

pages of documents. See Relator's Appendix 4, List of Documents Produced

from Box.

17.   On April 10, 2015, the trial court ruled the remaining 150+ pages of

documents, except for one sentence, were also not privileged. See Relator's

Appendix 22, Order Granting Pl.s' Mot. to Compel Defendant's Responses To

Plaintiffs' Requests for Production. Relator was ordered to produce the

documents within seven days. Id. Defendants then produced another 100+

pages of documents from Lambert's box and filed this Petition for Writ of

Mandamus. See Relator's Appendix 4.

18.   The only documents now at issue are those directly related to Gary

Lambert's investigation. See id. Specifically, the documents are identified on

                                      9
Relator's privilege log as 1) MV_Lambert.000001-.000012 "Typed Summary

of Gary Lambert Investigation Notes" and 2) MV_Lambert.000013-.000114

"Handwritten and Typed Notes made by Gary Lambert between December 3,

2013 - December 5, 2013." See id.

                                       v.
                  SUMMARY OF ARGUMENT & EVENTS

19.   This dispute began when Lambert contacted The Gibson Law Firm and

informed Plaintiffs' counsel he investigated the incident surrounding Angel

Garcia's death. At the time of Garcia's death, Lambert was Manhattan             I
Vaughn's Safety Manager and the most senior safety person on the Kyle Field

construction project. See Relator's Appendix 16 at Exhibits A, Band I.

20.   Over the course of numerous telephone calls, e-mails and text

messages, Lambert stated: 1) he was not represented by defense counsel;

2) he generated a lengthy report documenting his investigation; and 3) he left

his report, notes and witness statements in a box labeled "Lindamood

Incident" on his desk at the job site when he left his employment with MV. See

id.

21.   Plaintiffs requested all investigative reports related to the incident early

on in the case, over a year ago. See Appendix 2. Although Relator's counsel

produced other incident reports and witness statements for other Defendants

                                       10
in the case and other incidents on site, Relator's report for Garcia's death was

never disclosed or produced. See Relator's Appendix 16; see also Relator's

Appendix 4. Lambert conducted the investigation because he was required

to do so by MV's policies and procedures, which existed prior to the incident.

See Relator's Appendix 6, Aft. of Thomas Kramer at 3; see also Relator's

Appendix 16 at Exhibit J .000653-.000660.

22.   Armed with the knowledge obtained from Lambert, Plaintiffs notified

Relator's counsel ("Miller") of the report. See Relator's Appendix 5, at Exhibit

G. At first, Miller indicated "we know nothing about a report," taking the

position he did not have a clue about a report but would "look into it."

23.   After Plaintiffs' brought the matter to the attention of the Court, Miller

changed his tune, acknowledging: 1) Lambert did conduct an investigation

into the events surrounding Garcia's death and 2) he left an entire box of

documents related to that investigation in Relator's possession. See Relator's

Appendix 6.

24.   After four hearings on the issue, several months of in camera review

and more than a year after they were requested, the Court ordered Relator to

produce Lambert's investigation documents and others contained in the box.

See Relator's Appendix 22.



                                      11
                                     VI.
                                ARGUMENT

25.   The Court must deny Relator's Petition for Writ of Mandamus and

uphold the trial court's Order Granting Plaintiffs' Motion to Compel Relator's

Responses to Plaintiffs' Requests for Production because:

      •    Relator had proper notice of Plaintiffs' Motion to Compel
           heard on January 23, 2015 and the three hearings
           addressing the same issue that occurred prior to;

      •    Gary Lambert's incident report and related documents are
           responsive to Plaintiffs' First Requests for Production;

      •    Relator wrongfully concealed the documents for seven
           months;

      •    Relator waived the right to assert privilege by failing to
           disclose it was withholding the documents;

      •    The report is not protected by either work product or
           attorney-client privilege because the primary motivating
           purpose was not litigation;

      •    The investigation was not conducted at the request of
           counsel; and

      •    Gary Lambert generated the investigation report and related
           documents in the ordinary course of business as required
           by Relator's own operating policies and procedures.




                                     12
A.    THE COURT DID NOT VIOLATE RELATOR'S RIGHT TO DUE PROCESS

26.   The Court did not violate Relator's right to due process because 1)

Relater not only had a month's notice of the hearing on Plaintiffs' Amended

Third Motion to Compel; but also 2) the same matter was properly noticed and

before the court several times before.

27.   In the five months before the court signed the order at issue, the court

heard argument regarding Relaters privilege claim four separate times. See

Relator's Appendix 5, 7, 11 and 20. Therefore, Relater had four separate

opportunities to provide argument and evidence to support its claim.

28.   Once a hearing is set, the party resisting discovery must produce

evidence necessary to support the claim for privilege. See TEX. R. C1v. P.

193.4(a), 199.6; see also In re E.I. Dupont de Nemours & Co., 136 S.W.3d
218, 227 (Tex.2004). Such evidence may be in the form of live testimony or

an affidavit. See id. Affidavits must be served at least seven days before the

hearing. See TEX. R. C1v. P. 193.4(a), 199.6; see also In re Monsanto Co. 998
S.W.2d 917, 924 (Tex.App.- Waco 1999, orig. proceeding). However, when

a party is resisting discovery on the grounds of privilege an inspection of the

documents themselves may be the only adequate evidence to evaluate the

claim. See In re E.I. Dupont de Nemours & Co. at 223.



                                      13
29.   Over the course of the multiple hearings on this matter, Relater offered

two different affidavits in support of its privilege claim. See Relator's Appendix

13, Order Admitting Tom Kramer Affidavit; see also Relator's Appendix 20 at

62/15-17. Upon review of the affidavits and argument by counsel, the Court

determined an in camera inspection of the documents was necessary. On two

separate occasions, the court ordered Relater to provide Lambert's report and

related documents for in camera inspection. See Relator's Appendix 12 at

57/4-13; see also Relator's Appendix 20 at 69/10-15.

30.   It was only after reviewing the documents themselves, the court

determined Lambert's report and related documents were not attorney work

product and did not contain attorney client communications. See Relator's

Appendix 22. Therefore, the Court's order requiring Relater to produce the

documents was not an abuse of discretion and did not violate Relator's right

to due process. See In re E. /. Dupont de Nemours & Co. at 223 (Holding once

a party puts on evidence in support of its claim for privilege and tenders the

documents to the court, the court must conduct an in camera review before

deciding whether to compel production.).




                                       14
8.    RELATOR WAIVED RIGHT TO ASSERT ANY PRIVILEGE

31.   Although the court allowed Relator to put on evidence in support of its

claim, Relator actually waived its right to even assert a privilege claim by

failing to notify Plaintiffs it was withholding requested documents.

32.   In order to lawfully withhold a requested document, a party must:

      a.    Assert a privilege; and

      b.    Provide notice a requested document has been withheld.

TEX. R. C1v. P. 193.3(a) (emphasis added).

The privilege must be asserted and a withholding statement must be made

prior to the deadline to respond to discovery.           See TEX. R. C1v. P.

193.3(a), see also In re Anderson, 163 S.W.3d 136, 142 (Tex. App.-San

Antonio 2005, no pet.).

33.   Relator's responses to Plaintiffs' Requests for Production were due April

30, 2014. See Appendix 2. Lambert's report and other investigation

documents are responsive to several of those requests, including:

      Request No. 8.          All documents related to inspections done
                              on the Kyle Field renovation project,
                              including but not limited to the area where
                              Angel Garcia was working and killed.




                                      15
Request No. 11   All documents identifying safety issues or
                 concerns as it pertains to the Kyle Field
                 renovation, including but not limited to the
                 demolition process and the work being
                 performed by Angel Garcia and his
                 employer.

Request No. 12   All documents mentioning actions taken
                 by defendants to correct any safety
                 issues that were identified, as it pertains
                 to the Kyle Field renovation project.

Request No. 22   All documentation and correspondence
                 discussing engineering surveys
                 performed by any party or entity, related
                 to the demolition of structural concrete for
                 the Kyle Field renovation project,
                 pursuant to OSHA 29 CFR 1926.850(a).

Request No. 26   All documents reflecting observations by
                 any party or person regarding the nature
                 of spalling (or failure) of existing concrete
                 members of the northeast, spiral
                 pedestrian ramp during demolition
                 activities prior to the time of the subject
                 incident.

Request No. 34   All documents reflecting statements by
                 employees of Manhattan I Vaughn or any
                 other party on the Kyle Field renovation
                 project site describing the incident in
                 question.


                         16
      Request No. 35        All documents reflecting statements by
                            employees of Manhattan I Vaughn or any
                            other party on the Kyle Field renovation
                            project site describing the events leading
                            up to the subject incident, or the incident
                            itself.

      Request No. 38        All reports of accidents, on the job injuries
                            or accident statistics related to the Kyle
                            Field renovation project.

      Request No. 40        All reports of the incident made by any
                            party or person.

      Request No. 42        All job-site safety inspection reports
                            (dated from the start of construction of the
                            Kyle Field renovation project
                            through12/31/2013).

      Request No. 46        All reports generated as a result of the
                            subject incident.

      Request No. 48        All documents related to any investigation
                            conducted as a result of the incident in
                            question.

34.   On April 30, 2014, Relater served its objections and responses to

Plaintiffs' requests. See Relator's Appendix 3. Relater never asserted any

privilege in response to Request No.'s 11, 12, 22, 35, 38, 42 and never

notified Plaintiffs it was withholding documents. See id.


                                    17
35.   A failure to properly comply with Texas Rules of Civil Procedure for

asserting a privilege waives the right to that privilege. See In re Anderson, 163
S.W.3d at 142; see also In re Maher, 143 S.W.3d 907, 914 (Tex. App. Fort

Worth 2004, no pet.) citing to Nat'/ Tank Co. v. Brotherton, 851 S.W.2d 193,

204 (Tex. 1993)). In In re Anderson, the Plaintiff learned a responsive

document had been withheld during a deposition taken after the deadline to

produce the document. See In re Anderson, 163 S.W.3d at 142. Prior to the

deposition, the Defendant failed to assert privilege or notify the Plaintiff it was

withholding the document. See id. Upon learning of the document's existence,

the Plaintiff filed a motion to compel production. See id. The trial court denied

the Plaintiff's motion and the Plaintiff petitioned for writ of mandamus. See id.

36.   Upon review, the Court of Appeals reversed the trial court and held:

      Here, the [Defendant] did not comply with rule 193(a). When it
      was served with [Plaintiff's] requests for production, it did not
      state in its response or in a separate document that (1) the
      memorandum was being withheld, (2) the request to which the
      memorandum related, or (3) the privilege or privileges it was
      asserting with regard to the memorandum. See Tex.R. Civ. P.
      193.3(a). Only after [Plaintiff] discovered the existence of the
      memorandum through his deposition of Gonzales and demanded
      [Defendant] produce the document did [Defendant] claim that the
      memorandum was protected by the attorney-client privilege. The
      City did not assert its privilege in accordance with rule 193.3(a).



                                        18
         Because the City failed to assert its privilege in accordance
         with rule 193.3(a), the trial court erred in denying [Plaintiff's]
         motion to compel production of the memorandum.
         Accordingly, we conditionally grant [Plaintiff's] petition for writ of
         mandamus and direct respondent (1) to withdraw her order
         denying [Plaintiff's] motion to compel and (2) to enter an order
         compelling production of the memorandum.

See In re Anderson, 163 S.W.3d 136, 142 (Tex. App.-San Antonio 2005, no

pet.).

37.      Similar to In re Anderson, Relator failed to assert privilege in

accordance with Rule 193.3(a) and only now seeks protection after Plaintiffs

discovered the documents existed, more than seven months after the time to

assert privilege passed. See id. As a result, Relator wrongfully withheld the

documents named in its untimely privilege log and therefore waived its right

to assert any privilege. Following In re Anderson, the Court properly granted

Plaintiffs' motion and did not abuse discretion by ordering Relator to produce

the requested documents. See id.




                                          19
C.    THE DOCUMENTS ARE NOT WORK -PRODUCT


38.   Relater waived its right to assert privilege by failing to comply with Rule

193.3(a). However, even if Relater followed the procedure to claim a privilege,

the Court still did not err in granting Plaintiffs' Motion to Compel because the

documents are not protected by work-product privilege.

39.   Work-product privilege does not apply to the type of documents listed

in Relator's log, including Gary Lambert's Report. Specifically, work-product

doctrine "is not an umbrella for protecting materials gathered in the ordinary

course of business." See In re Maher, 143 S.W.3d 907, 912 (Tex. App. Fort

Worth 2004, no pet.) relying on Nat'/ Tank Co. v. Brotherlon, 851 S.W.2d 193,

204 (Tex. 1993)) (emphasis added).

40.   A document is created in the ordinary course of business unless

preparation for litigation is "the primary motivating purpose underlying the

creation of the document. Id. A document is not prepared 'in anticipation of

litigation' if it is in fact prepared for some other purpose." Id.

41.   Lambert's employment as Manhattan I Vaughn Safety Manager and his

responsibility to report onsite injuries pre-date the incident made basis of this

lawsuit. Manhttan    I   Vaughn, Construction Manager, Thomas Kramer's

affidavit, the very evidence relied on by Relater, clearly states conducting an


                                        20
investigation and recording the information gathered was standard operating

procedure for Manhattan I Vaughn:

      As the Construction Manager for Manhattan IVaughn, it is my job
      to maintain oversight of the day-to-day activities of the Project
      including ... inspecting and overseeing the accumulation of
      information following any **emphasis added** accident at the
      Project. On the date of the accident, Gary Lambert's job
      responsibilities was (sic) to gather information and keep me
      informed of facts and observations gathered following an accident
      at the project and to maintain any paperwork associated with
      those responsibilities.

Relator's Appendix 6, Aff. of Thomas Kamer at 2.

42.   Moreover, in Manhattan I Vaughn's Kyle Field Stadium Project Safety

Program it plainly states it is the responsibility of the Project Safety Manager

to "investigate all near misses, accidents, and property damage incidents,

perform an investigation and submit a written report to the Project Manager

and Project Superintendent." Relator's Appendix 16 at                Exhibit J:

Manhattan.000653.

43.   The Project Safety Plan includes specific instructions for the types of

information to be included in the written incident report, including the

following:

             I.   Names and        addresses    of   victims   and
                  witnesses;

                                      21
            11.    Description of events leading up to the
                   accidenU incident;

            iii.   Factors that may have contributed to the
                   accidenUincident (root cause analysis); and

            iv.    Action taken to prevent this accidenUincident in
                   the future.

Id. at Manhattan.000653- Manhattan.000660.

44.   The primary motivating purpose of Lambert's investigation into

Angel Garcia's death and subsequent report was to fulfill his obligations

as Safety Manager as required by Relator's site safety plan. See id. As

evidenced by the Kramer's affidavit and the privilege log itself, Lambert and

Relater routinely conducted such investigations for other onsite injuries and

safety incidents. See Relator's Appendix 6, Aff. of Thomas Kamer at 2; see

a/so Relator's Appendix 4.

45.   In the privilege log, Relater attempts to re-characterize the investigation

and report regarding Angel Garcia as "notes" or a "summary of notes" in an

attempt to veil its blatant concealment of requested documents. Relator's

Appendix 4. However, Relator's own privilege log evidences a "report" was

generated for all other instances of onsite injury. Id.




                                       22
46.   Mr. Lambert's investigation documents appear in Relator's privilege log

as follows:

      Relator's characterization of the post-incident investigation into
      Angel Garcia's death, referred to as "typed summary of notes":

                                         Ila f t
                                               1             ()orulll(·,\f ~anH.:
              On~in.11   llote Numbrl'                  -            -
              MV LAMBERT.000001-         12/3/2013          Typed summary of Gary
              MV:LAMBERT.000012                             Lambert notes

              MV LAMBERT.000013-         1214/2013          Notes made by Gary Lambert
              MV=LAMBERT.000114                             between December 3, 2013
                                                            through December 5. 2013

      Relator's characterization of the post-incident investigation into all
      other onsite injuries referred to as "reports":

               MV_LAMBERT.000116·        911212013          MfV Near Miss I Accident
               MV_LAMBERT.000132                            Investigation Report
                                                            regarding Britt-Rice
                                                            emolovees
               MV_LAMBERT.000133·        9/30/2013          MIV Near Miss Repon Re:
               MV _LAMBERT.000139                           Lindamood track ho• operator
                                                            Charles Ste wan hit a buried
                                                            8" utility water line while
                                                            eXCQVBtin".
              MV_LAMBERT.000140-         l0/7/2013          MJV Accident Investigation
              MV_LAMBERT.000184                             Report; Fran"i~co Dominguez

              MV LAMBERT.000185-         10/15/2013         Injury Investigation Report;
              MV:::LAMBERT.000198                           Ernesto Gonzalez

              MV LAMBERT.000199-         1012212013         MIV Accident Investiaation
              MV).AMBERT.000216                             Report; DeIT babel

              MV_LAMBERT.000217-         11/8/2013          Employee Injury Report; Jose
              MV_LAMBERT.000239                             Jimenez

              MV_LAMBERT.000240·         11111/2013         Employee Jajury Report; Jose
              MV_LAMBBRT.000261                             Urbano

              MV_LAMBERT.000263·         11/13/2013         Incident lnves1iga1ion Report;
              MV_LAMBERT.000271                             Derr Stell Erection


Id.

                                                   23
47.   Relator has gone to great lengths to obstruct the discovery process and

avoid production of the documents listed in its log. However, without any proof

the documents were created for the sole purpose of litigation, Relator's claim

for privilege must be denied.

D.    WHEN RELATOR'S COUNSEL "ARRIVED" ON-SITE IS IRRELEVANT

48.   The date Relator's counsel arrived at the Kyle Field Renovation Project

has no bearing on whether documents are privileged or not. Relator's

counsel, particularly Michael Miller, is under the misconception that as soon

as he arrived on-site, every investigation and document generated somehow

becomes privileged for no other reason.

49.   Miller has repeatedly stated he was not aware of any investigative report

until after he was notified by Plaintiffs' counsel, not his own client. See

Relator's Appendix 6. Moreover, it is clear multiple routine investigations were

already underway by the time Miller showed up:

      Q:    After this happened, did you conduct an investigation -- did
            Lindamood to determine a root cause analysis as to what
            happened and why he went over?

      A:    I mean, we -

      MR. MILLER: You can -- that's a yes or a no, because you're
      going to get into attorney-client communications.


                                      24
      THE WITNESS:            Yes.

      Q:    And what was the -- what was the determination of what
            caused it, based on Lindamood?

      A:    I'm not sure. The study that our guy did, I think, went to --
            1don't know if it even ever got finished, but -

      MR. MILLER: Let's do this. Because timing of it could be an
      issue, you can talk about what investigation vou did up until
      the time I arrived and was representing vou.

      THE WITNESS: Yeah.

      MR. MILLER: That's fair game.

      THE WITNESS: Okay.

      MR. MILLER: You can tell him. But after that -
      MR. GIBSON: Because you -- well, just because you started
      representing them, that doesn't make their investigation
      privileged.

      MR. MILLER: Well -

      THE WITNESS: I investigated it myself...

Relator's Appendix 16, Exhibit K: Dep. Jake Lindamood at pp. 65:23- 66:24.

50.   Although Miller again misstates the legal effect of his representation on

the ongoing investigation, it is clear the investigation began prior to Miller's



                                      25
representation. Miller's arrival onsite had no influence on the Relator's choice

to investigate the work-site fatality.

51.   Furthermore, Relater provided no evidence whatsoever Lambert

conducted his investigation at the request of counsel. Notably Lambert and

Kramer's affidavits only state Relator's counsel "authorized" the ongoing

investigation. See Relator's Appendix 6; see also Relator's Appendix 16 at

Exhibit 5. Therefore, any reports, notes or statements generated during

Lambert's investigation cannot be attorney work-product.

E.    THE DOCUMENTS Do NOT CONTAIN ATIORNEY-CLIENT COMMUNICATIONS

52.   Relater waived its right to assert attorney-client privilege by failing to

comply with TEX. R. C1v. P. 193.3(a). However, even if Relater followed the

procedure to timely claim a privilege, the documents are still not protected

because they are not confidential communications intended to be disclosed

solely to legal counsel when created. See TEX. R. Ev10. 503.

53.   The "subject matter test" is applied when evaluating whether

communications between an employee of a client and the client's attorney are

privileged. See In re Avantel, S.A., 343 F.3d 311, 316 (5th Cir. 2003). Under

the subject matter test, communications between an employee and the

client's attorney are only privileged when:


                                         26
            1.   There is a communication between a
                 representative of a client and the client's
                 attorney,

            2.   The communication is made at the direction of
                 his superiors, and

            3.   The subject matter of the communication is
                 upon which the attorney's advice is sought by
                 the corporation.

Id. (emphasis added).

54.   The   incident report   and   related   documents do not contain

"communications" between a company representative and an attorney. See

Relator's Appendix 4. Plaintiffs do not seek to compel the production of any

confidential emails, letters or exchanges between Relator's legal counsel and

any other person or entity. See Relator's Appendix 16.

55.   Furthermore, a document is not attorney-client communication simply

because it is contained in an attorney's file. See In re Maher, 143 S.W.3d at

912. To be considered a confidential communication, the document must

have been intended to be disclosed solely to legal counsel when it was

created. See Avantel, 343 F.3d at 316, see also TEX. R. Ev10.§ 503.

56.   Lambert's investigation documents were not commissioned by

Relator's attorney, nor were they addressed to counsel or intended to be

                                     27
used solely for legal representation when created. In fact, Relator's own

safety plan states the incident report is to be prepared for review by the

"Project Manager" and "Project Superintendent." Relator's Appendix 16 at

Exhibit J: Manhattan.000653 -.000660.

57.   Furthermore, the log itself supports a finding site incident reports were

never intended to be confidential. Relater did not even allege attorney-client

privilege for other investigations performed onsite and eventually produced

the related reports on its own accord. See Relator's Appendix 4. However,

Relater expects the Court to believe, unlike every other investigation, the

documents referencing Angel Garcia's death were somehow intended to be

confidential communications with an attorney. See id.

                                   VII.
                               CONCLUSION

58.   Any right to assert privilege, was waived when Relater failed to state a

privilege or make withholding statements prior to the date its discovery

responses were due, more than one year ago. Lambert's investigation, report

and other documents related to the incident were initiated and directed by

company policies and procedures. The documents do not contain the advice

of legal counsel nor were they addressed to, written or directed by legal



                                      28
counsel. Therefore the documents are not privileged and must be produced

without further delay.

                                 VIII.
                          REQUEST FOR RELIEF

59.   Plaintiffs ask the Court to DENY Manhattan I Vaughn, JVP's Petition for

Writ of Mandamus and UPHOLD Respondents Order Granting Plaintiffs'

Motion to Compel and for such other relief, both in law and equity, to which

Plaintiffs may show themselves justly entitled.




                                     29
                                          Respectfully Submitted,

                                          THE GIBSON LAW FIRM




                                             o        son
                                          State Bar No. 24000606
                                          Casey L. Jordan
                                          State Bar No. 24090599
                                          The Lyric Centre
                                          440 Louisiana, Suite 2400
                                          Hou~on , Texas77002
                                          Ph: (713) 650-1010
                                          Fax: (713) 650-1011

                                          ATTORNEYS FOR PLAINTIFFS

                       CERTIFICATION OF FACTS

       I have reviewed the above Response to Manhattan I Vaughn , JVP's
Petition for Writ of Mandamus. I certify every factual statement is supported
by competent evidence included in the record .




                                     30
                        CERTIFICATE OF SERVICE

     I certify a true and correct copy of this document has been served on all
counsel of record via first class regular mail or fax on May 19, 2015.




                                     31
                         INDEX TO APPENDIX

      True and correct copy of the following documents are attached as
required by Texas Rules of Appellate Procedure 52.30) and 52.4(e).

     Tab 1       Plaintiffs' Second Amended Petition;

     Tab2       Plaintiffs' First Requests for Production to Defendant
                Manhattan I Vaughn, JVP;

     Tab 3      Plaintiffs' Second Motion to Compel Defendants'
                Answers & Responses to Written Discovery; and

     Tab4       Defendants' Response to Plaintiffs' Second Motion to
                Compel Defendants' Answers & Responses to
                Written Discovery.




                                   32
                                                     VERIFICATION

THE STATE OF TEXAS                                   §
                                                     §
COUNTY OF HARRIS                                     §

      BEFORE ME, the undersigned Notary Public, on this day personally
appeared Jason A. Gibson , who, after first being duly sworn by me, stated as
follows:

      "My name is Jason A. Gibson, I am over 21 years of age, of sound
mind and am fully competent to make this Verification . The facts stated below
are based on my personal knowledge and are true and correct.

      I am an attorney of record for Real Parties in Interest, Josefina Garcia,
Individually and as Heir to the Estate of Angel Garcia; and Orbelinda Herrera,
as Next Friend of Ashley Garcia and Bryan Garcia, Minors. I have reviewed
the pleadings, discovery, correspondence and all other documents attached
and referenced in this matter. I have personal knowledge of the pleadings and
discovery filed in the underlying lawsuit. I have read Real Parties in Interest's
Response to Relator's Petition for Writ of Mandamus, all documents attached
as the Record and included in the Appendix are true and c               es of the
original documents. "




      SUBSCRIBED AND SWORN TO BEFO


           ''""''~(!;;,,,
      .,,,~',.~:            JANA LYNN THOMPSON
     f;":~!I~"\     Notary Public, Sta te of Texas
          :.,1Xf..:N My Commission Expires
      "~~:f,:i~:~~~,~         August 28, 2018                  Notary ublic in and for
                                                               The State of Texas



                                                          33
TAB 1
                                 Cause No. 2013-76550

JOSEFINA GARCIA, Individually               §         IN THE DISTRICT COURT OF
and as Heir to the Estate of ANGEL          §
GARCIA (Deceased); and ORBELINDA            §
HERRERA, as Next Friend of ASHLEY           §
GARCIA and BRYAN GARCIA (Minors)            §
                                            §
v.                                          §         HARRIS COUNTY, TEXAS
                                            §
MANHATTAN I VAUGHN, JVP,                    §
TEXAS CUTTING & CORING, LP,                 §
TEXAS CUTTING & CORING, GP, INC.            §
and LINDAMOOD DEMOLITION, INC.              §         80 111 JUDICIAL DISTRICT

                     PLAINTIFFS' SECOND AMENDED PETITION

TO THE HONORABLE LARRY WEIMAN:

       Plaintiffs JOSEFINA GARCIA, Individually and as Heir to the Estate of ANGEL

GARCIA (Deceased), and QRBELINDA HERRERA, as Next Friend of ASHLEY GARCIA

and BRYAN GARCIA (Minors), file this Second Amended Petition complaining of

Defendants MANHATTAN        I VAUGHN,     JVP, TEXAS CUTTING & CORING, LP and

LINDAMOOD DEMOLITION, INC. and would respectfully show the following:

                                            I.
                                  DISCOVERY LEVEL

1.     Plaintiffs request discovery be conducted under Level 3 in accordance with Rule

190.4 of the Texas Rules of Civil Procedure. This case is not subjectto Texas Rule of Civil

Procedure 169 because the damages for which Plaintiff seek exceed $100,000.00.

                                            II.
                            REQUEST FOR DISCLOSURE

2.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiffs request

Defendants disclose, within fifty (50) days of service of this request, the information and

material described in Rule 194.2 of the Texas Rules of Civil Procedure. Plaintiffs
specifically request the responding parties to produce responsive documents at the

undersigned law offices within fifty (50) days of service of this request.

                                      Ill.
                       WRONGFUL DEATH AND SURVIVAL CLAIMS

3.        Plaintiffs are entitled to bring this action under the Texas Wrongful Death Act. TEX.

C1v. PRAC. & REM. CODE ANN. §71.002. Specifically, Plaintiff Josefina Garcia is the mother

and living parent of the deceased, Angel Garcia. Plaintiffs Ashley Garcia and Bryan Garcia

are the biological children of the deceased, Angel Garcia.

4.        In addition, Plaintiffs bring this action on behalf of the Estate of Angel Garcia,

deceased, under the Texas Survival Statute as statutory heirs to the estate. TEX. CIV.

PRAc. &REM. CODE ANN. §71.021. Specifically, Josefina Garcia, Ashley Garcia and Bryan

Garcia are the only living heirs of Angel Garcia, deceased. A legal representative has not

been appointed and an administration of the estate is not pending and is not necessary.

Moreover, a personal representative cannot or will not bring suit on behalf of the estate.

5.        Plaintiffs are heirs entitled to the decedent's estate under the statutes of descent

and distribution. TEX. PROB. CODE §38, §45. The estate of the deceased does not have

two or more debts. All of the estate's debts have been paid. Furthermore, the heirs and

family of the deceased have agreed on distribution of funds and assets received by the

estate.




                                                2
                                               IV.
                                           PARTIES

6.       Plaintiff, Josefina Garcia, is a resident of Irving, Dallas County, Texas.

7.       Plaintiffs Orbelinda Herrera, Ashley Garcia and Bryan Garcia are all residents of

Bonita Springs, Lee County, Florida.

8.       Defendant Manhattan I Vaughn is a Domestic Joint Venture Partnership between

Defendants Vaughn Construction and Manhattan Construction organized and existing

under the laws of the state of Texas. As a joint venture, Defendant may be served process

by serving general partner: J. Thomas Vaughn, 10355 Westpark Drive, Houston, Texas

77042.

9.       Defendant Texas Cutting &Coring, LP is a partnership organized and existing under

the laws of the State of Texas with a principal place of business in Round Rock, Texas.

Defendant may be served process by serving its attorney of record: Michael A. Miller, 3811

Turtle Creek Blvd., Suite 1950, Dallas, Texas 75219.

10.    Defendant Lindamood Demolition, Inc., is a corporation organized and existing

under the laws of the State of Texas with its principal places of business in Irving, Texas.

Defendant may be served process by serving its registered agent in Texas: Kayla

Lindamood, 2002 S. Nursery, Irving, Texas 75060.

                                               v.
                                       JURISDICTION

11.    The court has jurisdiction over Defendants because they have either done business

in Texas, committed a tort in Texas, and/or have had continuous contacts with Texas. In

addition, the damages forwhich Plaintiff brings suit exceeds the minimal jurisdictional limits

of the Court.

                                               3
                                             VI.
                                          VENUE

12.    Venue is proper in Harris County, Texas because Defendant J.T. Vaughn

Construction, LLC.'s principal place of business is located in Houston, Harris County,

Texas. CIV. PRAC. REM. CODE§ 15.002(a)(3).

                                            VII.
                                          FACTS

13.    On December 3, 2013, 28 year-old Angel Garcia sustained fatal injuries from a four-

story fall while working at Kyle Field in College Station, Texas. Specifically, Garcia's

injuries were caused when a section of concrete dislodged, catapulting Garcia off the edge .

of a fourth floor ramp where he was working.

14.    Garcia was an employee of Lindamood Demolition, an entity assisting in the

removal of concrete debris on the morning of December 3, 2013. The work was being done

as a part of the renovation at Kyle Field, to expand seating from 82,600 to 102,500. At

approximately 11 :30am, Garcia was operating a Caterpillar Skid Steer Lpader on the 4•h

floor spiral ramp in the northeast portion of Kyle Field. Garcia was using the Caterpillar's

grapple bucket to catch concrete debris from the overhead work.

15.    Shortly before noon, a portion of concrete larger than the Caterpillar was able to

control, broke free from a beam and fell into the grappling bucket. The weight caused the

Caterpillar to lose control and topple forward and over the nearby edge of the work

platform. The skid steer hit a concrete beam on the way down, causing it to flip repeatedly.

As a result, Garcia was ejected and landed in a pile of rubble, back first, suffering massive

trauma to his torso, face and head. Despite the severity of his injuries, Garcia remained

conscious and in agonizing pain after the fall.


                                             4
16.    Garcia was transported by ambulance to St. Joseph Hospital emergency room in

Bryan, Texas. Despite their efforts, 28 year-old Garcia succumbed to his injuries and was

pronounced dead at St. Joseph Hospital. Garcia is survived by his mother, Josefina

Garcia, and his two minor children, 7 year-old Ashley Garcia and 6 year-old Bryan Garcia.

                                           VIII.
                                        NEGLIGENCE
           MANHATTAN I VAUGHN, JVP and TEXAS CUTTING & CORING, LP

17.   Defendants Manhattan I Vaughn and Texas Cutting & Coring, LP owed duties to

Plaintiffs. Defendants breached their duties and were negligent in one or more of the

following ways:

      a.      Failing to provide and maintain a safe workplace;

      b.      Failing to properly plan and engineer a safe demolition process;

      c.      Failing to adequately coordinate the work of contractors to ensure a safe
              work place;

      d.      Failing to adequately monitor and test the structural integrity and
              weight of the concrete/structure at issue, before and after the
              demolition process started;

      e.      Failing to test the structural integrity of the barrier on the 4th floor level where
              Garcia was working;

      f.      Falling to provide an adequate barrier for the work that was being done in the
              area where Garcia was working;

      g.      Failing to properly train and supervise workers, including Garcia;

      h.      Failing to provide adequate fall protection to Garcia;

      I.      Failing to abide by federal OSHA regulations;

      j.      Failing to provide or require the use of OSHA-mandated safety equipment
              and procedures on the job-site;

      k.      Failing to provide appropriate equipment for the job task assigned to Garcia;


                                               5
       I.    Failing to prohibit the use of unsafe and inadequate equipment for the job
             task assigned to Garcia;

       m.    Failing to have adequate safety policies and procedures in place;

       n.    Failing to properly warn Garcia of the dangers associated with the
             work he was doing;

       o.    Failing to properly warn Garcia of the dangers of the work being performed
             by other contractors in the area; and

       p.    Failing to promulgate and enforce minimum safety standards or
             operational procedures.

18.    Defendants' acts and omissions were a proximate cause of Plaintiffs' injuries.

                                    IX.
                 GROSS NEGLIGENCE • LINDAMOOD DEMOLITION

19.    Defendant Lindamood Demolition owed certain duties to Plaintiff. Defendant

breached its continuous and non-delegable duty to provide a safe workplace and was

grossly negligent in one or more of the following ways:

      a.     Failing to provide Garcia with a safe workplace;

      b.     Failing to provide adequate safety equipment and training;

      c.     Failing to provide adequate construction equipment and training;

      d.      Failing to prevent Garcia from performing construction activities known to be
             .unsafe;

      e.     Failing to ensure Garcia was assisted by adequately trained and
             competent laborers;

      f.     Failing to modify or stop construction activities known to be unsafe;

      g.     Intentionally allowing Garcia to perform construction activities known to be
             unsafe and extremely dangerous.

      h.     Instructing workers, including Garcia, to perform work in violation of OSHA
             regulations; and

       I.    Allowing and instructing workers, including Garcia, to handle loads of
             concrete in .excess of the weight limitations of the equipment they were
             using.

                                            6
20.    Defendant's conduct, when viewed from the standpoint of the actors at the time of

the occurrence, involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to others. Furthermore, Defendant's conduct illustrates

not only an attitude of conscious indifference for the rights, safety and welfare of others,

but also shows Defendant's actual and subjective awareness of the dangers of such

conduct.

21.    Nevertheless, Defendant proceeded with a conscious indifference to the rights,

safety or welfare of others, including Plaintiff. Therefore, Defendant is liable for exemplary

damages to Plaintiffs under TEX. LAB. CODE §408.001.

                                              x.
                                RESPONDEAT SUPERIOR

22.    Defendants are liable for the torts committed by their employees during the course

and scope of their employment. Specifically, Defendants' employees, acting within the

course and scope of their employment (and in furtherance of Defendant's business), had

a general duty to exercise reasonable care in performing their work. Such employees,

however, failed to exercise the requisite standard of care under the circumstances. As a

result, Defendants are liable for the injuries suffered by Plaintiff.

                                              XI.
                             WRONGFUL DEATH DAMAGES

23.    Plaintiffs request the following damages to be considered separately and individually

for the purpose of determining the sum of money that will fairly and reasonably

compensate the estate:



                                              7
      a.     Plaintiffs' pecuniary loss from the death of Angel Garcia, including
             loss of care, maintenance, support, services, advice, counsel and
             contributions of pecuniary value that they would, in all reasonable
             probability, have received from Angel Garcia during his lifetime;

      b.     The mental anguish, ·grief and sorrow Plaintiffs suffered in the past
             and will continue to suffer in the future as a result of Angel Garcia's
             death;

      c.     Josefina Garcia's loss of society and damage to the mother-son
             relationship, including the right to love, affection, solace, comfort,
             companionship, society, emotional support and happiness;

      d.     Ashley Garcia's loss of parental consortium and damage to the father-
             daughter relationship, including the right to love, affection, solace,
             comfort, companionship, society, emotional support and happiness;

      e.     Bryan Garcia's loss of parental consortium and damage to the father-
             son relationship, including the rightto love, affection, solace, comfort,
             companionship, society, emotional support and happiness;
      f.     Plaintiffs' loss of monetary support due to the death of Angel Garcia
             they would, in all reasonable probability, have received during his
             lifetime;

      g.     Plaintiffs' loss of inheritance from Angel Garcia who, in reasonable
             probability, would have added to the estate had he died a natural
             death; and

      h.    Attorneys' fees and court costs.

                                            XII.
            SURVIVAL DAMAGES TO THE ESTATE OF ANGEL GARCIA

24.   Plaintiffs respectfully request the following damages to be considered separately

and individually for the purpose of determining the sum of money that will fairly and

reasonably compensate the estate:

      a.     The physical, conscious pain and suffering Angel Garcia suffered
             prior to his death as a result of her injuries sustained from Defendant;

      b.     The mental anguish Angel Garcia suffered prior to his death as a
             result of the injuries sustained;


                                             8
       c.     The amount of reasonable medical expenses necessarily incurred as
              a result of Defendant's negligence;

       d.     The disfigurement Angel Garcia suffered prior to his death as a result
              of the injuries sustained;

       e.     The physical incapacity and impairment suffered by Angel Garcia until
              his death;

       f.     The funeral and burial expenses incurred as a result of her death;

       g.     The physical incapacity and impairment suffered by Angel Garcia until
              his death; and

       h.     The reasonable amount of past wages from the date of Garcia's
              death to present and the loss of future income reasonably expected
              during Garcia's lifetime.

                                           XIII.
                                 EXEMPLARY DAMAGES

25.    Defendants' conduct, when viewed from the standpoint of the actors at the time of

the occurrence, involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to others. Furthermore, Defendants' conduct illustrates

not only an attitude of conscious indifference for the rights, safety and welfare of others,

but also shows Defendants' actual and subjective awareness of the dangers of such

conduct.

26.    Nevertheless, Defendants proceeded with a conscious indifference to the rights,

safety or welfare of others, including Plaintiffs.   Therefore, Defendants are liable for

exemplary/punitive damages ..

                                       XIV.
                             MAXIMUM MONETARY RELIEF

27.    Pursuant to TEX. R. C1v. P. 47, Plaintiffs seek damages in excess of $1,000,000.00

and demands a judgment for all other relief to which he is entitled. The maximum amount

Plaintiffs will seek is $50,000,000.00.
                                             9
                                              xv.
                                CONDITIONS PRECEDENT

28.    All conditions precedent have been performed or have occurred as required by

Texas Rule of Civil Procedure 54.

                                             XVI.
                                       JURY DEMAND

29.    Plaintiffs DEMAND A TRIAL BY JURY and tender the appropriate fee.

                                            XVII.
                                           PRAYER

30.    For the above reasons, Plaintiffs pray they have judgment against Defendants,

jointly and severally, together with interest on the judgment at the legal rate, pre-judgment

interest, costs of court and for such other further relief, both in law and equity, to which the

Plaintiffs may show themselves justly entitled.

                                                    Respectfully Submitted,

                                                    THE: l31ascN LAW FIRM




                                                    Jason A. Gibson
                                                    State Bar No. 24000606
                                                    Clifford D. Peel II
                                                    State Bar No. 24068776
                                                    Casey L. Jordan
                                                    State Bar No. 24090599
                                                    The Lyric Centre
                                                    440 Louisiana, Suite 2050
                                                    Houston, Texas 77002
                                                    Ph: (713) 650-1010
                                                    Fax: (713) 650-1011


                                              10
                                                 ATTORNEYS FOR PLAINTIFFS

                              CERTIFICATE OF SERVICE

       I certify a copy of this document was served to all counsel of record by first class
regular mail and/or fax on December 29, 2014.




                                                 Jason A. Gibson




                                            11
Envelope Details                                                                            Page 1 of2



 Print this page

 Case # 201376550 - GARCIA, JOSEFINA (INDIVIDUALLY
 AND AS HE v J T VAUGHN CONSTRUCTION INC (DBA
 VAUGHC
 Case Information
 Location                       Harris County - 80th Civil District Court
 Date Filed                     12/29/2014 03:09:02 PM
 Case Number                    201376550
                                GARCIA, JOSEFINA (INDIVIDUALLY AND AS HE v J T
 Case Description
                                VAUGHN CONSTRUCTION INC (DBA VAUGH C
 Assigned to Judge
 Attorney                    Jason Gibson
 Firm Name                   Gibson Law Firm
 Filed By                    Jason Gibson
 Filer Type                  Attorney
 Fees
 Convenience Fee             $0.06
 Total Court Case Fees       $0.00
 Total Court Filing Fees     $0.00
 Total Court Service Fees    $2.00
 Total Filing & Service Fees $0.00
 Total Service Tax Fees      $0.00
 Total Provider Service Fees $0.00
 Total Provider Tax Fees     $0.00
 Grand Total                 $2.06
 Payment
 Account Name                Amex
 Transaction Amount          $2.06
 Transaction Response        Approved
 Transaction ID              5945401
 Order#                      003605052-0
                  ·---·----               ··----·· - - -

 No Fee Documents Not Answers
 Filing Type                 EFileAndServe
 Filing Code                 No Fee Documents Not Answers
 Filing Description          Plaintiffs' Second Amended Petition
 Reference Number            GARCIA
 Comments



https ://efile. txcourts.gov/EnvelopeDetails.aspx?envelopeguid=63 87b4a9- fl 2a-4 72d-bf9b-... 12/2912014
Envelope Details                                                                             Page 2 of2


                               Please find attached for filing Plaintiffs' Second Amended Petition.
                               Thanks!
 Status                        Accepted
 Accepted Date                 2014-12-29 21:52:34 UTC
 Fees
 Court Fee                     $0.00
 Service Fee                   $0.00
 Documents
                               Plaintiffs' Second Amended Petition-
 Lead Document                                                                [Orir,;inal] [Transmitted]
                               GARCIA.pdf


 eService Details
 Name/Email            Firm               Service Type        Status    Served     Date/Time Opened
 Clark S Butler        The Miller Law                                              12/29/2014
                                          EServe              Sent      Yes
 cbutler@tmlfpc.com    Firm                                                        03:15:01 PM
 J.J. Knauff           The Miller Law
                                          EServe              Sent      Yes        Not Opened
 jknauff@tmlfpc.com    Firm
 JayK Webb             The Miller Law                                              12/29/2014
                                          EServe              Sent      Yes
 kwebb@tmlfpc.com      Firm                                                        03:13:44PM
 Johnnie Dillard       The Miller Law
                                          EServe              Sent      Yes        Not Opened
 jdillard@tmlfpc.com   Firm
 Michael A. Miller  The Miller Law
                                          EServe              Sent      Yes        Not Opened
 mmiller@tmlfpc.com Firm
 Pamela C Nelson       The Miller Law
                                          EServe              Sent      Yes        Not Opened
 pnelson@tmlfpc.com    Firm
 Debra Scott           The Miller Law                                              12/29/2014
                                          EServe              Sent      Yes
 dscott@tmlfpc.com     Firm                                                        03:20:30PM
 Robyn Cruze           The Miller Law                                              12/29/2014
                                          EServe              Sent      Yes
 rcruze@tmlfpc.com     Firm                                                        03:41:21 PM
 Karen Morgan       The Miller Law
                                          EServe              Sent      Yes        Not Opened
 kmorgan@tmlfpc.com Firm
 JAG E-File
                                                                                   12/29/2014
 efile@jag-                               EServe              Sent      Yes
                                                                                   03:52:47 PM
 lawfirm.com




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=6387b4a9-fl 2a-4 72d-bf9b-... 12/2912014
G        THE GIBSON LAW FIRM


                                  FAX COVER SHEET


 TO:            Michael A. Miller                                      FAX: (469)     916-2555
                The Miller Law Firm

 DATE:          December 29, 2014


 FROM:          Jason A. Gibson/jt


 WE ARE SENDING (12) PAGES (including this page).

 RE:            Cause No. 2013-76550; Josefina Garcia, Individually, et al v. J. T. Vaughn
                Construction, LLC dlbla Vaughn Construction, et al; In the 801h Judicial District
                Court, Harris County, Texas


 MESSAGE:               Please see attached:

                1) Plaintiffs' Second Amended Petition




 If you do not receive the entire FAX, or are not receiving it clearly, please
 call us at (713) 650-1010.
 THIS FAX IS INTENDED ONLY FOR USE OF THE ADDRESSEE. THIS INFORMATION IS PRIVILEGED, CONFIDENTIAL AND EXEMPT
 FROM RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY AND RETURN TO THE ABOVE ADDRESS
 BY THE U.S. POSTAL SERVICE.




      THE LYRIC CENTRE, 440 LOUISIANA, SUITE 2400, HOUSTON, TX 7 7 0 0 2
PH: 1713) 6SCJ·1Cl1CJ       FAX: (713) 6SCl•1011          TOLL FREE: 1·S66-.JAGFIRM (524-3476)
                                     WWW• .JAG·LAWFI RM.C Cl M
••••••••••••••• -COMM. JOURNAL- ••••••••••••••••••• DATE DEC-29-2014 ••••• TIME 16:30 ••••••••

      MODE = MEMORY TRANSMISSION                                              START=DEC-29 16:09                         END=DEC-29 16:30
        FILE N0.=446
STN    COMM.           STATION NAME/EMAIL ADDRESS/TELEPHONE NO.                                         PAGES             DURATION
NO.
001     407            1114699162555                                                                    000/012            00:03:33


                                                                                             -THE GIBSON LAW FIRM
••••• e-STUDI0190F ••••••••••••••••• -


                 GI             THE GIBSON LAW F'IRM


                                                          FAX COVER SHEET


                       TO:             Michael A. Miller                                          FAX: (469) 916-2555
                                       The Miller Law Firm

                       DATE:           December29,2014

                       FROM:           Jason A. Gibsonljt


                       WE ARE SENDING (12) PAGES (Including this page).

                       RE:             Couse No. 2013·76550; Josefina Garcia, lndMdua/ly, et al v. J. T. Vaughn
                                       Construction, U.C dlbla Voughn Construction, et al,· In the so"' Judicial Dlstrlct
                                       Court, Harris County, Texas                                               ·

                       MESSAGE:                Please see attaclied:

                                       1) Plaintiffs' Second Amended Petition




                       If you do not receive the entire FAX, or are not receiving it clearly, please
                       call us at (713) 650-1010.
                       nus FAX IS INTENDl!.D ONLY FOR USE OF THE ADDRESSEE:. THIS INFORrAA.TlON IS PRNIL..!.Gl!D, CONFIDENT!Al.AND EXEMPT
                       FROM AGCEIVEOTHIS COMMUNICATION lN EAROFI:, PLEAS~ NOTIFY US IMMEOIATGLY ANI) IUTUAN TO TH! ABOW ADDRESS
                       avTHE U.S. PO$TAl.$iRV!Cli,




               - - - -TH~
                       - LYRIC
                          ---     - - · -··-···---·--·······-----              ·-·-· ·--..· - - - - - -
                               CE:NTRE., 440 L.a ... ra1ANA, SUITI!: 24CIO, HOUSTON, IX ??002
                   PH: 171 3) 6!!D• 101 0           rAlU (7 1 3) 6 liQ•1 Cl\ 1
                                                                             TQL.\. F'AEEl 1 •B66•JAGF"I RM l524•:3475)
                                                              WWW,JAfi•l.AWFIRM,COM
Jana Thompson

From:                             Jana Thompson
Sent:                              Monday, December 29, 2014 4:28 PM
To:                               jdillard@tmlfpc.com
Subject:                          E-Filed Docs - Cause No. 2013-76550
Attachments:                      Plaintiffs' 2nd Amended Petition.pdf


Good afternoon. Please see attached for the above referenced case. Should you have any questions, please do not
hesitate to contact our office. I've attempted to fax, but for whatever reason it doesn't seem to be going through.

Thanks,



               CiilBl!ICN I.AW Fl~M

Jana L. Thompson
The Gibson Law Firm
440 Louisiana, Suite 2400
Houston, Texas 77002
Phone: 713.650.1010
Fax: 713.650.1011
www.iag-lawfirm.com




                                                           1
TAB2
                                Cause No. 2013-76550

JOSEFINA GARCIA, Individually               §        IN THE DISTRICT COURT OF
and as Representative of the ESTATE         §
OF ANGEL GARCIA, and                        §
ORBELINDA HERRERA, as Next                  §
Friend of ASHLEY GARCIA and BRIAN           §
GARCIA, Minors                              §
                                    §
v.                                  §                HARRIS COUNTY, TEXAS
                                    §
                                    §
J.T. VAUGHN CONSTRUCTION, LLC,      §
d/b/a VAUGHN CONSTRUCTION,          §
MANHATTAN CONSTRUCTION              §
CO., INC., MANHATTAN I VAUGHN, JVP, §
TEXAS CURB CUT, INC., TEXAS         §
CUTTING & CORING GROUP, INC.        §
and LINDAMOOD DEMOLITION, INC.      §                 801h JUDICIAL DISTRICT

      PLAINTIFF JOSEFINA GARCIA'S FIRST REQUEST FOR PRODUCTION
                 TO DEFENDANT MANHATTAN I VAUGHN. JVP

TO:   Defendant, MANHATTAN I VAUGHN, JVP, by and through its attorney of record,
      Michael A. Miller, The Miller Law Firm, Turtle Creek Centre, 3811 Turtle Creek
      Blvd., Suite 1950, Dallas, Texas 75219.

      Plaintiff, Josefina Garcia, Individually and as Representative of the estate of Angel

Garcia, serves her First Request for Production to Defendant Manhattan /Vaughn, JVP

pursuant to Rule 196 of the Texas Rules of Civil Procedure.
                                                 Respectfully Submitted,

                                                 THE GIBSON LAW FIRM




                                                    so    . 1 son
                                                 Stat Bar No. 24000606
                                                 Clifford D. Peel II
                                                 State Bar No. 24068776
                                                 The Lyric Centre
                                                 440 Louisiana, Suite 2400
                                                 Houston, Texas 77002
                                                 Ph: (713) 650-1010
                                                 Fax: (713) 650-1011

                                                 ATTORNEYS FOR PLAINTIFF

                              CERTIFICATE OF SERVICE

       I certify a copy of this document was served to all counsel of record by first class
regular mail andfor fax on March 11, 2014.




                                            2
                                      DEFINITIONS

      "Manhattan I Vaughn" refers to Manhattan I Vaughn, JVP.

      "Lindamood" refers to Lindamood Demolition, Inc.

       "Kyle Field renovation project" refers to the construction and demolition project
during which the subject incident took place.

      "Northeast pedestrian ramp" refers to the structure location of the subject incident.

                        FIRST REQUEST FOR PRODUCTION

PLEASE PRODUCE THE FOLLOWING:

1.    All records documenting Angel Garcia's employment with Manhattan I Vaughn,
      including but not limited to personnel files, work history, time logs, payment records
      and training logs.

2.    All contracts or other written agreements entered between Manhattan I Vaughn,
      Texas A & M or any defendant in this case, related to the Kyle Field renovation
      project.

3.    All correspondence between Manhattan I Vaughn, Texas A &Mor any other entity
      or defendant in this case, related to the Kyle Field renovation project, including but
      not limited to correspondence related to contracts or agreements for the
      performance of activities related to construction, construction management,
      accident prevention or safety at the work site.

4.    All documents related to, documenting or describing the scope of work to be
      performed by Manhattan I Vaughn for the Kyle Field renovation project.

5.    All documents related to or discussing demolition work, purchase of materials,
      supplies, provision of equipment, provision of labor, safety, insurance and workers'
      compensation, as it applies to any defendant in this case.

6.    All documents and correspondence related to the progress of the Kyle Field
      renovation project between or among the parties, including Manhattan I Vaughn,
      Lindamood, or any other party with responsibilities on the Kyle Field renovation
      project site.

7.    All notes and documents in possession of Manhattan I Vaughn regarding
      inspections performed by OSHA on the Kyle Field renovation project.

8.    All documents related to inspections done on the Kyle Field renovation project,
      including but not limited to the area where Angel Garcia was working and killed.

                                            3
9.    All minutes of meetings (or other similar document) at which planning, risk
      management, engineering, demolition or safety was discussed.

10.   All recordings or videos of the work being performed on the Kyle Field renovation
      project, including audio or video footage of the incident in question.

11.   All documents identifying safety issues or concerns as it pertains to the Kyle Field
      renovation, including but not limited to the demolition process and the work being
      performed by Angel Garcia and his employer.

12.   All documents mentioning actions taken by defendants to correct any safety issues
      that were identified, as it pertains to the Kyle Field renovation project.

13.   All documents and plans of the Kyle Field renovation project, including but not
      limited to blue prints, specifications, structural general notes and structural plan
      sheets, defining demolition work to be performed on the existing northeast
      pedestrian ramp.

14.   All documents including specifications, general conditions and supplemental
      conditions generated by any party or other entity, describing the scope of work
      and/or services (specifically including safety and demolition) to be done on the Kyle
      Field renovation project.

15.   All correspondence between Manhattan I Vaughn and any other entity involved with
      the Kyle Field renovation project that mentions job progress, scheduling, safety,
      hazard identification or job-site hazards.

16.   All documents related to the Kyle Field renovation project, which mention the
      methods and/or schedule of performance of demolition work to be performed by
      Manhattan I and its employees.

17.   All minutes of Pre-Construction meetings related to Kyle Field renovation project.

18.   All contracts issued by Manhattan I Vaughn related to the structural demolition
      scope of work being performed on the northeast pedestrian ramp where the subject
      incident occurred on 12/3/2013.

19.   All correspondence and emails between Manhattan I Vaughn and Lindamood
      related to demolition activities and the Kyle Field renovation project.

20.   All documents reflecting responsibilities of Manhattan I Vaughn employees related
      to performance or oversight of demolition activities.




                                            4
21.   All documents which show engineering surveys performed by any party or entity,
      related to the demolition of structural concrete for the Kyle Field renovation project,
      pursuant to OSHA 29 CFR 1926.BSO(a).

22.   All documentation and correspondence discussing engineering surveys performed
      by any party or entity, related to the demolition of structural concrete for the Kyle
      Field renovation project, pursuant to OSHA 29 CFR 1926.850(a).

23.   All documents reflecting qualifications and training of persons who performed
      engineering surveys related to the demolition of structural concrete on the Kyle Field
      renovation project, pursuant to OSHA 29 CFR 1926.BSO(a).

24.   All documents reflecting qualifications and training of persons who operated
      equipment (machinery) for Manhattan I Vaughn such as the Caterpillar Skid-Steer
      Loader being operated by Angel Garcia at the time of his death.

25.   All documents, details or sketches addressing the specific dimensions and scope
      of the demolition of the concrete structure being worked on by Angel Garcia
      immediately prior to the subject collapse that led to Mr. Garcia's fall.

26.   All documents reflecting observations by any party or person regarding the nature
      of spalling (or failure) of existing concrete members of the northeast, spiral
      pedestrian ramp during demolition activities prior to the time of the subject incident.

27.   All documents showing inspections and inspection results of the demolition activities
      being performed on the northeast spiral, pedestrian ramp.

28.   All Job Hazard Analyses, Job Safety Analyses (JHA, JSA or similar such formal
      process) done for the work activities of the demolition of structural concrete of the
      northeast pedestrian ramp, including the specific work being done by Angel Garcia.

29.   All documents and plans for temporary shoring to be utilized during the demolition
      work of structural concrete of the northeast pedestrian ramp, at the location of the
      subject incident.

30.   All correspondence, documents and emails between Manhattan I Vaughn (or any
      other party or entity) and Lindamood, reflecting the designation of a Competent
      Person proposed by Lindamood for the Kyle Field renovation project, as required
      by OSHA regulations 29 CFR 1926.20(b)(2).

31.   All safety management or accident prevention programs, policies, manuals, safety-
      related rules and requirements for all work to be performed within the scope of the
      Kyle Field renovation project.



                                             5
32.   All safety management or accident prevention programs, policies, manuals, safety-
      related rules, etc. related to the Kyle Field renovation project, created or adopted
      by Manhattan I Vaughn prior to the incident which were required by the authority of
      Manhattan I Vaughn to be utilized by subcontractors or others on the Kyle Field
      renovation project.

33.   All published requirements of any federal, state or local agency or any related
      standard of any national consensus standard promulgating organization, addressing
      requirements or recommendations for accident prevention and for the protection of
      employees or others on site with which Manhattan I Vaughn acknowledges they or
      others under the authority of Manhattan I Vaughn were to comply or operate on the
      Kyle Field renovation project on the date of the incident.

34.   All documents reflecting statements by employees of Manhattan I Vaughn or any
      other party on the Kyle Field renovation project site describing the incident in
      question.

35.   All documents reflecting statements by employees of Manhattan I Vaughn or any
      other party on the Kyle Field renovation project site describing the events leading
      up to the subject incident, or the incident itself.

36.   All initial-employment safety orientation, any specific safety management or
      accident prevention training or seminars provided by Manhattan I Vaughn or by any
      party, to employees of any contractor or subcontractor working on the Kyle Field
      renovation project.

37.   All periodic reports of the progress of work performed on the Kyle Field renovation
      project.

38.   All reports of accidents, on the job injuries or accident statistics related to the Kyle
      Field renovation project.

39.   All records or minutes of periodic safety "toolbox" or "tailgate" meetings performed
      on the job site, dating from the commencement of demolition activities through
      12131/2013, with employees and/or with other contractors or subcontractors on the
      Kyle Field renovation project, including records of the topics discussed and
      attendance lists.

40.   All reports of the incident made by any party or person.

41.   All schedules related to the Kyle Field renovation project, listing milestone dates,
      depicting the proposed progress of construction, schedules reflecting proposed
      progress for demolition activities on the subject pedestrian ramp involved in the
      subject incident.


                                             6
42.   All job-site safety inspection reports (dated from the start of construction of the Kyle
      Field renovation project through12/31/2013).

43.   All checklists utilized on the Kyle Field renovation project to assist in performance
      of job-site safety inspection efforts, and specifically, all such checklists or
      documents which relate to or mention the subject of demolition, structural integrity
      or safety.

44.   All written procedures or requirements for the pre-qualification and selection of
      contractors or subcontractors for the Kyle Field renovation project.

45.   All records of formal training given to any worker or employee (assigned to the Kyle
      Field renovation project prior to the subject incident), related to the methods and
      techniques of demolition activities, in general, and specifically, demolition of
      concrete structures.

46.   All reports generated as a result of the subject incident.

47.   All OSHA reports or documents, including correspondence, related to the subject
      incident.

48.   All documents related to any investigation conducted as a result of the incident in
      question.

49.   Color copies of all photographs and videos taken of the scene of the subject
      incident, before and after the incident.

50.   All pictures and videos generated as a result of any investigation conducted after
      the incident in question.

51.   All videos and footage taken by the "construction cams" of the Kyle Field renovation
      project during the period of 11/1/2013 through 12/31/2013.

52.   All documents of the overall site plan reflecting the scope and layout of the Kyle
      Field renovation project.

53.   All documents reflecting the name of each company or contractor present at the
      Kyle Field work site on the day Angel Garcia was killed.

54.   All documents reflecting the names of every worker at the Kyle Field work site on
      the day Angel Garcia was killed.

55.   All specifications, limitations, maximum weight loads or warnings provided with, or
      attached to, the Caterpillar Skid-Steer Loader being operated by Angel Garcia at the
      time he was killed.

                                             7
56.   The owner's and/or operator's manual for the Caterpillar Skid-Steer Loader being
      operated by Angel Garcia at the time he was killed.

57.   All structural integrity testing done on the concrete structure in the area where Angel
      Garcia was working on the day of the incident in question. This includes testing
      done prior to and after the exact moment when the incident in question occurred.

58.   All testing, engineering or otherwise, done on the concrete structure in the area
      where Angel Garcia was working on the day of the incident in question. This
      includes testing done prior to and after the exact moment when the incident in
      question occurred.

59.   All work plans for the specific work Angel Garcia was performing when he was
      killed.

60.   All correspondence between defendants in this case and any insurance company,
      regarding coverage for personal injury or death claims, before the incident in
      question.

61.   All correspondence between defendants in this case and any insurance company,
      regarding coverage for personal injury or death claims, after the incident in question.

62.   All correspondence between defendants in this case regarding the incident in
      question.

63.   All insurance reports regarding the incident in question.

64.   All documents relied up or reviewed by any person, entity or insurer, to generate a
      report regarding the incident in question.

65.   All permits obtained for the demolition work being performed as a part of the Kyle
      Field renovation project.

66.   All waivers of conflict signed, allowing representation of all Defendants by one law
      firm.




                                            8
TAB3
                                                                ./   '
                                                                     J




                                 Cause No. 2013-76550

JOSEFINA GARCIA, Individually      §                  IN THE DISTRICT COURT OF
and as Heir to the Estate of ANGEL §
GARCIA (Deceased); and ORBELINDA   §
HERRERA, as Next Friend of ASHLEY  §
GARCIA and BRYAN GARCIA (Minors)   §
                                   §
v.                                 §                  HARRIS COUNTY, TEXAS
                                   §
J.T. VAUGHN CONSTRUCTION, LLC,     §
d/b/a VAUGHN CONSTRUCTION;         §
MANHAITAN CONSTRUCTION             §
CO., INC.; MANHATTAN IVAUGHN, JVP; §
TEXAS CUITING & CORING LP;         §
TEXAS CUITING & CORING GP, INC.; §
and LINDAMOOD DEMOLITION, INC.     §                    80th JUDICIAL DISTRICT

            PLAINTIFFS' SECOND MOTION TO COMPEL DEFENDANTS'
               ANSWERS & RESPONSES TO WRITTEN DISCOVERY

TO THE HONORABLE LARRY WEIMAN:

       Plaintiffs, JOSEFINA GARCIA, Individually and as Heir to the Estate of ANGEL

GARCIA; and ORBELINDA HERRERA, as Next Friend of ASHLEY GARCIA and

BRYAN GARCIA, Minors (hereinafter "Plaintiffs"), file this Second Motion to Compel

Defendants J.T. VAUGHN CONSTRUCTION, LLC, d/b/a VAUGHN CONSTRUCTION;

MANHAITAN CONSTRUCTION CO., INC.; MANHATTAN IVAUGHN, JVP; TEXAS

CUTTING & CORING LP; TEXAS CUTTING & CORING GP, INC.; and LINDAMOOD

DEMOLITION, INC.'s (hereinafter "Defendants") Answers & Responses to Written

Discovery and would respectfully show:

                                             I.
                                         FACTS

1.     Since filing Plaintiffs' first Motion to Compel Defendants' Responses to Requests

for Disclosure, Defendants' have also failed to fully respond to Plaintiffs' Interrogatories

and Requests for Production that were due on April 30, 2014 at 5:00pm. Despite the
                         /)                                         \
                                                                     I



allowance of additional time, Defendants yet again disregarded a discovery deadline

and failed to respond in the following ways:

      A.   J.T. Vaughn Construction, LLC, d/b/a Vaughn Construction:
                    Due Date: 4130114 @ 5:00pm
                    Outstanding Responses:
                          1.    All BATES labels referencing documents responsive
                                to each request for production.

                           2.     RFP No. 13 - Blueprints and plans of Kyle Field.

                           3.     RFP No. 25 - Documents, details and sketches that
                                  address specific dimensions and scope of demolition of
                                  concrete structure being worked on immediately prior to
                                  subject collapse.

                           4.     RFP No. 26 - Documents reflecting observations by any
                                  party or person regarding the nature of spelling (or failure)
                                  of existing concrete members of the northeast, spiral
                                  pedestrian ramp during demolition activities prior to the
                                  time of the subject incident.

                           5.     RFP No. 29 - Documents and plans for temporary shoring
                                  to be utilized during the demolition work of structural
                                  concrete of the NE pedestrian ramp, at the locations of the
                                  subject incident.

                           6.     RFP No. 34 - All documents reflecting statements by
                                  employees of MVJV or any other party on the Kyle Field
                                  renovation project site describing the incident in question.

      B:   Manhattan Construction Co., Inc.:
                    Due Date: 4130114 @ 5:00pm
                    Outstanding Responses:
                          1.    All BATES labels referencing documents responsive
                                to each request for production.

                           2.     RFP No. 13 - Blueprints and plans of Kyle Field.

                           3.    RFP No. 18 - All contracts issued by Manhattan
                                 Construction related to structural demolition
                                 performed on northeast pedestrian ramp.

                           4.    RFP Nos. 21& 22 - Engineering surveys related to the
                                 demolition of structural concrete for Kyle Field. This
                                 is required by OSHA Standard 1926.850(a).
                                 Defendant's response states it has "none."
                                            2
              :··-·\
              :        )
                                                          "
                                                          ,i



                  5.       RFP No. 40 - Missing incident reports referenced in
                           Defendant's production set:
                                 Safety Report of Injury, Accident Investigation,
                                and DWC Form-1 as referenced in
                                 MANHATTAN000667
                                 Formal Incident Report as referenced in
                                 MANHATTAN000674

C: ManhattanjVaughn,JVP:
          Due Date: 4130114@5:00pm
          Outstanding Responses:
                1.    All BATES labels referencing documents responsive
                      to each request for production.

                  2.       RFP No. 13 - All documents and plans of Kyle Field
                           renovation project, including but not limited to blue
                           prints, specifications, and structural plan sheets,
                           defining demolition work to be performed on the
                           existing northeast pedestrian ramp as referenced in
                           MVJV000458-459.

                  3.       RFP No. 13 - Project specifications for demolition
                           work as referenced in MVJV000442-000443.

                  4.       RFP No. 16 - Actual project schedule for demolition
                           activities. Defendant only provided draft schedule at
                           MVJV000544-604.

                  5.       RFP Nos. 21& 22 - Engineering surveys related to the
                           demolition of structural concrete for Kyle Field. This
                           is required by OSHA Standard 1926.850(a).
                           Defendant's response states it has "none."

                  6.       RFP No. 25 - All documents, details or sketches
                           addressing specific dimensions and scope of
                           demolition. Project documents require that Building
                           Information Modeling (BIM) models, images and data
                           be used for construction. See MVJV000176-178.

                  7.       ROG No. 19 - Defendant failed to identify all permits
                           obtained for the demolition work performed at Kyle
                           Field.




                                    3
                  '·J'


D: Texas Cutting & Coring LP:
           Due Date: 4!30!14@5:00pm
           Outstanding Responses:
                 1.    All written answers and responses to Plaintiffs'
                       interrogatories and requests for production without
                       objections. This includes all documents responsive to
                       Plaintiffs' requests for production. To date, Defendant
                       has only produced responses to Plaintiffs' Requests
                       for Disclosure.

E: Lindamood Demolition, Inc.:
           Due Date: 4130114 @5:00pm
           Outstanding Responses:
                 1.    ROG No. 7 - Defendant did not provide any of the
                       requested information regarding past OSHA
                       violations.

                 2.      ROG No. 18 - Defendant failed to identify all remedial
                         measures it took after the subject incident.

                 3.      ROG No. 19 - Defendant failed to identify all permits
                         obtained for the demolition work performed at Kyle
                         Field.                            .

                 4.      ROG No. 20 - Defendant failed to identigy ariy
                         workers employed by Defendant who were injuried on
                         Kyle Field project since the date of the subject
                         incident.

                 5.      @LMD000286 - Employer's First Report of Injury:
                         states that the "List of witnesses" was attached. This
                         list was not included in Defendant's production set.

                 6.      @LMD000332 - Contract documents were not
                         included with Defendant's subcontract with Defendant
                         Manhattan Vaughn, JV.

                 7.      @LMD000758 - The written statement of Daniel
                         Burge is incomplete.

                 8.      RFP Nos. 21-23 - Engineering surveys and
                         information related to personnel who conducted those
                         surveys.    This is required by OSHA Standard
                         1926.850(a).      Defendant's response states "no
                         responsive documents have been identified at this

                                  4
                                         time."

                                 9.      RFP No. 40 - Missing incident reports referenced in
                                         Defendant's production set:
                                               Summary Report referenced LMD000480;
                                               Investigation Report referenced LMD000482;
                                               Safety Violation Report referenced LMD000498

                                           II.
                              MOTION TO COMPEL RESPONSES

2.      The Court may compel a party to provide answers and responses to properly

served discovery requests. 1 To date, all Defendants have failed to timely respond to

Plaintiffs' Interrogatories and Requests for Production.                     Failure to timely plead

objections from discovery will result in waiver of any object or claimed privilege.2

Therefore, Defendants must be compelled to provide these responses.

                                                    Ill.
                                      REQUEST FOR RELIEF

3.      Plaintiffs ask the Court to GRANT Plaintiffs' Second Motion to Compel

Defendants', J.T. VAUGHN CONSTRUCTION, LLC, d/b/a VAUGHN CONSTRUCTION;

MANHATIAN CONSTRUCTION CO., INC.; MANHATTANIVAUGHN, JVP;                                     TEXAS

CUTTING & CORING LP; TEXAS CUTTING & CORING GP, INC.; and LINDAMOOD

DEMOLITION, INC.'s Answers & Responses to Plaintiffs' Written Discovery.




I Tex. R. Civ. P. 215.1(b).

2 See Jn re Kevin Gore, 251S.W.3d696, 700 (Tex. App.-San Antonio 2007, orig. proceeding).
                                                     5
                                                                /~\

                                                                '   )


                                                 Respectfully Submitted,

                                                THE GIBSON LAW FIRM




                                                Ja n . Gibson
                                                Sta      ar No. 24000606
                                                Clifford D. Peel II
                                                State Bar No. 24068776
                                                Jonathan D. Sneed
                                                State Bar No. 24085594
                                                The Lyric Centre
                                                440 Louisiana, Suite 2400
                                                Houston, Texas 77002
                                                Ph: (713) 650-1010
                                                Fax: (713) 650-1011

                                                ATTORNEYS FOR PLAINTIFFS




                              CERTIFICATE OF SERVICE

       I certify a copy of this document was served to all counsel of record by first class
regular mail and/or fax on June 12, 2014.




                                            2
                       /   )                              i\
                                                          ".   )




                               Cause No. 2013-76550

JOSEFINA GARCIA, Individually      §             IN THE DISTRICT COURT OF
and as Heir to the Estate of ANGEL §
GARCIA (Deceased); and ORBELINDA   §
HERRERA, as Next Friend of ASHLEY  §
GARCIA and BRYAN GARCIA (Minors)   §
                                   §
v.                                 §             HARRIS COUNTY, TEXAS
                                   §
J.T. VAUGHN CONSTRUCTION, LLC,     §
d/b/a VAUGHN CONSTRUCTION;         §
MANHATTAN CONSTRUCTION             §
CO., INC.; MANHATTAN IVAUGHN, JVP; §
TEXAS CUTTING & CORING LP;         §
TEXAS CUTTING & CORING GP, INC.; §
and LINDAMOOD DEMOLITION, INC.     §               SO'h JUDICIAL DISTRICT

ORDER GRANTING PLAINTIFFS' SECOND MOTION TO COMPEL DEFENDANTS'
          ANSWERS & RESPONSES TO WRITTEN DISCOVERY

       The Court heard Plaintiffs' Second Motion to Compel Defendants', J.T. Vaughn
Construction, LLC, d/b/a Vaughn Construction; Manhattan Construction Co., Inc.;
Manhattan !Vaughn, JVP; Texas Cutting & Coring LP; Texas Cutting & Coring GP, Inc.;
and Lindamood Demolition, Inc. (collectively "Defendants"), Answers & Responses to
Written Discovery. After reviewing the pleadings, the evidence and arguments by
counsel, if any, the Court GRANTS Plaintiffs' Motion to Compel.

       The Court orders Defendants to submit answers and responses to Plaintiffs'
written discovery without objections on or before                , 2014.



      SIGNED ON _ _ _ _ _ _ _ _ _ _ _ , 2014.




                                            HON. LARRY WEIMAN
TAB4
                                                                              Chris oat\ f),   l7P-2l~4Ai:
                                                                                    'J"m\12014632
                                                                                        By; BRADLEY DARNELL


                                        CAUSE NO. 2013 76550

                               §
JOSEFINA GARCIA, Individually and,                         IN THE DISTRICT COURT,
as Heir to the ESTATE OF ANGEL §
                               §
GARCIA (Deceased); and ORBELINDA
                               §
HERRERA, as Next Fried of ASHLEY
GARCIA and BRIAN GARCIA        §
(Minors),                      §
                               §
       Plain tiffs,            §
                               §
~                              §
                               §                           SOTH JUDICIAL DISTRICT
J.T. VAUGHN CONSTRUCTION, LLC, §
d/b/a VAUGHN CONSTRUCTION,     §
MANHATTAN CONSTRUCTION CO., §
INC., MANHATTAN I VAUGHN, JVP, §
TEXAS CUTTING & CORING, LP,    §
TEXAS CUTTING & CORING GP,     §
INC., and LINDAMOOD            §
DEMOLITION, INC.,              §
                               §
       Defendants              §                           OF HARRIS COUNTY, TEXAS


    DEFENDANTS' RESPONSE TO PLAINTIFFS' SECOND MOTION TO COMPEL
           ANSWERS AND RESPONSES TO WRITTEN DISCOVERY


TO THE HONORABLE JUDGE WEIMAN:

        COMES NOW J. T. Vaughn Construction, LLC, dlb/a Vaughn Construction, Manhattan

Construction Co., Inc., Manhattan        I Vaughn,    Texas Cutting & Coring, LP, and Lindamood

Demolition, Inc., (collectively "Defendants" herein) in the above-styled and numbered cause,

and file this, their Response to Plaintiffs' Second Motion to Compel Defendants' Answers and

Responses to Written Discovery. In support of same, Defendant would respectfully show the

Court the following:




Defendants' Response to Plaintiff:!!' Second Motion to Compel                     Page 1
                                                I.

                   PROCEDURAL BACKGROUND/UNDISPUTED FACTS

1.1     Plaintiffs originally filed suit in this matter on December 23, 2013 against J.T. Vaughn

Construction, LLC, d/b/a Vaughn Construction, Manhattan Construction Co., Inc., Manhattan       I
Vaughn, Texas Curb Cut, Inc., Texas Cutting & Coring Group, Inc., and Lindamood Demolition,

Inc. Accompanying the Original Petition were discovery requests directed to each Defendant,

including requests for disclosure, numerous requests for production, and extensive

interrogatories.

1.2     On April 17, 20 I 4, Plaintiffs filed their First Amended Petition. Texas Curb Cut, Inc.

and Texas Cutting & Coring Group, Inc. were non-suited by virtue of not being listed as parties

to the litigation. In their place were included Texas Cutting & Coring, LP and Texas Cutting &

Coring GP, Inc. As of this writing, Texas Cutting & Coring GP, Inc. has not been served with

citation.

1.3     On May 2, 2014, during a hearing on Plaintiffs' first Motion to Compel, the trial court

made it abundantly clear that discovery disputes, should they arise, should first be addressed by

phone calls between the counsel to try and work out matters before seeking court relief.

1.4     The Defendants provided an example of how to resolve discovery problems without first

resorting to motions and hearing prior to the deposition of Orbelinda Herrera on June 13, 2014.

Defendant's counsel pointed out that Plaintiffs' counsel sent out interrogatory responses that

were not verified or signed by Plaintiffs' counsel and that he wanted to bring that to their

attention instead of filing a motion to compel. See Exhibit "A," a true and correct copy of an

excerpt from the deposition of Orbelinda Herrera, page 4, attached hereto and incorporated by

reference as if set forth verbatim herein.




DEFENDANT'S REsPONSE                                                              PAGE2
1.5    Plaintiffs have considerably complicated responding to their Motion to Compel by failing

to attach the discovery responses they are complaining of to their Motion.        There are four

putative plaintiffs in this matter (Josefina Garcia, Individually, Josephina Garcia as Heir to the

Estate of Angel Garcia, Orbelinda Herrera as Next Friend of Ashley Garcia, and Orbelinda

Herrera as Next Friend of Bryan Garcia}, most or all of which have served written discovery on

one or more defendants. Further, the Plaintiffs make inaccurate statements regarding the alleged

tardiness of Defendants' Responses. This is not the first time that Plaintiffs have had trouble

understanding the Texas Rules of Civil Procedure pertaining to service of documents, as

discussed in Defendants' Response to Plaintiffs Motion to Compel, which is incorporated by

reference as if set forth verbatim herein.

                                               II.

                   ADDITIONAL RELEVANT FACTS AND ARGUMENT

2.1    Defendant first notes that Plaintiffs' Second Motion to Compel Defendants' Answers and

Responses to Written Discovery does not contain a certificate of conference as required by Rule

3.3.6 of the Rules of The Civil Trial Division of the Harris County District Court Rules. See

HARRIS COUNTY DISTRICT COURTS, CIVIL TRIAL DIV. R. 3.3.6. The Local Rules do not suggest a

remedy for this failure to follow the Local Rules, but the omission is indicative of the lack of

communication from Plaintiffs regarding discovery issues.

2.2    Defendants next point out that Plaintiffs' Motion does not indicate any attempts to

reconcile the discovery dispute prior to filing the Motion and setting it for hearing. As will be

discussed below, it is quite possible that many of these issues could have been cleared up without

the necessity of taking up the Court's time.




DEFENDANT'S REsPONSE                                                              PAGE3
2.3     While the defendants involved in this Motion to Compel have common representation,

each has followed the Texas Rules of Civil Procedure in that each has only produced documents

over which it has control. This extends to Vaughn and Manhattan who, while also general

partners in Manhattan      I Vaughn,   are subcontractors with limited scopes of work. Vaughn's

scope of work concerns concrete work while Manhattan's scope of work is general labor. To

prevent confusion and useless redundancy, Manhattan and Vaughn have not produced documents

outside of their scope of subcontracting work, and Manhattan      I Vaughn   has answered as the

separate entity it is.

                                                 III.

                                               Vaughn

3.0     Plaintiffs have segregated their complaints by party, and Defendants will organize their

Response in a similar fashion. The first issues to be addressed are the incorrect assertions

regarding when the discovery responses were due.          For example, by virtue of a Rule 11

agreement, defendant J.T. Vaughn Construction, LLC, d/b/a Vaughn Construction (hereinafter

"Vaughn") had until April 30, 2014 to serve its responses to Plaintiff Josephina Garcia's (acting

in both capacities) requests for production. See Exhibit "B," a true and correct copy of the Rule

11 Agreement setting that deadline, attached hereto and incorporated by reference as if set forth

verbatim herein. Notably, no mention is made that service be made by 5:00 p.m., nor does the

agreement specify a method of service. As reflected in the attached Exhibit "C," Vaughn's

objections and responses were served April 30, 2014 and were served by certified mail, return

receipt requested.       See Exhibit "C," a true and correct copy of Vaughn's Objections and

Responses to Plaintiff Josefina Garcia's First Request for Production, attached hereto and

incorporated by reference as if set forth verbatim herein. Thus, under Texas law, the document




DEFENDANT'S RESPONSE                                                              PAGE4
was served in conformity with the Rule 11 agreement. See TEX. R. CIV. P. 2la(b)(l), ("Service

by mail .... shall be complete upon deposit of the document, post-paid and properly addressed, in

the mail. ..."), (c) ("A certificate by .... an attorney of record .... showing service of a notice shall

be prima facie evidence of the fact of service."). Plaintiffs' assertion in this regard is without

merit and could have been resolved with a phone call.

3.1     Plaintiffs next complain Vaughn did not provide BAIBS ranges referencing documents

responsive to each request for production. However, there is no requirement in the Texas Rules

of Civil Procedure to produce documents in such a manner if the documents are produced as they

are kept in the usual course of business. See TEX. R. C!V. P. 196.3(c). The Defendants have

consistently produced documents in this matter as they were kept by the individual defendants in

the usual course of business. Plaintiffs' complain in this regard is without merit. This is another

example of a dispute that could have been cured with a phone call prior to expending the effort to

draft and file a motion to compel.

3.2     Plaintiffs next assert Vaughn failed to provide "Blueprints and plans of Kyle Field."

Plaintiffs fail to mention the full scope of this request for production. The actual request was for

"All documents and plans of the Kyle Field renovation project, including but not limited to blue

prints, specifications, structural general notes and structural plan sheets, defining demolition

work to be performed on the existing northeast pedestrian ramp." This poorly written request

seems to ask for all design documents involved in the Kyle Field Renovation Project, both in

construction and demolition. The project includes complete demolition of the west stands and

construction of new suites, stands, and a new press area. It also included demolition of G. Rolle

White Coliseum and the lower seating bowl on the east side of the stadium. The bowl would be

replaced with new seats and suites. Additionally, a new south end set of stands to seat up to




DEFENDANT'S RESPONSE                                                                    PAGES
19,000 people, a locker room, and other facilities is to be constructed. Other construction

involving the north end includes adding of seating. Finally, the playing field has been lowered

seven (7) feet and moved eighteen (18) feet to the south. Defendants objected to the overbreadth

of the request, the vagueness of the request, the request constituting an impermissible fishing

expedition, and the nature of the request seeking irrelevant information. Nonetheless, Vaughn

directed Plaintiffs to documents already produced. Indeed, responsive documents have been

produced in this matter, although by Manhattan I Vaughn, not Vaughn.

3.3    Plaintiffs next assert Vaughn failed to provide documents relating to the scope of

demolition of "concrete structure being worked on immediately prior to subject collapse."

Again, Plaintiffs' Motion does not reflect the scope of the actual request made. Request For

Production 25 requests "All documents, details, or sketches addressing the specific dimensions

and scope of the demolition of the concrete structure being worked on by Angel Garcia

immediately prior to the subject collapse that led to Mr. Garcia's fall." At the time of the subject

incident, Mr. Garcia was working on a multi-story pedestrian ramp.           Further, no collapse

occurred that led to Mr. Garcia's fall.     Mr. Garcia was killed when the skid-steer he was

operating fell off the ramp and landed on the ground. Defendant lodged numerous objections to

the request. Finally, Defendant stated that responsive documents, if any, would be produced. In

fact, responsive documents have been produced in this matter.

3.4    Plaintiffs next assert Vaughn failed to provide documents reflecting "observations by any

party or person regarding the nature of spalling (or failure) of existing concrete members of the

northeast spiral pedestrian ramp during demolition activities prior to the time of the subject

incident.   This is another request unlimited in time and scope.       Defendant also stated that




DEFENDANT'S REsPONSE                                                                PAGE6
responsive documents, if any, would be produced. To date, Defendant has found no discoverable

documents responsive to this request.

3.5     Plaintiffs next assert Vaughn failed to provide documents and plans "for temporary

shoring to be utilized during the demolition work of structural concrete of the NE pedestrian ram,

at the locations [sic] of the subject incident. This is yet another request unlimited in time and

scope. It also assumes that temporary shoring was used and/or needed for the demolition work.

Again, Defendant stated it would produce responsive documents, if any.              Subsequently,

Defendant has produced documents responsive to this request.

3.6     Plaintiffs next assert Vaughn failed to provide "all documents reflecting statements by

employees of MVJV or any other party on the Kyle Field renovation project site describing the

incident in question.   Defendant objected to this request as it was duplicative of Plaintiffs

previously-served Requests for Disclosure, which were included in Plaintiffs' Original Petition,

which rendered this request for production improper discovery. Should Plaintiffs wish to see

statements, they may find them in Defendants' responses to the various Requests for Disclosure

in this matter.

                                               IV.

                                           Manhattan

4.0     As with Vaughn, Plaintiffs assert that Manhattan Construction Company (hereinafter

"Manhattan") failed to file its discovery responses on time. These discovery requests were also

the subject of the aforementioned Rule 11 agreement, as discussed earlier in the response. See

Exhibit "D," a true and correct copy of Manhattan's Objections and Responses to Plaintiff

Josefina Garcia's First Request for Production, attached hereto and incorporated by reference as




DEFENDANT'S RESPONSE                                                               PAGE7
if set forth verbatim herein. Exhibit "D" demonstrates it was served in conformity the Rule 11

agreement and the Texas Rules of Civil Procedure.

4.1    Also as with Vaughn, Plaintiffs first assert that Manhattan Construction Company

(hereinafter "Manhattan") failed to provide BATES ranges for the documents responsive to each

request for production. As noted above, the Rules permit the production of documents in the

manner in which they were kept. See TEX. R. C1v. P. 196.3(c). This assertion is without merit

and its consideration does not promote judicial economy, to put it mildly.

4.2    Plaintiffs repeat another complaint addressed above when they assert that Manhattan did

not produce "blueprints and plans of Kyle Field." Again, the actual request for production is

much broader than Plaintiff's would have the Court believe. The actual request for production

is: "All documents and plans of the Kyle Field renovation project, including but not limited to

blue prints, specification, structural general notes and structural plan sheets, defining demolition

work to be performed on the existing northeast pedestrian ramp." As discussed above, this

request is overly broad in time and scope, and is objectionable on a variety of levels. Defendant

has lodged several objections to this request. Nonetheless, Defendant did not fail to respond; it

directed Plaintiff to documents that have been produced elsewhere in discovery. Numerous sets

of design plans and drawings have already been produced in this matter, most particularly by

Manhattan I Vaughn.

4.3    Plaintiffs contend Manhattan did not provide all "contracts issued by Manhattan

Construction related to structural demolition performed on the northeast pedestrian ramp."

Manhattan did not issue any contracts related to structural demolition, as it was not the

construction manager-at-risk for this project. Manhattan I Vaughn was the construction manager

at-risk for this project. Therefore, Manhattan would not have any responsive documents.




DEFENDANT'S REsPONSE                                                                PAGES
4.4    Plaintiffs combine complaints regarding two requests for production concerning

"engineering surveys related to the demolition of structural concrete for Kyle Field." Plaintiffs

further assert that these engineering surveys are required by an OSHA regulation. Manhattan is

not acting as a demolition entity on this project, and has no documents responsive to this request.

4.5    Plaintiffs next complain that Manhattan failed to produce two safety reports referred to in

other discovery documents. Plaintiffs cite in their motion, but not in their discovery responses,

reports discussed in Manhattan    I Vaughn's   site specific safety manual for this project. Had

Plaintiffs read the manual a little closer, they may have realized that the reports discussed on the

cited pages pertain to incidents involving Manhattan      I Vaughn personnel, not employees of
subcontractors. The employer of the injured employee is required to make the accident and

injury report. In this case, Lindamood Demolition employed Mr. Garcia, and they made a first

report that has been produced in this matter. In fact, Plaintiffs refer to the report within their

Motion to Compel. Plaintiffs have the documents they are looking for.

                                                v.
                                      Manhattan I Vaughu

5.0    As with Vaughn, Plaintiffs assert Manhattan          I   Vaughn (hereinafter "Manhattan        I
Vaughn") failed to file its discovery responses on time. These discovery requests were also the

subject of the aforementioned Rule 11 agreement, as mentioned earlier in the response.          See

Exhibits "E" and "F," true and correct copies of Manhattan            I Vaughn's   Objections and

Responses to Plaintiff Josefina Garcia's First Request for Production and First Set of

Interrogatories, respectively, both attached hereto and incorporated by reference as if set forth

verbatim herein. Additionally, both documents demonstrate that they were timely served under

the Rule 11 agreement and the Texas Rules of Civil Procedure.




DEFENDANT'S REsPONSE                                                                PAGE9
5.1     Plaintiffs lodge yet another complaint about the lack of designation of BATES ranges for

documents responsive to their individual requests for production.           As discussed above,

Defendants can and have produced documents as kept in the ordinary course of business. See

TEX. R. C1v. P. 196.3(c). Accordingly, this complaint is without merit.

5.2     Plaintiffs yet again complain regarding the alleged lack of production of "documents and

plans of Kyle Field," including information pertaining to demolition work to be performed on the

northeast pedestrian ramp. This is, yet again, a request for all design documents for the Kyle

Field Redevelopment project, which is obviously unlimited in time and scope.            Defendant

presented its objections to this request, and again directed Plaintiff to production made in this

matter. Multiple sets of drawings, including drawings related to demolition, have been produced

in this matter.

5.3     Plaintiffs again seek project specifications for demolition work, this time allegedly

referenced in two previously-produced documents. This request was also included in RFP 13,

discussed above, including Defendant's objections.       However, the two previously-produced

documents cited by Plaintiff in the motion are not included in the request, nor are they attached

to the motion. Nonetheless, Defendant, after making its objections, again referred Plaintiffs to

production in this matter. The two pages cited by Plaintiffs are actually portions of the drawing

list made part of the contract documents in this matter. As previously noted, sets of demolition

drawings have already been produced in this matter.

5.4     Plaintiffs seek "actual" project schedule for demolition activities rather than the "draft"

schedule provided. This request does not specify what schedule Plaintiffs are looking for, such

as the overall project schedule for all trades through 2015 maintained by Manhattan I Vaughn or




DEFENDANT'S REsPONSE                                                               PAGE 10
the demolition schedule prepared by Lindamood. Lindamood's demolition schedule has been

produced repeatedly in this matter, and thus satisfied Plaintiffs' request.

5.5       Plaintiffs again seek "engineering surveys related to the demolition of structural concrete

of Kyle Field." Plaintiffs again combine two requests into one complaint. Plaintiffs contend

these surveys are required by OSHA "standard" I 926.850(a).              Actually, OSHA produces

regulations, not standards.      Texas law supplies duties and standards of care, not OSHA

regulations. See Abarca v. Scott Morgan Residential, Inc., 305 S.W.3d 110, 128 (Tex. App.-

Houston [1 ' 1 Dist.] 2009, pet. denied) ("Texas courts have also held that the common law duties

imposed by state law are not expanded by OSHA regulations."). In this phase of the project, no

separate documents entitled "Engineering Surveys" have been created or received by the

Defendants. The demolition plans signed and sealed by structural engineer of record Rogers

Moore satisfy the requirements of engineering surveys, and have already been produced in this

matter.

5.6       Plaintiffs next seek "all documents, details, or sketches addressing specific dimensions

and scope of demolition." Plaintiffs also seek BIM models, images, and data be used for

construction. However, no explicit request for BIM material was made, and as this is electronic

material, the request does not conform to Rule 196.4 regarding the production of electronic data,

it may be ignored as improper discovery. See TEX. R. CIV. P. 196.4 (regarding discovery of

electronic materials). Responsive, non-electronic documents responsive to this request have

already been produced in this matter.

5.7       Plaintiffs next assert Manhattan I Vaughn failed "to identify all permits obtained for the

demolition work performed at Kyle Field." Rather than complain about a response to a request

for production, this is a complaint regarding an interrogatory answer. And, after lodging proper




DEFENDANT'S REsPONSE                                                                 PAGE 11
objections, Manhattan fully answered the interrogatory.        It stated it had none, and referred

Plaintiffs to the answers provided by Lindamood Demolition, Inc., the demolition subcontractor

for the project. The request also assumes that demolition permits were required for this project.

Plaintiffs cite no legal basis whereby demolition permits would be required for this project.

                                                 VI.

                                   Texas Cutting & Coring LP

6.0    Plaintiffs' allegation that Texas Cutting & Coring, LP's discovery responses were late is

without a basis in fact, including the supposed deadline Texas Cutting & Coring, LP was to have

answered discovery.     Although Plaintiffs assert Texas Cutting & Coring, LP was to have

answered by April 30, 2014, Texas Cutting & Coring, LP was not sued until Plaintiff filed his

First Amended Petition on April 17, 2014. Even if the new petition was served on the same day

it was filed, and there was discovery included with the petition, the soonest Defendant would

have to answer would be fifty days after the dates of service, thus making discovery due at the

earliest June 6. 2014. Nonetheless Texas Cutting & Coring, LP timely answered the request for

disclosure attached to Plaintiffs petition and all subsequent discovery served upon it.         See

Exhibit "G," a true and correct copy of Texas Cutting & Coring, LP's response to Plaintiffs

request for disclosure, attached hereto and incorporated by reference as if set forth verbatim

herein. Plaintiffs' assertion in this regard is wholly without merit.

                                                VII.

                                            Lindamood

7.0    As with the previous defendant, Plaintiffs assert that Lindamood Demolition, Inc.

(hereinafter "Lindamood") failed to file its discovery responses on time.         These discovery

requests were also the subject of the aforementioned Rule 11 agreement, as mentioned earlier in




DEFENDANT'S RESPONSE                                                                PAGE 12
the response. As with all of the other defendants, Lindamood timely answered this discovery.

See Exhibits "H" and "I," true and correct copies ofLindamood's Objections and Responses to

Plaintiffs Josefina Garcia's First Request for Production and Interrogatories, attached hereto and

incorporated by reference as if set forth verbatim.

7.1    Plaintiffs complain Lindamood did not "provide any of the requested information

regarding past "OSHA violations.       Actually, Interrogatory No. 7 requested all "violations,

investigations, citations, warning letters, or reports involving Lindamood for the past ten years

regarding: falls, deaths, or the improper on-site operation of construction vehicles, including but

not limited to skid steer loaders or demolition." Of course, the interrogatory assumes there are

responsive documents. However, once Defendant made its proper objections to the request,

Defendant directed Plaintiff to previously-made production. However, as written, Lindamood

has no documents responsive to this request, as Lindamood understands the request.

7.2    Plaintiffs next complain that Plaintiffs failed to "identify all remedial measures it took

after the subject incident." Defendant again objected to this Interrogatory, which is Interrogatory

No. 18, as exceeding the number of permissible interrogatories, and lodged other objections to

this interrogatory. Further, this interrogatory is so poorly written it is impossible to determine

what information it seeks. Without clarification, Defendant is unable to provide any answer to

the interrogatory.

7.3    Plaintiffs again complain that a defendant "failed to identify all permits obtained for the

demolition work performed at Kyle Field. Defendant objected again that Plaintiffs had exceeded

the maximum amount of interrogatories. Defendant made additional objections to the request as

well. However, subject to those objections, Defendant answered it had no documents responsive




DEFENDANT'S RESPONSE                                                               PAGE 13
to this interrogatory.   As stated previously, Plaintiffs assume, without a cited basis, that

demolition permits were required for this project.

7.4    Plaintiffs complain Lindamood failed to identify "any workers employed by Defendant

who were injured on [the] Kyle Field project since the date of the subject incident. Plaintiffs'

assertion is incorrect in several respects. First, the interrogatory as written asks for the identity

of every worker injured on the job since the Kyle Field Renovation project began, not just

Defendant's. Obviously, Defendant cannot know the identity of everyone who may have been

hurt on the project. Second, after making proper objections, Defendant identified Mr. Garcia as

the only person it knew of as having being hurt during the Project. Plaintiff incorrectly asserts

Defendant identified no one in its answer.

7.5    Plaintiffs complain the "List of Witnesses" were not included with the Employer's First

Report of Injury or otherwise produced. However, Plaintiff does not indicate which Request for

production this document would have been responsive to.              Further, as has been shown

throughout this response, Plaintiff has not shown a great inclination to search through

Defendant's voluminous document production in this matter to find responsive documents. The

document in question is a copy of the attendance sheet for the morning JSA with an "X" marking

the identity of the witness. This document can be found at LMD 000755 and was part of a

supplementation to discovery.

7.6    Plaintiffs contend "contract documents" were not included with Defendant's subcontract

with Manhattan I Vaughn, but do not describe what documents they believe are missing. Plaintiff

also again fails to identify which request for production this complaint pertains to.          These

deficiencies make it impossible to respond to this complaint.




DEeENDANT'S RESPONSE                                                                 PAGE 14
7.7    Plaintiffs next contend the written statement of Daniel Burge is incomplete, but fail to

describe how it is incomplete. Plaintiffs also again fail to identify a request for production to

which this complaint pertains. Without this information, it is impossible to respond to this

complaint.

7.8    Plaintiffs continue their quest for engineering surveys related to demolition and the

identity of persons involved in the surveying for the demolition. At least in this request, the

Plaintiffs identify specific requests for production that purportedly sought the complained-of

documents, although now three different requests have been compressed into one complaint. As

indicated herein, the signed and stamped demolition plans prepared by structural engineer of

record Rogers Moore serve as the engineering surveys for this phase of the project.

7.9    Plaintiffs end their complaints with yet another repeated complaint. This time, it is

allegedly missing incident reports, or portions thereof.   The actual request, RFP 40, is much

broader. It seeks "All reports of the incident made by any party or person." This is a reference

to reports discussed in Lindamood's safety plan. However, because of the nature of the incident

and the immediate investigation of the incident by several governmental agencies and counsel

for Lindamood, Lindamood performed no accident investigation on its own. Accordingly, it has

no documents responsive to this request.

                                              VIII.

                                             Prayer

8.1    For the foregoing reasons, Defendants J.T. Vaughn Construction, LLC, d/b/a Vaughn

Construction, Manhattan I Vaughn, Manhattan Construction Co., Inc., Texas Cutting & Coring,

LP, and Lindamood Demolition, Inc. ask the Court to dismiss deny Plaintiffs Motion, and for all




DEFENDANT'S RESPONSE                                                              PAGE 15
other relief Defendants may show themselves entitled to, whether individually or collectively,

and whether in law or in equity.

                                           Respectfully submitted,

                                           THE MILLER LAW FIRM

                                           Isl Clark S. Butler
                                           MICHAEL A. MILLER
                                           State Bar No. 14100650
                                           mmiller@tmlfpc.com

                                           CLARKS. BUTLER
                                           State Bar No. 00793437
                                           cbutler@tmlfoc.com

                                           Turtle Creek Centre
                                           3811 Turtle Creek Blvd., Ste 1950
                                           Dallas, Texas 75219
                                           (469) 916-2552 telephone
                                           (469) 916-2555 facsimile

                                           COUNSEL FOR DEFENDANTS J. T.
                                           VAUGHN CONSTRUCTION, LLC, dlbla
                                           VAUGHN CONSTRUCTION, MANHATTAN
                                           CONSTRUCTION CO., INC., MANHATTAN I
                                           VAUGHN, TEXAS CUTTING & CORING, LP,
                                           AND LINDAMOOD DEMOLITION, INC.


                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been
forwarded to all counsel of record on this 31st day ofJune, 2014:

Via E-Filing
Jason A. Gibson
The Gibson Law Firm
440 Louisiana, Suite 2050
Houston, Texas 77002
Counsel for Plaintiffs
                                                  Isl Clark S. Butler
                                                  CLARKS. BUTLER



DEFENDANT'S RESPONSE                                                           PAGE 16
                                                                      Page 4
                  iDepos Prepared for dscott@tmlfpc.com
 1                         P R 0 C E E D I NGS
 2                    (Carol Ramirez sworn as interpreter.)
 3                    (The oath was administered.)
 4                    MR. BUTLER:     Just a little housekeeping
 5   first.   While prepping for this depo, I noticed that
 6   back in April you guys sent us some- responses to
 7   interrogatories that are not only not verified but
 a   they're not signed by y'all, so I'll bring .that to your
 9   attention.
10                    MR. SNEED:     Okay.
11                    MR. BUTLER:     Short of filing a motion to
12   compel ahead of time, so just want to put that on the
13   record, bring it to your attention.          Now I'll proceed
14   with the depo.
15                    MR. SNEED:     Thanks for bringing that to my
16   attention.
17                    MR. BUTLER:     That was just a legal
18   document that there was a technicality I wanted to bring
19   to their attention.
20                          ORBELINDA HERRERA,
21   having been first duly sworn, testified as follows:
22                               EXAMINATION
23   BY MR. BUTLER:
24       Q.    Would you please state your name.

25 L~~~A~·~---O~r~b~e~l~in~d~a.:__H~e.:__r~r~er~a.:__·~~~~~~~~~~-4....,~I::!:!'.....
                    https://www.my.pdf-it.com/idepos/
                                                                 1_1
A.PR-02-2014   14 :04             tflt Gl9SON LA'.ol FIRM




                                          Ten MILLER LAW.FIRM




                                                      MK"'h 31, 2014


        t1g F(IS!bnUt!.
        J•50n A. Gibson
        AndniwSmilll
        Cllffocd O, Peel, IT
        'l'hc Oibson Law Finn
        2050 Tho Lyrio Con~•
        440 Louildana
        Ho11.1tun. 'l'X 77002
                Rit       CaU,Sd /'lo. 201J.. 16SStJ: Jwrt,f1nu Gattla, 'd al v. J.T. Va~htt Const_ruct/Qn,
                          UC, el 111; 1,, thtt 8~ lJl'itric-t Court of·Rarrl1 County, Ttxas
                          f'll~ No.

        Dur Ja~n:
                In- reJpanso to your 11grccmcnt 10 IJ."l.k:nd th4 dcwJllne11 fof Defende.ttts to mpond tn
        Pln.lnUffi! discov.ory ~\!0$1S, .thl5. w:ill c~n-tirqt-.Plaintiffs -he.vc Jpd 10 q11.tcnd the- time-for
        DotCndim.ts 10 l'il~ I iocrvi:i th"ir objcGttons. MRliWOt'li. rmd -1'CSiXJ1ucs- tO the lbllowing di$(.('!tt?)'
        l'eqU«i\$ un1il April ]Q. 1014;


                1. l"laindtr~ Pl.Qt S1:t of lntC'iroptoTies to Oot'enda~t To~s Curb-Cui,. lnc.:
                2. l'lalntlfrs First }«quest fbr Ptoductl!;)n 10 Defendant, Toxos Cu:Tb·Cui_. lnc.:_
                3. Pbtntitrs Fi~l Sci of ln1ermp1orlc-s_1a 01,,fendant. MarihanM Con.liU11¢tion Co,. l_ne.:
                4. Plaintitts First Request for Pkiductlon lo Defendant. Manh11Rlft GonsQ'Uoti~n· Ca.1
                      111c.)
                s.   ~laiJ)U[f-il Fir81 Set or lntetroaatoritS:-to OefAP!t~D2.·20J   4   l&r04             THB GIBS'ON   L~'f.I   f'IRH                                                   F',00)



          Maroh 31, 201.t
          Pnge2.




                    12. PlalnUfr!f Flr.i.r Rcquesl for Production        tD    Defendant. J. T. VClUlilhn Constru"llQn.
                        LLC, d/bl:ii Va\ighn ConstJU not ha:tita1o to i:aU.

                                                               Sin¢Q'c;Jy,

                                                               Id Mtcl~~l ..f, 1\tffll~r

                                                               Mlehaol A. ;,jlllot




                   .Cl '.
                        O. Peef1-0
                   lno®-LowPIM
                   20101'1lo Lyric Centro
                   440 l.QU!lion•
                    ~ston, TX 11002
                    Ph: (11>) 6lCl-lOIO
                    Pox: (713) 6SO.IOl I

                    Cu..,./ jar P/nl/l/fjft




                                                                                                                Tt>T AL P' , Q',)j
                       THE GIBSON LAV FlkH                                          P.001




G        THE C31BSON LAW FIRM


                              FAX COVER SHEET


 TO:          Michael A. Miiier                               FAX: (469) 918-2555
              The Miiier Lew Firm

 DATE:        Apol 2, 2014

 FROM:        Jason A. Gibtonlss

 WE ARE SENDING (3) PAGES (including this page).

 RE:          causo No. 2013-16550; Joaaflne Garcia, Individually, otal v. J. T. Vaughn
              Construotion, LLC dMa Veughn Construotion. ot et In the so'" Judicial Plslriet
              Court, Harris County, Texaa

 MESSAGE:            Please see attached:
                     1) Gigne                                    CAUSE NO. 2013·76550

JOSEFINA GA.RCIA, lndtvlduaUy and as                  §       IN THE DISTRICT COURT
Heh• to the Estate of ANGEL GARCIA                    §
(Dcceiilcd); and ORBELINDA HERRERA,                   §
As Next Friend of ASHLEY GARCIA and                   §
BRIAN GARCIA (Minors),                                §
                                                      §
        Plaintiffs,                                   §
                                                      §
vs.                                                   §       HARlUS COUNTY, TEXAS,
                                                      §
J.T. VAUGHN CONSTRUCTION, LLC,                        §
d/b/a VAUGHN CONSTRUCTION,                            §
MANHAT1'AN CONSTRUCTION CO., !NC.,                    §
MANiiATTAN I VAUGHN, JVP,                             §
TEXAS CURB CUT, INC., TEXAS CUTTING                   §
& CORING GROUP, INC., and LINDAMOOD                   §
DEMO LITTON, INC.,                                    §
                                                      §
       Defendants.                                    §       soTH JUDICIAL DISTRICT


         DEFENDANT J. T.VAUGHN CQNSTRUCTION, LLC,d/b/a VAUGHN
  CONSTRUCTION'S OB.JEC'fJONS AND RESPONSES TOPLA.IN'l'JFFS JOSEFINA.
      GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
              ANGEL GARCIA'S FIRST REQUEST FOR PRODUCTION


TO:    PlalntHfs, Josephina Garcia, Individually and as Heir to the Estate of Angel
       Garel11, by and tbrm1gh her counsel of record Jason A. Gibson, Andrew
       Smith, Clifford D. Peel ii of The Gibson Law Firm, 2050 The Lyric CentR,
       440 Louisiana Jn Ho11sto11, Texas 77002.

       Defendant J. T. Vaughn Construction, LLC, d/b/a Vaughn Construction

(hereinafter "Vaughn" or "Defendant'') serves its Objections and Responses to Plaintiffs,

Josephina Carola, Individually and as Heir to the Estate of Angel Garcia First Requests

for Production, pursuant lo Rules 192, 193 and 196 of the Texas Rules of Civil

Procedure.
                                                                                       ,..      IBIT

                                                                                            l~C,,,_.
PEfRNDANt J. T. VAUGHNCON:ITRUCTION,LLC, PfB/A VAUGHN CONSTRUCTION'S OBJECTIONS AND
llESPONSES TO PLAINTIFFS JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIV& OFTllE
ltSTATK OF ANGEL CARCl.\'S FIRST REQUEST FOR PRODUCTION                           P. J 1
                   DEFENDANT'S OBJECTIONS AND RESPONSES TO
                   PLAINTIFF'S FIRST REQUEST FOR PRODUCTION


REQUE§T FOR PR®UCTION NO. 1: All records documenting Angel Garcia's
cmploymenl with Vaughn Construction, including but not limited to personnel files, work
history, time logs, payment records and training logs.

RESPONSE:           Defendant objects to this request, as written, as overly broad and .lacks the
degree ofspecificity required under theTexas Rules of Civil Proc~tire.

Subject to and wilhout waiving the foregoing objections, none as Angel 011reia is not employed
by Vaughn Construction,


REQUEST FOR PROPUCTIQN NO. 2; All contraGts or other Written agreements.entereUCTION NO. 3; All                    correspondence       between       Vaughn
Construction, Texas A & Mor any other entity or defendant in this case, related to the Kyle Field
renovation project, including but not limited to correspondence related to contracts or
agreements for the performance of activities related to construction, construction management,
accident prevention or safety at the worksite.

RESPONSE:           Defendant objects to this request, as written, !Ill overly broad as to t.ime and
scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.

Subject lo and without waiving the foregoing obj¢ctlons, see production, ir any.


REQUEST FOR PRODUCTION NQ. 4; All. documents related to, documenlinQ or
describing the scope of work to be performed by Vaughn Construction.

RESPONSE:           Defendant objects to this request ns overly. brpad as lo lime and scope, and
lacks the degree of specificity required under the Texas Rules of Civil Procedure.

Subject to and without waiving the liforementio11ed objections, see production.

DEFENDANT J, T. VAUGHN CONSffiUCflON, LLC, D/8/A VAUGllN CONSTRUCTION'S OBJECTIONS AND
RESPONSES TO Pl.AINTIFFSJDSEFINA GARCIA,INDIVIOUAL[,V AND AS REPRESENTATIVE OF THE
ESTATE OF ANCEL GARCIA'S FIRST REQUEST FOR PRODUCTION                             P. ( 2
REQUEST FOR PRODUCTION NO. S: All d.ocuments related lo or discussing.demolition
work, purchase of materials, supplies, provision of equipment, provision of labor, safety,
insurance and workers' compensation, as it applies to any defendant in this oase.

RESPONSE:            Defendant.objects to this request as vague, overly broad as to time and scope,
and lacks the degree of$pecificity required under the Texas Rules of Civil Procedure. Defendant
further objects to tlte extent the request seeks inforlJlation neither relevant nor reasonable
calculated to lead to the .discovery of admissible evidence.

Defendant further objects ti> "all documcn!S" to the extent such request constitutes an
impermissible "iishing expedition." Loftin v. Martin, 176 s.W.2d 145, 148 (Tex. 1989).

Subject to and without waiving the foregoing objections, see production, if ariy


REQUESTFORPROOUCTION NO. 6; All .documents and corresponjects to the extent the request sl)Cks information neither relevant nor reasonable
calculated toJead to the discovery of admissible evidence.

Defendant further objects to "all 776 S.W.2d 145, 148 (Tex.
1989).

Subject to and without waivfog the foregoing objections, see production, If any.


REQUEST FOR PRODUCTION NO. 7; All notes and documents In possession of Vaughn
C.onstructlon regarding inspections performed by OSHA on the Kyle Field renovation project

RESPONSE:           Defendant objects to this request is overly broad as to time and scope, ond
lacks the degree of specificity required under the TC1Cas Rules of Civil Procedu!776 S.W.2d 145, 148 (Tex. 1989).

Subject to and without waiving the foregoing objections, Defendant is not in possession of.
discoverable documents responsive to this req11est.

DEPENDANT J, T. VAUGHN CONSTRUCTION, Ll.C, D/B/,\ VAUGHN CONSTRUCTfON'S OBJECTIONS AND
RESPONSESTOPJ.AINTIFFS JOSEFINA GARC!A, INDJVIDUAf,f;V AND AS REl'RKS~NTATiVE OF Tim
ESTA TE OF ANGEL GARCIA'S ~IRBT REQU'EST FOR PRODUCTION                            P. I3
REQUEST FOR PRODUCTlON NO. 81 All documents related to inspections done on the
Kyle Field renovation project, including but not limited to the area where Angel Garcia was
working and killed.

RESPONSE:          Defendant objects to this request is vague and overiy !:>road as to time and
scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
Defendant further objects to the extent the request seeks information protected by the work
product and attorney client privilege.

Defendant further objects to "illl 4ocum¢nts" to the extent such request constitutes an
impermissible "llshlngexpedltion." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).


REQUEST FOR PRODUCTION NO.!}; All minutes of meetings (or other similar
document) at which planning, risk management, engineering, demolition or safety was discussed.

RESPONSE:            Defendant objects to this request is vague and overly broad as to litne and
scope, and lacks the degree of specificity rQ(juired under the Texas Rules of Civil Procedure.
Defendant further objects to this request on the bl!sis that it seeks production of documentation
that is neither relevant norreasonably calculated to lead to the discovery of admissible evidence
in !his.case.

Defendant further objects to "all minutes" to the e~tont sµch request constitute~ an impermissible
"fishinl! expedition,• Loftin v, Martin, 776 s,W.2d 145, 148 (TelDefendant l.\Jrther objects to "all documents to the extent such request constitutes an
impennisslble "fishing expedition." Loftin v. Martin, 776.S.W.2d 145, 148 (Tex. 1989).

Subject to and without waiving the foregoing objections, see produ~tlon, if any.


REQUEST FOR PRODUCTION NO. 12; All documents mentioning actions taken by
defend1111ts to correct any safety is.,ues that were i~tified, as it pertains to the Kyle Field
renovation project.

HESPONSE;            Defendant objects to tills request is vague and overly broad as to time and
scope, and lacks the degree of specificity required under the Texas Rules of Civil Pl'Ocedure.
Defendant further objects to this request on the basis thi>t it seeks producti\'ln of documentation
that Is neither relevant nor reasonably calculated lo lead to the discovery of: admissible evidence
in this case.

Defendant further objects to ''all documents... to the extent such request constitutes an
impenllissible ''fishing expedition." Loftin v. Martin, 776 S;W,2d 145, 148 (Tex. 1989) and
seeks information protec!A!d under.Rule 407 ofthe TR!l.


REOUESl' FOR PROPQCTION NO. 13:               All documents and plans of the Kyle Field
renova.tion project, including but not limited to blue prints, specifications, structural general
notes and struotuml plan sheets, defining demolition work to be perfonned on the existing
notheast pedestrian ramp.

RESPONSE:           Defendant objects to this request on the basis. that it is overly broad !IS to time
and scope, and lacks the degree of specificity require776 S.W.2d
145, 148 (Tex. 1989).

Defendant als.o .objects to this Request to the extent said request seeks the production of
dcouments and things that urc neithe1· relevant nor reasonably calculated to lead lo the discovery
of admissible evidence.                                                                        ·

Subject to and without waiving the foregoing objections, see production.


REQUEST FOR PRODUCTION NO. l4i All documents including specifications, general
conditions and suppfomental conditions generated by any party or other ehtity, describing the
scope of work and/or services (specifically including safety and demolition) to be done on the
Kyle Field renovation project.

llF.FENOANT J. T. VAUGHN CONS"l'RUCTION, Ll.C, DIR/A VAUGHN CONSJ'RUC.'TION'S OJIJECTIONS AND
RESPONSES TO PLAINTIFFS JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OP THE
ESTATE OF ANOF.I, GARCIA'S FIRST REQUEST FOii rkODllCTION                                 r. Is
 RESPONSE:          Defendant objects to this requeslon the basis that it is overly broad as to time
 and scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.

 Defendant further objeots to "all document~" to the extent such request constitutes an
 impermissible "fishi11g expedition." Loftin v. Martin, 776 S,W.2d 14S, 148 (Tex. 1989).

Defendant also objects to this. Request to the extent said. requ~t seeks the production of
dcouments and things that nre n.either relevant nor reasonably calculated to lead to. the discovery
of admissible evi!lence.

Subject to and without waiving the foregoing objections, see production, if any.


REQUEST FOR PRODUCTION NO. 15: All cotrespondcnce between Vaughn Construction
and any other entity involved with the Kyle Field renovation project that mentions job progress,
scheduling, safety, hazar4 identification or job-site hazards.

RESPON$E:           Defendant objects to this request on the basls that It is multifarious, overly
broad es to time and seope, and lacks the degree .of specificity required under the Texas Rules of
Civil Procedure,

Defendant further objects to "all documents" to the extent such request constitutes an
i111permisslble "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Defendant also objects to this Request to the extent said request seeks the production of
dcouments and things that are ne!U1er relevant nor reasonablyc11lculatcd to lead to the discovery
of admissibl.e evidence.                                              ·

Subject to and without waiving the foregoing objections, see pro.duction, if any.


@QUEST FOR PRQDUCTION NO.J6: All documents related to the (776 S.W.2d 145, 148 (Tex. 1989).

Subject to and without waiving the foregoing objections, none.


MOUEST FQRPRODUCT!ON NQ, 17; All minules of Pre,C/BIA VAUGHN CONSTRUCTION'S OBJECTIONS AND
RESPONSES TO PLl\INTIFFS JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF TliR
F.STATE OF ANGEL GARCIA'S FIRST REQUEST FOR PRODUCTION                             P.16
RESPONSJi'.; . Defendant objects to this request on the basis that it is vague in scope, overly
broad as to nme and scope, and lacks the degre776 S.W.2d 145, 148 (Tex. 1989).

Subject to and without waiving the foregoing objections, the demolition of the walls and beams
in question were the responsibility of Lindamood and their employees.

DEFENDAN1' J, l', VAUGllN CONSTRUCTION, LLC, DIBIA VAUGHN CONSTRUCTION'S OBJECTIONS AND
RltSPONSES TO PLAINTIFFSJOSEFtNA GARCIA, INDIVIDUALLY AND AS REPRf.SENTATIVE OF THE
ESTi\TEOF ANGEL GARCIA'S FIRST REQUEST FOR PROl>TJcTION                            P.17
 REQUEST FOR PRODPCTION NO, U: All documents which show engineering surveys
 p~rformed b~ any p~rty or entity, related to the demolition of structural concrete for the Kyle
 l11elq renovanon ProJcct, pursuant to OSHA 29 CFR l 926;8SO(a),

 RESPONSE:          Defendant objects to this request on the basis t.ha.t it is overly broad as to tim.e
 and scope, and lacks the degree of specificity req11ired under tl1e Texas Rules of Civil Procedure,

 Defendant further objects to "all documents" to the extent such request constitutes an
 impermissible "fishh1g expedition." Loftin v. Martin, 776 S.W.2d 145, f48 (Tex. 1989).

Subject to and without waiving the foregoing objections, none.


REQUEST FOR PRODUCTION N9. 21; All documentation and correspondence discussing
engineering surveys performed by any party or entity, related to the demolition of structural
concrete for the Kyle Field renovation project, pursuant t6 OSHA 29 CFR l 926.8SO(a).

RESPONSE;          Defendant objects to this request on the basis lhat it is overly broad as to lime
and scope, and Jacks the degree ot'specificity requil'ed under the Texas Rules ofCivi!Procedure.

Defendant further 'obJC\ltS to "aU documentation and corrospondonce" to the extent such request
constitutes an impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex.
1989).

Subject to and without waiving the foregoing objections, none.


REQUEST FOR PRODUCTION NO. 23: All documents reflecting qualifications and
training of persons wbo performed engineering surveys related to ihe demoUtion of S!l'llbtural
c.oncrete on the Kyle Field renovation project, prusuantto OSHA 29 CFR 1926.SSO(a).

RESPONSE:            Defendant objects to this request on the basis that it Is overly broad as lo time
and scope, and lacks the degree of specificity required under the Texas Rvles of Civil Procedure
and fails to correctly quote OSHA 29 CFR 1.926.850 (a) for the demolition in question.

Defendant further objects to "all documents" to .the extent su.ch request constitules an
impermissible "fishing expedition." Loftin v. Martin, 776S.W.2d145, 148 (Tex. 1989).


REQUEST FOR PRODUCTION NO. 24: All documenls reflecting qualifications and
training of persons who operated equipment (machinorY) for Lindamood such as the Caterpillar
Skid-Steer Loader being operated by Angel Oarcia at the time of bis 4eath.

RESPONSE:          Defendaut objects to this request on 1he basis !bat it is overly broad ns to time
and scope, and lacks the degree ohpecificiiy required under tho Texas Rules of Civil Procedure.


DEFENDANT J. T. VAUGHN CQNSTRUCTION, LLC, D/B/A VAUGHN CONS1'RUCTION'S OBJECTIONS AND
RESrONSES TOPl.AINTlPFS JOSEFINA GAllCIA, INDtV!DllAt,i..v AND AS REPRF.:SENl'ATIVE OF THE
ESTATE Gt ANGEL GARCIA'S F.lnST llEQut.qr FOR PRODUCTION                                 P. j 8
 Defendant further objects lo "all documents" to the extent such request constitutes an
 impennissiblc "fishing expedhion." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. i989).

Subject to and without waiving the foregoing objections, see production, Otherwise, please refer
to Defendant Lindamood's production herein.


REQUEST FOR PRODUcylON NO. 25: All documents, details or sketches addressing U1e
specific dimensions and scope of the den1olilion of the concrete sti'Ucture being worked on by
Angel Garcia immediately prlorto the subject collapse that led to Mr. Garcia's fall.

BES&:QN8E1.        Defendant objects to this request on the basis that. it is overly broad as to time
and scope, aod lacks the degree of specificity required under the Texas Rules ofClviLProcedure.

Defendant further objects to "all documents" to the extent such request constitu~s an
Impermissible "fishing expedition." Loflin v. MartitJ, 776 S.W.2d l4S, 148 (Tex. 1989).

Defendant fu11her objects on grounds that this Request seeks the production of documents and
things. that are .protected by the joint•defcnse, attomey·client, and attorney work-product
privileges.

Subject to and without waiving the forngoing objections, responsive documents, if any, will be
produced.


REQUEST FOR PRODUCTIO!j NO. 26: All documents refleetlng observations by any
party or person regarding the nature of spalling (or failure) of existing concrete members of the
northeast, spiral pedestrian ramp during demolition. acitivites prior to the time of the subject
incident

BESPONSE;          Defendant obje716 S.W.2d 145, 148 (Tex. 1989).

Defendant fu11her objects on grounds that Ibis Request seeks the production of documents and
things that are protected by the joint-defense, attorney-client, and attorney work-product
privileges.

Subject ·to and without waiving the foregoing objections, responsive documents, if any; will be
produced.                                                                ·




DEF&NDANT J. T. VAUGHN. CONSTRUCTION, LLC, D/BIA VAUGHN cONSTRUCrlON'S 011.JECTIONS ANll
IU:SPONSES T() PLAINTIFFS JOSEl'iNt. GATICIA, tNDIVtDUALLY AND AS REPRESENTATIVE or THE
ESTATE.OF ANGllL GARCIA'S FIRST REQUEST FOR PRODUCTION                                P. j9
 ~OPEST FOil PRODUCTION NO. 27; All docQments showing inspeclions and
 inspection results of the demolition acitivltles being perfonned on the northeast spiral, pedestrian
 ramp.

 RESPONSE:           Defendant objects to this request on the basis that it is overly broad as to time
 and scope, and lacks the degree of specificity required under the Texas Rules of Civll Procedure.
 Defendant further objects to "all documents" to the extent such request constitutes an
 impermissible "fishing expedition." Loftin v. Martin, 776 S. W.2d. l 45, 148 (Tex, 1989).

Defendant further objects on gt•oumls that this Request seeks the production of documents and
thing& that are protected by the joint.defense, attorney-client,. and attorney work-product
privileges.

Subject to and without waiving the foregoing objections, responsive documents will be
produced,


REQUEST FOR PRODUCTION NO. 28: All Job Hazard Analyses, J9b Safety Analyses
(JHA, JSA or similar such fonnal process) done for the work activities of the demolition of
structural concrete ofthe northeast pedestrian ramp, including tlJe specific work being done by
Angel Oacla.

RESPONSE:          Defendant objects tothis request on the basis that it Is overly broad as to time
and scope, and lacks the degree of specificity required Lmder the Texas Rules of Civil Pr1>cedure.

Defendant further objects on the grounds that th.is request seeks the production of docume!'ts and
things that are not relevant to the subject matter of this lawsuit an.d not reasonably calculated to
lead to the discovery of admlS$ible evidence.

Subject to. ond without waiving the foregoing objections, responsive docwnents will be
produced, If any.


BEOUEST FOR PRODUCTION NO. 29: All. documents and plans for temporary shoring to
be u.tiiized during the demolition work of stnictural concrete of the northeast pedestrian ramp, at
the location of the stibject incident.

RESPONSE:          Defendant objects to this request on the basis that it is overly broad as to time
and scope,potentially mMeading as written,. ond lacks the degree of specificity required under
the Texas Rules.ofCivil Procedure.

Defendant.further objects to "all documents and plans" to the extent such request constitutes an
impermissible "fishing expedition." Loftin v. Martin, 776 S;W.2d 145, 148 (Tex. 1989).



DEFENDA.r;'i' J, T, VAUGHN CONSTRUCTION, LLC, D/BIA VAIJGHNC()NSTRUCTION'S OBJECTIONS AND
R~PONSES TO.Pl-\11'(1'.IFFS JOSEFINA GAR~IA, INDIVIDllAL!.Y AND AS REPRESENTATIVE OF Tl!E
ESTATE OFANGELGARCIA'S FIRST REQUllST FOR PRODUCTION                                    P. / 10
RlijOUEsT FOR PRODUCTION NO. 30: All eorrespond"1!ce, documents and emails
bct;veen. V®ghn Construction (or any other party or entity) and Lindamood, reflecting the
des)gnallon of a. Competent Person pl'l!posed. by Lindllll!ood for the Kyle Field renovation
pro,1ect, as required by OSHA regulations 29 CFR l 926.20(b)(2).

                    See production.


REOUE§T FOR fRODUCTION NO. 311                 All safety management or accident prevention
programs, policies, manuals, safely-related rules and requirements for all work to be performed
within.the scope of the Kyle Field renovation project.

RESPONSE: Defendant objects to this request on the basis that it is overly broad as to time and
scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
Defendant further objecrs to the terms "safety management,", "aceid~nt prevention programs,"
"safety related rules," and "requirements for all work to bo perfonned" as those tenn~ and
phrases are not defined and, as written, are vague, overly broad, and unduly burdens\'.lme.
Defendant further objects to this request, as written, it seeks information that is neither relevant
nor reasonably calculated lo lead to the discovery of admissible evidence In this case.

Defendant further objects to this request to the extent suclwequest C9DSlitutes an impennissiblc
"fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Subject to and without waiving th5 foregoing objections, see production,


REQUEST FOR PRODUCTION NO. 32: All safety management or accident prevention
programs, policies, manuals, safety•related rules, etc. related to . the Kyle Field renovation
project, created or adopted by Vauglm Constniction prior to the incident which were required by
the authority of V•ughn Construction to be utilized by subcontractors or others on the Kyle Field
renovation project.

RESPONSE: Defendant objects to this request on the basis that it is ov~ly bl'Oad as to lime and
scope, Md lacks the degree of specificity required qnder the Texas· Rules of Civil Procedure.
Defendant further objects to the terms "safety n1anagenient," , "accident prevention programs,"
"safety related rules," and "etc." as those terms and phrases are not defined and, as written, are
vague, overly broad, and unduly burdensome. Defendant f\irther objects to this request, as
written, it seeks infonnation that is neither relevant nor reasonably calculated to lead to the
discovery of admissible evidence in this case.

Defendant t\lrU1er objects to this request to the extent such request constitutes an impermissible
"fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Subject to and without waiving the foregoing objections, see production.



DEFENDANT J. T. VAUGHN CONSTRUCTION, l,LC, D/DIA VAUGllN CONS1'RUCT10N'.S OQJEC'rlONS AND
RESPONSES TO PLAINTIFFS JOSllVINA GARCIA, 1.NDl'i'IDUALLY .AND AS Rll;PRE&F.NTATIVE OF THE
ESTATE.OF ANGELOARCIA'S JIJRST REQUF.~T FOR PRODUCTION                                   P. IJ 1
 Rl!;OUE§T FQR PRQDUCTION NO. 33: All published requirements of any federal, state or
 local a~cy or 1111r relat~ standard of any national consensus standard promulgating
 organl~tion, addressm~ requirements or recommendations for accident prevention and for the
 protection ofemployees or others on site with which Vaughn Construction acknowledges they or
 others ~nder the authority of Vaughn Construction were to xas Rules of Civil Procedure.


REQUEST FOR PRODUCTION NO. 36: All initial-employment safety orientation, any
specific safety management or accident prevention training or seminars provided Vaughn
Consbuctlon 01· by any party, to employees of any contractor Ol' subcontractor working on the
Kyle Field renovation project.

BESPONSE: Defendant objects lo this reque.st on the basis that it is overly broad a~ to time and
scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
Defendant further objects to the terms "safety management," , "accident prevention training or
seminars," as those terms and phrases are not defined and, as written, are vagu~, overly broad,
nnd unduly burdensome. Defendant further objects to this request, as written, it seeks

DEF£NDANT J. T. VAUGHN CQNSTRUCTION, LLC, P/B/A VAUGHN CONSTRIJCTION'S OBJECTIONS AND
RF.SPON8ES TO PLAtNTll'FS JOSEFINA GARCIA, INDIVIDIJJ\.Ll,Y AND AS REPRl!SENTATIVE OF THE
f.STATE OF ANGEL GARCIA'S FIUST REQUEST FOR PRODUCTION                                  P. J ll
 infonnatlon that is neither relevant nor reasonably calculated to lead to the discovery of
 admissible evidence in this case.

Defendant flirther objects this request to the extent such request constitutes an impermissible.
"fishing expedition.• Loftin v. Martin, 776 S.W.2d 145, 148 (fex. 1989).

Subject to and without waiving the foregping objectjons, see production.


REQUEST FOR PRODUCfION NO. 37: All perfodic reports of the progress of work
performed on th!lKyleField renovation project.

RESPONSE: Defendant objects this request as vague and overly broad as to lime and scope.

Defendant further objects on the groun~s that this request seeks the production of documents and
things that are not relevant to the subject matter of this lawsuit and not reasonably calculated to
lead to the discovery of admissible evidence.


REOUESI FOR PRODIJQ'!ON NO. 38: All repo11s Qf accidents, on the job injuries or
accident statlstioo related to the Kyle Field renovation project.

RESPONSE: Defendant objects to this request on the basis that it is overly broad as to time and
scope, and lack$ the degree of sp()Cificity requi~ under the Texas Rules of Civil Procedure.
Defendant mrther .objects to the extent this Request seeks information protected by the work
product am! Qt attorney client privilege. Defendant further objects to this request, as Mitten, it
seeks infonnation that is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence in this case. Further objection is made on the grounds that this Request
seeks the production of documents and things that are protected by the joint-defense, attorney·
client, and attorney work•product privileges.

Defendant further objects to th.is Request to the extent that it seeks the production of documents
and things which are proprietary and confidential.

Subject to and without waiving the foregoing objections, s~ production, if any.


REQUEST FOR PRODUCTrON NO. 39; All records or minutes of periodic safety
"toolbox" or "tailgate" meetings perfonned on the job site, dating from the commencement of
demolition activities through 12131/20 l3, with employees and/or with other contractors or
subcontra11ctors on the Kyle Field renovation project, including records of the topics discussed
and attendance lists.

RESPQNSE: Defendant Qbjects to this request on the basis that il is overly broad as to tiine and
scqpe, and lacks the dosree of specificity required under the Texas R11les of Civil Procedure.
Defendant further objects to this request, as written, if seeks information that is neither relevant

DEFENDANT J, T. VAUGllN CONStllUCTION, LLC, D/BIAVAllGHN CONSTllUCTION•s OnJEC'flONSAND
RES.PONSES TO PLAINTIFFSJOSEl'INA GARCIA, INDJVIDUALLV AND AS REPRESEN'l'ATIVF. OP THE
1'11TATE OJI ANGEL GARCIA'S FIRST REQUEST FOR PRObUC'rlON                            P. J13
 nor reasonably calculated to lead to the discovery of admissible evidence In this case.

 Defendll!lt further objects this request .to the extent such request constitutes an impe1missible
 "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

 Subject to and without waiving the foregoing obJectlolls, responsive documents will .be
 produced, ifany.


 REQUEST FOR PRQDUCTION NO. 401                  All reports of the Incident made by any party or
person.

RE§PQNSE: Defendant objects lo this request on the basis that it is overly broad as to time and
scope, and lacks the degree of specificity required under the. Texas Rules of Civil Procedure.
Defendant further objects to the extent such request potentially se.eks d.ocunients protected by the
attorney/client and attorney-work-product privileges. See Rule 192.3, Texas Rules of Civil
Procedure, and Rule 503, Texas Rules.of Evidence.

Defe!!dant further objects this request to the extent such request consti!Ules an impermissible
"fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex.1989).

Subject to and without waivinglhe foregoing objections, see production, if nny.


REOUE§T FOR fRODU(;TIQN NQ, 4lt All schedulds related to the Kyle Field renovation
project, listing mihistone dates, depicting the proposed progress of constmcti\ln, schedules
reflecting proposed progress for demolition activities on the subject pedestrian ramp involved in
the subject incident.

RESPONSE; Defendant objects to this request Qn the basis that It is overly brpad as to time and
scope, and lacks the degree of specificity required under the TeKas Rules of Civil Procedure.
Defendant further obje.ets to this request, as written, it seeks information that is neither relevant
nor reasonably calculated to lead to the .discovery of admissible evidence in this case.

Defendant f11rther objects this request to the extent such request constitutes an impermissible
"fishing expedition." Loftin v. Martin, 776S.W.2d14S, 148 (Tex.1989),

Subject to and without waiving the foregoing objections, see production, if any.


REQUEST FOR PRODUCTIQN NO. 421 All job-site safety inspection reports (dated from
the start of construction of the Kyle Field renovation project through 12/31/2013).

RESPONSE: Defendant objects to this request on the basis that it is overly broad as to time and
scope, and lacks the degree of specificity required nnder the Texas Rules of Civil Procedure.
Defendant ftlrtherobjects to this request, as wriuen, it seeks information. that is neithtr relevant

PEFENDANTJ, T, VllUGHNCONSTRIJCTION, LLC, DIB/A VAUGliNCOl'ISTRUC'l'IQN'SOllJECTIONS AND
RESPONSES TOl'LAINTIPFS JOSEFINA. GARCIA, INDIViDUAt,Ly AND AS REPRESENTATIVE OF THE
l!STATEOFANGELGARCIA'S FIRSTREQUV.ST FOR PllODUCTION                                l'.114
                                                              ...   -   ··--·-------------



 nor reasonably calculated to lead to the discovery ofadmissible evidence in this case.

 Defendant further objects thls request to the extent such request constitutes an imponnissible
 "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

 Subject to and without waJving the foregoing objections, see production, if any.


REQUEST JIOR PRQDJJCTIQ:S NO· 43: All eheekiists utilized on the Kyle Field
renovation P!OJect to assist ln performance of job-site safety inspectiOn efforts, and speciftcaily,
all such cbecklis1s or documents which relate to pr mention the subject of demolition, siructural
lnteg1ily or safety.

Rli:SPON§E; Defendant objects to this request on the basis that it is overly broad as to time and
scope. and lacks the degree of specificity required under I.he Texas Rules of Civil Procedure.
Defendant further objects to this request, as written, it seeks infunnatlon ihat is neither relevant
nor reasonably calculated to lead IO the discovery of ad1nissibic evidence in this case.

Defendant further objects this request to the extent such request constitutes an impermissible
"fishing expedition." Loftin v. Martin, 776 S.W.~d 145, 148 (Tex. 1989).

Subjccno. and without waiving the foregoing objections, none known to this Defendant.


REQUEST FOR PRODJJCtION NO. 44: All written procedures or requirements for the
pre-qualifioolion and selection of contractors or subcontract.ors for the Kyle Field renovation
project.

RE§PONSE: Defendant objects IO this request on the basis that it is overly broad as to time and
scope, and lacks the degree of specificity required under the Tex·as Rules of Civil Procedure.
Defend~nt further objects to this reques~ as written, it seeks information that ls neither relevant
nor reasonably calculated to lead to the discovery of admissible evidence in this case.

Defendartt further objec1s this request to the extent such request constitutes an impennissible
"fishing expedition." LQitin v. Martin, 776 S.W.2d 14S, 148 (Tex, 1989).

Subj~t to and without waiving the foregoiug objections, Defendaut woui RESPONSE: Defendant objects to this request on tho basis that it is overly broad as to tin1e and
 scope, and lacks the degree of specificity required \lllder the Texas Rules of Civil Procedure.
 Defendant further objects to this request, as written, it seeks information .ihat iS neither relevant
 nor reasonably calculated to lead to the discovery of admissible !!vldence in this case.

 Defendant f\1rther. objects this request to the extent such request constitutes an impermissible
 'fishinQ expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Subject to and witho~t waiving .the. foregoing objections, Defendant would refer Plaintiffs to
Lindamood Demolition, Inc. for the means and methods of the demolition work being performed
at the time of the incident, and any traintn11 Lindamood provided to its employees.


REOUEST FOR PRODUCTION NO. 461 All reports generated as a result of the subject
incident,

RESPONSE:           Defendant objects to this Interrogatory as vague, overly broad as to time and
scope, and, as written, seeks Information protected by the attorney-client I attorney work product
I joint defense privileges, See Rules 192.S, Texas Rules of Civil Procdurc; Rulo 503, Texas
Rules of Evidence.

Defendant further objects to the extent such Interrogatory, as written, seeks information
protected by the consulting. expert privilege. See Rule t 92.J(e), Texas Rules ofCivil Procedure.

Defendant further objects to ''all reports" to the extent such request constitutes an impermissible
"fishing expedition." Loftin v. Martin, 776S.W.2d14S, 148 (Tex, 1989).

Subject to and without.waiving the aforementioned objections, Defendant would refer Plaintiffs
to the Texas A&M Univeristy police Investigation previously produced herein.


QEOUE$T FOR PRODUCTION NO. 47; All OSHA reports or documents, including
correspondence, related. to the subject illcident.

llESpONSE;           Defendant objects to this Interrogatory as vague, (lVerly broad as to time nnd
scope, and, as written, seeks infonnation protected by the attorney-client /attorney work product
/joint defense privileges. See Rules. 192.S, Texas Rules of Civil Procdure; Rule 503, Texus Rules
of Evidence.

Defendant further objects to this request, as written, it seeks information that is neither relevant
nor reasonably calculated Lo lead to the discovery of admissible evidence in this case.
Subject to and without waivins the aforementioned objections, OSHA has not produced any
report to Defendant'.s knowledge conceming the incident in question.




DEFENl),\NT J, T, VAUGHN COl>ISTR\ICTtON, U.C, 010/A VAUGHN CONSTnVCTION'SOll,JECTIONS AND
RESPONSES ·ro Fl.AINTIFFS.JOSEflNA GARCIA, INDIVlllUALLYAND AS REPRESt:NTATIVE OP THE
ESTATE OF ANGEL GARCIA'S.FIRST REQUEST FOR PRODUCTION                                 P.116
 REOUESt FOR PRODUCTION NQ. 181 AU documents related to. any investigation
 conductCll as a result oflhc incident in question.

BESPQNSE1           Defendant objects to this request as vague, overly broad as to time and scope,
and, ns written, seeks information. protected by the attorney-client I attorney work product /joint
defense privileges. See Rules 192.S, Texas Rules of Civil Procdure; Ruic 503, Texas Rules of
Evidence.

Defendant further objects to the extent such request, as written, seeks infotmation protected by
the cons1.1lting expert privilege. See Rule 192.J(e), Texas RUies of Civil Procedure.

Subject to and without waving the aforementioned objections, and would refer Plaintiffs ta
documents previously produced herein.


REQUEST FOR PRODUCTION NO. 49: Color copies of 1111 photographs and videos taken
of the scene of the $\ibject incident, before and after the incident.

RESPONSE;          Responsive documents will be prodllced.


BEOUEST FORPRODUCIJON l'fO. 50; All pictures and videos generated as a result of
any investigation conducted after the Incident in question.
RESPONSE;          Responsive documents will be produced.


BEOUE§T FQR PROD(JCTIQN NO' 51: All videos and footage t~ken by the "construction
cams" of the Kyle Field renovation project during the period of I J/J/2013 through 12131/2013.

RESPONSE; Defendant objecta to this request on the basis that it is overly broad as to time and
sco}ie, and seeks infonulllioo that is neither relevant nor reasonably calculated to lead to the
discovery of admissible evidence in this case.

Subject to and without waiving the foregoing objections, responsive.documents will be produced
for the date of the incident.


REQUEST FOR PRODUCTION )\IQ. 521 All documents of the overall site plan retlecting
the scope and layout of the Kyle Field renovation project.

RESPON§E1 Defendant objects to this request on the basis that it is overly broad as to time and
harassing in scope, and seeks information that is neither relevant nor reasonably calculated to
lead to tl1e discovery of admissible evidence in this case.



DEFENDANT J, T. VAUGHN CONSTlltlCTION, LLC, D/B/A VAUGHN CONSTRUCTION'S OBJECTIONS ANll
RESPONSES TO PLAINTIFFS JOSEFINA GARCIA, INDIYIDUALLV AND AS REPRESENTATIVE OFTllE
ESTATE OP ANG&LGARCIA'S FIRST REQUF.ST FOR PRODUCTION                              l'.117
 Subject to and without waiving the foregoing objections, Defendant will supplement the plans
 and specifications the for Project.


REQUEST FOR PRODUCTION NQ. 53; All dqcuments !eflecting the name of each
company or contractor pfesent at the Kyle Field work site on the day Angel Oamia was killed.

REfil;ONSE1          Defendant objects to this request on the basis that it is overly broad In scope
and time, and requests production of documentation that is neither relevant nor reasonably
calculated to lead to the discovecy of admissible evidence in this case.

Defendailt further objects as to. ''all documents" to the extent such request constiiutes an
impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Subjeeno and without waiving the foregoing objections, none for this Defendant.


REQUEST FOR PllQl>UCTION NO. S4:                All documents reflectin~     !he names of every
worker at the Kyle Field Work site on the day Angel Garcia was killed.

RESPQNSE1           Defendant objects to this request on the basis that it is overly broad Jn scope,
Md requests production of documentation that is neltl1e1• relevant nor reasonably calculated to
lead to the discovery of admissible evidence in this case.

Defendant farther objects as to "all documents" to the extent such request constitutes an
impermissible "fishing expedition.• Loftin v. Martin, 776 S.W.2d 145, 14.8 (Tex. 1989).

Subject to and without waiving the foregoing objections, none fur this Defendant


REOUEST FOR PRODUCTION NO. 55: All specifications, limitations, maximtun weight
loads 01· warnings provided with, or attached to, tl)e Caterpillar Skid-Steer Loader being operated
by Angel Garcia at the time he was killed.

RESPONSE;          None in this Defendant's posession.


REQUEST FOR PRODUCTION NO. 56:                 The owner's and/cir o\1erator's manual for the
Caterpillar Skid-Steer loader being operated by Angel Garcia at the time he was killed.

RE!iPONSE:         None in this Defendant's posession.




DEFENDANT J, T. VAUGHN CONSTRUCTION, LLC, D/B/A VAUGHN CONSTRUCflON'S OBJECTIONS AND
Rl:SPONSES TO PLAINTIFFS JosltFINA GARCIA, ll'ID!VIDUALLY AND AS REPRESENTATIVE OF THE
V.STATE OF ANGEL GARCIA'S Fm ST REQU!tST FOR rRODUCTION                              P. I 18
                                                                  ... - --------------------




REOVEST FOR PRODUCTION NO· 51: All structural integrity testing done (in the
concrete structure in the area where Angel Garcia was working on the day of lhe incident in
question. This Includes Wsting done prior to and after the exact moment when the incident in
question occurred.

RESPONSE:          None in this Defendant's posessfon.


REQUE§T FOR PRODUCTION NO. 58: All testing, engineering or otherwise, done on the
concrete structure in the area wher¢ Angel Garcia was working on the day of the incident in
776 S.W.2d 145, 148 (Tex. 1989).


REQUEST FOR PRODUCTION NO. 61: AU corrcspondencc between defendants in this
case and any insurance company, regarding covera~e for personal injury or death claims, after
the incidenl in question.

Rli;SPONSE:         Defendant objects to this request as vague, overly broad as to time and scope,
and, as written, seeks information protected by the attorney-client I attorney work product /joint
defense privileges. See Rules 192.5, Texas Rules of Civil Procdure; Rule 503, Texas Rules of
Evidence.


DEFENDANT J. T, VAUGHN CONSTRUCTION, LLC, DID/A VAUGHN CONSTRUCTION'S OQJJiCTIONSAND
llE8PONSE8 TO PLAINTIFFS JOSEFINA GARCIA, INDIV!DUALL\i AND AS REPRMENl'A TIVE OF THE
ESTATE OF ANGEL GARCIA •s FIR.Defendant further objects all to "all correspondence" to the extent such request constitutes an
impennlssible "fishing expedition," Loftin v. Martin, 176 S.W.2d l4S, !48 (Tex. 1989).


REOUE§T FORPRODUCTION NO. 62• All correspondence between defendants in this
case regarding the incident in question.

RESPONSE:          Dcfertdlltlt objects to this requcstas vague, overly broad as to tinie and scope,
and, as wri~n. seeks infonnatlon protected by the anomey-client I attol1ley work product /joint
defense privlleges. See Rules 192.S, Texas Rules of Civil Procdurc; Rule 503, Texas Rules of
Evidence.

Defendant further objects as to "all correspondence" to the extent such request constitutes an
impennissible "fishing expedition." Loftin v. Martin, 776S.W.2d145, 148 (t'ex. 1989).

Subject to and wiU1ou1 waving the aforementioned objections, Defendant is not in possession of
any discoverable documents.


REQUEST FOR PRODUCTION NO. 63; All insurance                   reports regardi11g the incident in
question.

RESPONSE:            Defendant objects to this request as vague, overly broad as to time and scope,
and, as written, s.eeks information protected by the attomey'client /attorney work product /joint
defense privileges. See Rules 192.S, Texas Rules of Civil Proodure; Rule 503, Texas Rules of
Evidence.

Defendant further objects to this request to the extent such request constitutes an impennissible
"fishing expedition;" Loflin v. Martin, 776 S.W;2d 145, 148 (Tex.1989).

Subject to and without waving the aforementioned objections, Defendani Is not in possession of
any discoverable documents.


REQUEST FOR PRODUCTION NO. 64; All documents relied up [sic) or reviewed by any
person, entity or insnrer, to.generate a report regarding the Incident in question.

RF.BPONSE1           Defendant qbjects to this request as vague, overly brood as to time and scope,
a1id, as written, seeks infonnation protected by the attorney-client/ attorney work product !joint
defense privileges. See Rules 192.5, Texas Rules of Civil Procdure; Rule 503, Texas Rules of
Evidence.

Defendant further objects as to ''all documents" to the extent such request constitutes an
impermissible "fishing expedition.'' Loftin v. Martin, 176 S.W.2d 145, 148 (fex. 1989).



DEFENDANT J. T, VAUGHN CONSTRUCTION, LLC,D/D/A VAUGJ!N CONS'fRUCTION•S ODJEC'l'FONS Al'ID
RESPONSES TO PLAINTIFFS JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OFTHE
ESTATE OF ANGEL GARCIA'S lllRST RE()\lliST FOR PRODUCTION                                  P.120
REQUEST FOR PRODU$=TION NO, 6S; All permits obtained for the demolition work
being perfonned as a part of the Kyle Field renovatio.n project.

RESPONSE:           None in this Dcfendftlit's posession.




                                             :--::~t~an~
                                             Ml HAEL A.           LER
                                             State Bar No. 14 l006SO
                                             mmiller@tmltbc.com

                                             Turtle Creek Centre
                                             3811 Turtle Creek Blvd., Ste. 1950
                                             Dallas, Teitas 75219
                                             (469) 916-2552 telephone
                                             (469) 916-2555 facsimile

                                             COUNSEL FOR DI!:FENDANT
                                             J, T. VAUGHN CONSTRUCTION, LLC, DIBIA
                                             VAUGHN CONSTRUCTJON


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has    b~en

forwarded to all counsel of record as reflected below on this :w•h day of April 2014:

Viq Cet!lfltd. Mqil. RRR
Jnson A. Gibson
Andrew Smith
Clifford D. Peel, II
The Gibson Law Finn
111e Lyric Centre
440 Louisiana, Suite 2050
Houston, Texas 77002
Plaintiffs' Counsel


                                                      M ClfAEL A. Mll,l,ER

ll~FENDANT.J. T. VAUGHN CONSTRUCTION, LLC, DID/A VAUGHN CON$'tRUCTION'S OBJECTIONS ANO
RESPONSES TO PLAINTIFF!LIOSf:FINA GARCIA, INDIVIDUALLY AND AS REPRRSENTATIVli: OF THE
ESTA TE OF ANGliL GARCIA'S FIRST ltEQUEST FOR PRODOC.Tl ON                          P. I21
 i--------------------
 1

 I
 ~
I
i                                         CAUSE NO. 2013-76550
~
ij     JOSEFINA GARCIA, Indlvldunlly nnd as                  §       IN THE DISTRICT COURT
".,    Heir to !he Esl!lte of ANGEL GARCIA                   §
~      (Deceased); and ORBELINDA HERltER;\,                  §
       As Next Friend of ASHLEY GARCIA and                   §
       BRIAN GARCIA (Minors),                                §
                                                             §
              Plaintiffs,                                    §
                                                             §
       vs.                                                   §       HARRIS COUNTY, TEXAS,
                                                             §
       J.T. VAUGHNCONSTRUCTION,.LLC,                         §
       dlb/a VAUGHN CONSTRUCTION,                            §
       MANl{ATTAN CONSTRUCTION CO., lNC.,                   §
       MANHATTANIVAUGHN,JVF',                               §
       TEXAS CURB CUT, INC., TEXAS CUTTING                  §
       & CORING GROUP, INC., and LINDAMOOD                  §
       DEMOLITION, INC.,                                    §
                                                            §
              Defendants.                                   §        80TH JUDICIAL DISTRICT



         DEFENDANT MANHATTAN CONSTRUCTION COMPANY'S OBJECTIONS AND
          RESPONSES TO PLAIN'l'IFFS JOSEFINA GARCIA, INDMDUALLV AND AS
                REPRESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S
                         FIRST REQUEST FOR PRODUCTION


       TO:    Plaintiffs, Josephina Garcia, Individually nnd as Heir to the Estate of Angel
              Garcia, by and through her counsel of record Jason A. Gibson, Andrew
              Smith, Clifford D. Peel II of The Gibson. Low Firm, 2050 The Ly1•lc Centre,
              440 Louisiana In Uo11S(on, Texas 77002.

              Defendant Manhattan Construction Company (hereinafter "Manhattan" or

       "Defendant") serves {ts Objections 1md Responses to Plaintiffs, Josephina Garcia,

       Individually 1md as Heir to the Estate of Angel Garcia First Requests for Production,

       pursuant to Rules 192, 193 and 196 of the Texas Rules of Civil Procedure.
                                                                                               EXHIBIT
f
'l-,
                                                                                      1--.11D_,_.
':
...
       DEFENDANT MANHATTAN CONSTRUCTION COMPANY'S OBJECTIONS AND RESPONsF.S TO PLAINTIFFS
       JOSEFINA GARCIA, lNDivlDUALLV AND AS RJ;;PRESENTATIVE OFTllE ESTATE 01' ANGEL GARCIA'S
       FIRST REQUEST FOR PRODUCTION                                                       P.11
                        DEFENDANT'S OBJECTIONS AND RESP(,)NSES TO
                        PLAINTIFF;S FIRST REOI!EST FOR PRQDUCTION


     REQUEST FOR PRODUCTION N0.1:                   AU rccorBEOQEST FOR PRODUCTION NO. 5: All documents related 10 or discussing demolition
work, purchase of materials, supplies, provision of equipment, provision of lab-Or, safety,
insurance and workers' compensation,. as it applies to any defendant in this oase.

RESPONSJj):          Defeodant objects to this request M vag\(e, ovei:ly broad as to time aod scope,
and lacks the degree of specificity required under the Texas Rules of Civil Procedure. Defendant
further objects to the extent the request seeks information neither relevant oor reasonable
calculated to lead to the discovery of admissible evidence.

Defendant further objects to "all documents" to .the exlent such request constitutes an
impermissible "fishing expedition." Loftin v. Martin, 776S.W.2d 145, 148 (tex. 1989).

Subject to and without waiving the foregoing obje776 S.W.2d 145, 148 (Tex.
1989).

Subject to and without waiving Che foregoing objections, see production, lfany.


REQUEST FOR PRQDUCTION NO. 1: All notes and dacumenls in possession of
Manhattan Construction regarding inspections performed by OSHA on the Kyle Field renovation
project.

RESPON§E:           Defendant objects to Ibis request Is overly broad as to time and scope, and
lacks the degree 1>f speclncity required under the Texas Rules of Civil Procedure. Defendant
further objects to the extent such request seeks information that is protected by the attomey-
client I attorney work product privileges. See 192.5, 'fexas llules of Civil Procedure, and Rule
503, Texas Rules of Evidence.

Defendant further objects to "all documents" to the extent such request constitutes an
impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).



DEFENDANT MANHATTAN CONSTRUCTION COMPANY'S OBJl;CTIONS AND Rli:SPONSES TO PLAINTIFFS
JoSEFINf. GARCIA, IND.IVIDUALL\I AND AS REPRESENTATIVE OF THE £STATE oF ANGEL GARCIA'S
Fmsr REQUEST FOR PRODUCTION                                                        P.13
Subject to and without waiving the foregoing objections, Defendant is not in possession of
discoverable docwnents responsive io this request.


RE0UE8T FOR PRODUCTION NO. 8; All documents related to inspections done on the
Kyle Field renovation project, including but not limited to the area where Angel Garcia was
working and killed.

RE§PONS]i:         Defendant objects to this request Is vague and overly broad as to time and
scope, and lacks the degree ohpecificity required under the Texas Rules of Civil Procedure.
Defendant further objects to the. extent the request seeks information protected by the work
product and attorney client privilege.

Defendant lilnher objects t9 "all documents" to the extent such request constitutes an
impemlissible "fishing expedition.• Loftin v. Martin, 776 $;W.2d 14$, 148 (Tex. 1989).


REQUEST FORPRODUCTION NO, 9: All minutes of meetings (9r other similar
document) at which planning, rlSk management, engineering, demolition or snfety was discussed.

RESPONSE;            Defendant objects to. this request is vague and overly broad 11$· .to time and
scope, and locks the deg)'ee of specificity required under the Te11:as Rules of Civil Procedure.
Defendant further objeets to lhis request cm the basis that it seeks production of documentation
that is neither relevant nor reasonably calculated to lead to the discovery of admissible evidence
in this case.

Defendant further objects to "all minutes" to the extent such request constitutes an impermissible
"fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Subjec! to and without waiving the foregoing objections, none.


REQUEST FOR PlWDUCTIQN NO. 10; All recordings or videos of the work being
performed on the Kyle Field renovation project, including audio or video fuotage of the incident
in question.

RESPONSE:          Defendant objeclli to this request as overly broad as to time and scope.

Subject to and without waiving the aforementioned objections, none.


B.EOUEST FOR PRODUCTION NO. l!: All documents identifying safety issues or
concerns as lt penains to the Kyle Field renovation, including but.not limited to the demolition
prooess and the work being perfonned by Angel Garcia and his e1nployer.



DEPENDANT MANHA'l't'AN CONSTRUCTION COMPANY'S OBJECTIONS AND R&SPONSES TO l'LAINTIFFS
JOSEPINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIV& OF Tl!E ESTATE OF ANGEL GARCIA'S
FIRST REQUEST FOR PRODUCTION                                                     P.14
      MfiPONSE:            Defendant objects to this request is V11gue and overly broad as to time and
      scope, and lacks the degree of specificity required under the Texas Rules. of Civil Procedure.
      Defendant further objects to this request on the basis that it seeks production of documentation
      that is neither relevant nor reasonably calculated to lead to the discovery ohdmlssible cvidenc.e
      in this case.

      Defendant further objects to ''all documents to the extent $llllh request constitutes an
      im)lennlsslble "fishing expedition." LC>ftln v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

      Subject to and without waiving the foregoing objections, see production, if any.


      R£0UEST FOR PRODUGI:ION NO. Ur All documents mentioning actions taken by
1j    defend&11ts to correct 1111y safety issues that were identified, us it pertains to the Kyle Field
~     renovation project.
l
      RESPONSE:            Defendant objects to this request is vague and overly broad as to time and
i
      scope, and lacks the degree of specificity required under the Texas Ri1les of Civil Procedure.
'~    Defendant further objects to this request on the basis that it seeks production of documentation
't'   that is neither relevant nor reasonably calculated to lead· to the discovery of admissible evidence
      in this case.

      Defendant further objects to "all documents" 10 the extent such request constitutes an
      impermi~ible "fishing expedition." Loftin v. Martin, 776 S.W.2d t4S,)48 (Tex. 1989) and
      seeks lnfomtation protected under Rule 407 of the TRE.


      REQUEST FOR PRODUCTION NO. (3: All documents and plans of the Kyle Field
      renovation project, including but not limited. to blue prints, specifications, structural genenil
      notes and structural plan sheets, defining demolition work to be performed on the existing
      notheast pedestrian ramp.

      RESPONSE;            befendant objects to this request on the basis that it is overly broad as to time
      and scope; 1111d lacks the degree ofspecificity required .under the Texas Rules of Civil Procedure
      and is therefore harassing.

      Defendant further objects to "all documents and plans" as being·vague, and also to the extent
      such request constitutes an impermissible "fishing expedition." Loftin v; Martin, 776 S:W.2d
      145, 148 (Tex. 1989).

      Defondant also objects to this Request to the extent said request seeks the production of
      dcouments and things that are neither relevant nor reasonably calculated to lead to the discovery
      of admissible evidence.

      Subject to and without waiving the foregoing objections, see production.


      DEFENDANT MA.NHATI'AN CONSTRUCTION COMPANY'S OBJECTIONS AND RESPONSF.STO PLAINTIFFS
      JOSEFINA GARCIA, INJ)IVIDUALLV AND AS REPR~Sl!NTATIVE OF       nm
                                                               ESTATE OF ANGEL GARCIA'S
      FIRST REQUEST FOR PRODUCTION                                                  P.15
      REOPEST FOR fR(jDUCTION NO. 14: All documents including specifications, general
      conditions and supplemental conditions generated by any party or other entity, descri\lil1g the
      illOpe of work and/or services (specifically including safety and demolition) to be done on lhe
      Kyle Field renovation project.

      RESPONSE;          Defendant objects to this request on the b11Sis that it is overly broad as to time
      wid scope, and lacks the degree ofspeCiticity required under lhe Texas Rules of Civil Procedure.

      Defendant further ol:ijects lo "all documents" to the extent such request constitutes an
      impennlssible "fishing eKpedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

      Defendant ulso objects to ilils Request lo the extent said request seeks the produetiort of
      dcouments and things that nre. neither relevant nor re11Sanably calculated to lead to the discovery
      of admissible evidence.

      Subject to and without waiving the foregoing objections, see produclion, if any.


      REQUEST FOR PRQJ)UCTlON NO. 15: All                      con-espondence       between Manhattan
      Construction and auy other entity involved with theKyle Field renovatlort project that mentions
..<   job progress, scheduling, safety, hazarcl identification or job-site hazards•
j
II    RESPONSE:           Defendant objects to this request on tJ1e basis that it is multifarious, overly
      broad as to time and scope, and lacks the degree of specificity required under. the Texas Rules of
·''   Civil Procedure.
l
      Defendant further objects to "all documents" to lhe extent such request constitutes an
      impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

      Defendru1t also objects lo !his Request to the extent said request seeks the production of
      dcownents and things that are neither relevant nor reasonably calculated to lead to the discovery
      of admissible evidence.

      Subject to and without waiving the foregoing objections, see production, if any.


      REQUEST FOR fRODUCTIQN NO. Ui; All documents related to the Kyle Field
      renovation project, which mention the methods and/or schedule of performance of demolition
      work to be performed by Manhattan Construction and its employees.

      RESfONSEi          Defendant objects to this request on the basis that it is overly broad as to time
      and scope, and lacks the dcaree of specificity required under the Texas Rules of Civil Procedure.

      Defendant further objects to "all documents" to the extent such request constitutes an
      impermissible "fishing expedition." Loftin v.Martin, 776.S.W . 2d 145, 148 (Tex. 1989).


      tlEFENDANT MANHATTAN CONSTRUCTION COMPANY'S OBJECTIONS ANDRESPONSl!S TO PLAINTIFFS
      JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF ANCEL GARCIA'S
      FIRST REQUEST FOR PRODUCTION                                                    P. I 6
      Subject to and without waiving the foregoing objections, none.


      REQVEST FOR PRODUCIION NO. 17: All mfnntes of Pre-Construction meetings related
      to Kyle Field renovation project.

      @SPONSE:           Defendant objects to this request on the basis that it is vague in scope, overly
      broad as to time and scope, and lacks the degtee ofspecificlty required under the Texas Rules of
      Civil Procedure.

      Defendant further objects to "all documents" 10 the extent such request constjtuteB an
      impcnnissible ''fishing exp!ldition," Loftin v. Maiiin, 776 S.W.2d 145, 148 (Tex. 1989).
'
j
1j    Defendant also objects to this Request to the extent said request seeh the prodlll)lion of
l     dcouments and things that are neither l'tllevant nor reasonably calculated to lead to the discovery
      of admissible evidence.
~·'
!     Subject to and without waiving the foregoing objections, see production, none.
j
j'    REQUEST FORPROl>UCTION NO. 18• All contracts issued by Manhattan Construction
      related to the sb'l!ctural demolition scope of work being performed on U1e northeast pedestrian
      ramp where lhesu'1ject incident occurred on 121312013.

      RESPONSE;           Responsive documents will be produced.


      REQUEST FOR PRODUCTION NO. 19: All correspondence and emails between
      Manhattan Conslruclion and Lindamood related to demolition activities and the Ryle Field
      renovation project.

      RE§PONSE:         Defendant objectHo this request on the grounds !hat this Request seeks the
      production of documents and things that ar~ protected by the joint·defense, attorney-client, and
      attomey work-product prlvileges.
      Subject to and without waiving the aforementioned objections, none,


      BEQUEST FOR PRODUCTION NO. 20:              All documents reflecting responsibilities of
      Manhattan Construction emplo~es related to performance or oversight of demolition activities.

      RESPONSE:         Defendant objects to this request on the basis that it is overly broad as to time
      and scope, andJacks tho degree of specificity required under the Texas Rules of Civil Procedure.

      Defendant further objects to "all documents" to th& extent such request constitutes an
      impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

      DEFENDANT MANHATTAN CONSTRUctION COMPANY'S OBJECTIONS AND RESPONSKSTO PLAINTIFJ!S
      JoSEFINA OARCll\., INDIV.IDUALLY AND AS REPRESEN'fATtVE OF Tim £S1'ATE OF ANGEL GARCIA'S
      FIRST REQUl!ST FOR PRODUCTION                                                        P.17
Subject to and without waiving the foregoing objections, the demolition of the wells nnd beams
in question were the responsibility of Lindamood and their employees.


REOUESJ: F9R PRODUCTION NO, 21; All documents which show engineeling surveys
pfspecificity required under the T~ Rules QfCivil Procedure.

Defendant further objects to "all documents" to th~ eKtent such request constitutes an
impermissible 'fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Subject to and without waivina the foregoing objections, none.


REOVEST FOR PRODUCTION NO. ll; All documentation and corresponden~.discussing
engineering surveys !l the extent such request
oonstltutes.an impermissible ·•fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (fex.
1989).

Subject to and without waiving the foregoing objections, none.


REQUEST FOR PRODUCTION NO, 23; All documents reflecting qualifications and
training of persons who performed engineering surveys related to the demolition of structlil'al
ooncrete on the Kyle Field renovation project, prusuent to OSHA 29 CPR 1926.SSO(a).

RESfONSE:            Defendant objects to this request on the basis that it is overly broad as to time
and scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure
and fails to correctly quote OSHA 29 CFR 1926.85.0 (a) for the demolition in question.

·Defendant further objects to "all documents" to the extent such request constitutes an
 impermissible "fuihingexpedition." Loftin v. Martin, 776 S.W.2d 145, 148 (rex. 1989).




DEl'l:Nl>ANT MANl!NM'AN CONSTRUCTION COMPANY'S OBJECTIONS Al'ID Rli:SrONSES 1'0 PL.uNTIFFS
JOSEFIN,\ GARCIA, INDIVIDUALLY ANtl AS REPRESEN1'ATIVE OF THE ESTATE OF ANGEL GARCIA'S
FIRST REQUEST FOR PRODUCTION                                                         p, 18
     REQUEST FOR PRODUCTION NO. 24: All documents reflecting qualifications and
     tralninQ of persons WhQ operated equipment (machinery) for Llndl!fllood such as the Catel]lillar
     Skid-Steer Loader being operated by Angel Garcia at the time of his death.

     RESPONSE;          Defendant objects to this request on the basis that it is overly broad as to time
     and scope, aud lacks the degree of specificity required tinder the Texas Rules of Civil Procedure.

     Defendant further objects t9 "all documents" to the extent such request .constitutes an
     impennissible "fishing expedition." Loftin v. Marlin, 776 S.W.2d 145, 148 (Tex. 1989).

     Subject to and without waiving the foregoing objections, none. Otherwise, please refer to
     Defendant Lindamood's produP!lon herein.


     REOUESI FQR PRODUCTION NO. 25: All documents, details or sketches addressing the
     specific dimensions and.scope of the demolition of the conarete•structure being worked on by
     Angel Garcia immediately prior to the subjectcollapse that led to Mr. Garcia's fall.

     RESPONSE:          Defendantobjects to this request 0n the basis that it is overly broad as to time
     and scope, and lacks the degree of specificity requited under the T~xas Rules of Civil Procedure.
l
!    Pefendant ftlrthei· objecta to "all documents" to the extent such request constitutes an

l!   impermissible "fishing e11pedition:" Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. !989).

     Defendant further objects on grounds that this Request seeks the production of documents and
i    things that are protecte\! by the joint-defense, attorney-client, and attorney work"Jlroduct
     privileges.



I    Subject to and without waiving the foregoing objections, none,


     BEOVEST FOR PRODUCTION NO. 26; All docwnents reflecting observations by any
     party or person regarding ihe nature ofspa!llng (or failure) of existing concrete members of the
     northeast, spiral pedestrian ramp during demolition a¢itivi~ prior to the time of the subject
     incident.

     RESPONSE!          Defendant objects to this request on the basis that it is overly broad as to time
     and scope, and lacks.the degree of specificity required under the Texas Rules of Civil Procedure.

     Defendant further objects to "all documents" to the extent such request constitutes an
     impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (fex. 1989).

     Defendant further objects on grounds that this Request seeks the production of documents and
     things tbat are protected by the joint-defense, attorney-client, and attorney work-product
     privileges.
     Subject to and without waiving the foregoing objections, responsive documents, none.

     DEFENDANT MANllATTAN CONSTRUCTION COMP!INY'S OBJECTIONS AND RESPONSES TO PLAINTIFFS
     JOSEFINA GARCIA, INDIVIDUALLY AND AS RErRESENTATIVE OFTllE ESTATE OF ANGEL GARCIA'S
     FIRST REQUEST FOR HODiJC'rlON                                           .       P. ! ?
REOl!EST FOR PRODUCTION NO. 27: All documents showing tnspectiolls 1111d
Inspection results of the demolition acitivities being perfonned on the northeast splral, pedestrian
ramp.

RE$PONSE:          Defendant objects to this request on the basis that it is overly broad as to time
and scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.

Defendant further objllets to "all documents" to !lie extent •uch request constitutes an
impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Defendant further objects on grounds tliat this Request seeks the production of documents and
things tl1at are protected by the. joint-defense, attorney-client, and attorney work-product
privileges.

Subject to and without waiving the foregoing objections, none.


BEOUEST FOR PRODUCTION NO. 18: All Job Hazard Analyses, Joh Safety Analyses
(JHA, JSA or s.imilar such formal process) done for the work activities of the demolition of
structural concrete of the..northeast pedestrian ramp, including the specific work being done by
Angel Gacia.

RE§PONSE:          Defendant objects to this request on the bllllis that it is ovedy broad as to lime
and scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.

Defendant further objeCls on the grounds that this request seeks the prodi1ction of documents and
things thaiare no~ relevant to the subject matter of thla lawsuit and not reasonably calculated to
lead to the discovery of admissible evidence.

Subject to and.without waiving the foregoing objections, none.


!!EOUEST FOR PRODJK:TION NO. 29; All d.ocuments and plans for temporary shoring to
be utilized during the demolition work of structural concrete of the northeast pedestrian ramp, al
the location oftbe subject incident.

RESPONSE:          Defendant objects to this request on the basis that it is overly broad as to time
and scope.potentially misleadJng as written, and lacks the degree of specific! ty required under
the Texas Rules of Civil Procedure.

Defendant further objects to "all documents and plans" to the extent such request constitutes an
impennisslble ''fishing oxped!tion." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).




DEFENDANT MANHATTAN CONSTRllCTION COMPANY'S O~ECTIONS AND l;UilSPONSES TO PLAINTIFFS
JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S
FIRST IU!QUF.sT FOR PRODUCTION                                                  P. 11&
                                                                                                •
@QUEST FOR PRODUCTION NO. 30: All correspondence, docwnents and emails
between Manhattan Constl'Uetion (or any other parly or entity) and J:,indamood, reflecting the
designation of • Competeni Person proposed by Lindamood for the Kyle Field renovation
project, as required by OSHA regulations 29 CFR 1926.20(b)(2).

RESPQNSE:            None.


REQUEST FOR PRODUCTJON NO. 31: All safety management or accident prevention
programs, policies, manuals, safety-related rules and l'equirements for all work to be perfotmed
within the scope of the Kyle Field renovation project.

RESPONSE: Defendant objects to this request on the basfs that it is ovedy broad as to time and
scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
Defendant farther objects to the tenns "safety management," , "accident pre~ntion programs,"
"safety related rules," and "requirertlents for all work to be performed" as those terms and
phrases are not defined and, as written, are vague, overly broad, and unduly burdensome.
Defendant further objects to this request, as written, it seeks information that is neither relevant
nor reasonably calculated to lead to the discovery of admissible evl!lence In this case.

Defendant further objects to this request to the extent such request constitutes an impermissible
"fishing expedition." Loftin v. Marlin, 776 S.W.2d 145, 148 (Tex.1989).

Subjectto and withoutwaivinglhc foregoing objections, see prod\lction.


REOUESI FOR PRODUCTION NO. 32; All safety management or accident prevention
programs, policies, manuals, safety-related rules, etc. related to the Kyte Field rehovalion
project, created or adopted by Manhattan Construction prior to the incident which were required
by the authority of Manhattan Construction to be utilized by subcontractors 01• others on the Kyle
Field renovation project.

RESPONSE; Defend.~nt objects to this request on the basis that it is overly broad as to time and
scope, and lacks the degree of specificity required under. the Texas Rules of Civil Procedure.
Defendant further objects to the terms "safety management," , "accident prevention programs,"
"safety related rules," an.d ''etc." as. those terms ang p)lrases are not defined and, as writtl)n, are
vague, overly broad, and unduly burdensome. Defendant further objects to this ~uest, 8S
written, it seeks information that is neither relevant nor reasonably calculated to lead to the
discovery of admissible evidence in this c.ase.

Defendant further objects to thi$ request to the extent such request ~onstllutes an impermissible
"fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Subject to and without waiving the foregoing objections, see production.



DEFENDANT MANHATl'.ul CONSTRUCTION COMl'ANV'S OBJEcTIONS AND RESPONSES TO PLAJNTIFF&
JOSEFINA Gi\llCJA, INDIVIDUALLY AND AS REPRESENTATIVE OP l'RE ESTATE OF ANGELCARCIA'S
FIRST REQUEST FOR PRODUCTION                                                      P.111
RE0UEST FOR Pl,!ODUCTIQN NQ, 33: All published requirements of any federal, state or
local agency or any related standard of any national consensus standard promulgating
organll!ation, addressing requirements or recommendations for accident p,rev1
j   information that is neither relevant nor reasonably calculated to lead to the discovery of
l   admissible evidence in this case.

    Defendant further objects this request to the extent such request constitutes an lmpennissible
    'fishinjlexpedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

    Subject to and without waiving the foregoing objections, see production.


    REOUE§T FOR PRODUCTION NO. 37; All periodic reports of the progress of work
    perfonned on the Kyle Field renovation project.

    RESPQNSE: Defendant objects this request as vague and overly broad as lo time and scope.

    Defendant further objects on the grounds that this request seeks the production ()f documents and
    things that are not relevant t() the subject matW of this la~uit and not reasonably calculated to
    lead to the discovery of admissible evidence.


    REOYEST FORPRODUCTIQN NO. 381 All reports. of accidents, on the job injuries or
    accident statistics related to the Kyle Field renovation project.

    RESPONSE; l,)efondant objects to this req11est pn the basis that it is overly broad as to time and
    scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
    Defendant further objects to the extent this Request seeks information protected by the work
    product and or attorney client privilege. Defendant further objects to this request, as wi:ltten, .it
    seeks information U1at is neither relev~nl nor reasonably calculated to lead to the discovery of
    admissible evidence in this case. Further objection is made on the grounds that this Request .
    seeks the production of documents and things that are protected by the joint-defense, attomey-
    client, and attorney work-product privileges.

    Defendant further objects to this Request to the extent that itseeks the production of documents
    and things which are proprietary and confidential.

    Subject to and without waiving the foregoing objections, see production, if any.


    REQUEST FOR PRODUCTION NO. 391 All records or minutes of periodic safety
    "toolbox" or "tailgate" meetings performed on the job site, dating from the commencement of
    demolition activities through 12/31'2013, with employees and/or with other eontract()rs or
    subcontreac!ors on the Kyle Field renovation project, including records of the topics discussed
    and attendance lists.

    RESPONSE: Defendant objects to this rl:'quest on the basis that it is overly broad as to time and
    scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
    Defendant further objects to this request, as written, it seeks infonnation that is neither relevant

    DEFENDANT MANHATTAN CONSTRllCT!ON COMPANY'S OBJECTIONSANDnllSPONSES TO PLAINTIFFS
    JOSEFINA GAR(:IA, INDIVIDUALLY AND AS REPRl!SEN'i'ATIVE OFTJll!: ESTATE OF ANGEL GARCIA'S
    FIRST RllQUF"lT FOR PRODUCTION                                                        P.1 ll
 nor reasonably calculated to lead to the 4iscovery of admissible evidence in this case.

 Defendant further objects this request to the extent such request constitl\tes an impennissible
 "fishing expedition." Loftin v. Martin, 77.6 S.W.2d 145, 148 (fex. 1989).

Subject to artd without waiving the foregoit1g objections, responsive documents will be
produced.


REQUEST 1ron l'RODUCTIQN NO. 40: AU reports of the incident made by aily party or
person.

RESPONSE: Defendant objects to this n:quest on the basis that it is overly broad as to tbne and
scope, and lacks the degree of specificity tequlred under the T~xas Rules of Civil Procedure.
Defendant further objects to the extent such request potentially seeks documenlll protected by the
attorney/client and attomey-worl776 S.W.2d 145, 148 (fex. 1989).

Subject to and without waiving the foregoing objections, none.


!!EOUEST FOllPRQDU776 S.W.2d 145, 148 {Tex. 1989).

Subject to and without waiving the foregoing objections, see production, if any.

REQUEST FOR fRODUCTION NO. 42: All job-site safety inspection reports (dated from
the start of construction of the Kyle Field renovation projeet through 12/3112013).

RESPONSE! Defendant objects to this request on the basis that it is overly broad as to time and
scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
Defendant further objects to this request, as wri1ten, it seeks information that is neither relevant

DEFENDANT !llANHATIAN CONSTRUCTION COMPANY'S OllJECTloNS AND RESPONSES TO PLAINTIFFS
JOSEFINA GARCIA, INDIVIDUALLV AND AS REPRESEN1'ATIVE OF TOE ESTATE OF ANGEL GARCll\'S
FIRST REQUEST FOR PRODUCTION                                                     P. I 14
nor reasonably calculated to lead to the discovery of admissible evidence in this case.

Defendant further objects this request to the extent such request constitutes an impennissible
"fishingeKpedition." Loftin v. Martin, 776 S.W.2d 145, 148 (l'ex.1989).

Subject to and without waiving the foregoing objections, none.


REQUEST FOR PRODUCTION NQ, 431 All checklists utilized on the Kyle Field
renovation project to assist in perfonnance of job-site safety inspection efforts, and specltlcally,
all such checklists or documents which relate to or mention the subject of demolition, structural
integrity or safety.

RESPONSE: Defendant objects to this request on the basis that it is overly broad as to time and
scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
Defendant further objects to this request, as written, it seeks information that is neither relevant
norreasonably calculated to lead to the discovery of admissible evidence· in this case,

Defendant further objects this request to the cittent such request constit11Jes an impermissible
"fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 ('rex. 1989).

Subject to and without waiving the foregoing objections, nQrte known lo this Defendant.


RJWUEST FOR PRODU¢1ION NO· 44; All written procedures or 1-equirements for the
pre-qualification and selection of contractors or subcontractors for the Kyle Field renovation
project.

RESPONSE: Defendant objects to U1is request on the basis that ii is overly broad as to time and
scope, aod lacks the degree of specificity required under the Texas Rules of Civil Procedure.
Defendant further ol\jects to this request, as written, it seeks infonnation that is neither relevant
nor reasonably calculated to lead to the discovery of admissible evidence in tllis case.

Defendant further objects this request to the extent such request constitutes an impermissible
"fishing expedition." Loftin v. Martin, 776 S.W.2cl 145, 148 (Tex. 1989).

Subject to and without waiving the foregoing objections, Defendant would refer Plaintiffs the
primary contract between Manhattan I Vaughn and the Board of Regents for the Texas A&M
University System.


REQUEST FOR PRQDUCTION NO. 451 All records of fonnal training given to 1111y worker
or employee (assigned to the Kyle Field renovation project prior to the su~ect incident), related
to the methods and techniques of demolition activities, in general, and specifically, demolition of
concrete stmctures.


DEFENDANT MANHATI' AN CONSTRUCTION COMPANY'S OBJECTIONS AND RESPONSES TO.PLAINTIFFS
JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OP THE ESTATE OF ANGEL GARCIA'S
FIRST REQUEST l'OR PRODUCTION                                                   P. J 15
RESPONSE: Defendant objects to this request on tlic basis that it is overly broad as to time and
scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
Defendant further objects to this request, as written, it seeks information that is neither relevant
nor reasonably calculated to lead to the discovery of admissible evidence in this case.

Defendant further objects this request to the extent such request constitutes an impermissible
"fishing expedition.'' Loftin v.Martln, 776 S.W:ld 145, 148 (Tex. 1~89).

Subject to and without waiving the foregoing objections, Defendant would refer Plaintiffs to
Lindamood Demolition, Inc. for the means and methods of the demolition work being p.erfonned
at the time of the incident, and ally ttail\il\g Lindamood provided to iis employees.


REQUEST FOR PRODUCTION NO. 46: All reports generated as a result of the subject
incident.

RESPONSE:           Defendant objects to this Interrogatory as vague, overly broad as to time and
scope, and, as written, seeks infonnation protecte776 S.W.2d 145, 148 (Tex. 1989).

Subject to end without waiving the aforementioned objections, Defendant would refer Plaintiffs
to the Texas A&M Unlverlsty police investigation previously produced herein.



REOUE$T FOR PRODUCTION NO. 47: All OSHA reports or documents, including
correspondence, related to. the subject incident.

RESPONSE:            Defendant objects to this Interrogatory as vague, overly broad as to time and
scope, and, ail wri!ten, seeks information protected by the attorney-client /attorney work product
/joint defense privileges. See Rt1les 192.5, Texas Rules of Civil Procdure; Rule 503, Texas Rules
ofEvidence.

Defendant further objects to this request, as written, it seeks information that is neither relevant
nor reasonably calculated to lead to the discovery of admissible evidence in .ibis case.

Subject to and without waiving the aforementioned objections, OSHA has not produced any
report to Defendant's knowledge concemlng the incident In question.



DEFENDANT MANHATTAN CONSTRUCTION COMPANY'S OBJECTIONS AND RESPONSES TO PLAINl'IFPS
JOSEFINA GARCIA, INDIVlliUALLY AND AS REPRESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S
FIRST REQUEST FOR PRODUCTION                                                     P. J 16
    MOUESI FOR PRQ.DUCTIQN NO. 48: All documents related to. any investigation
    conducted as a result ofthe incident in question.

    RESPONSE:           Defendant objects to this request as vague, overly broad as to time and scope,
    and, as written, seeks information protected by the attorney-client I attorney work product ljoini
    defense privileges .. See Rules 192.5, Texas Rules of Civil Procdure; Rule 503; Tex.as Rules of
    Evidence.

    Defendant further objects to the extent such request, us written, seeks information protected by
    die consulting expert privilege. See Rule 192.l(e), Texas Rules of Civil Procedure.

    Subject to and without waving the aforementioned objectio11$, and would refer Plaintiffs to
    documents previPusly produced herein.


    REQUEST FOR. PRODUCIIQN NO. 42: Color copies of all photographs and videos taken
    Of the scene e1f the subject incident, before and after the inci(!ent.

    RESPONSE:          None.
i
l
\   REOUEST FOR PRODUCTION NO. SO: All piet11res and videos generated as a result of
'
    any investigation conducted after the incident in question.

    RESPONSE;          None.


    REQUEST FOR PRODUCTION NO. Sl: All videos and footage taken by the ''construction
    cams" of the Kyle Field renovation project during the period ofl 111/2013 thmugh 12/31/2013.

    RESPONSE; Defendant objects to this request on the be.sis that it ls overly broad as to time and
    scope, and seeks infonnatlon that Is neither relevant nor .reasonably calculated to lead to the
    discovery of admissible evidence in this case.

    Subject to and without waiving die foregoing objections, none.


    REOUES'f FOR)!RODUCTIQN NQ. 52; All documents of the overall site plan reflecting
    the scope and layout oftbe Kyle Field renovation pmjeot.

    RESPONSE: Defel\dant objeots to this request qn the basis that it ls overly broa.d as to tlm~ and
    harassing in scope, and s~ks infonnatlon that is neither relevant nor reasonably calculated to
    lead to the discovery of adtniss!ble evidence ln.1his case.

    Subject to and without waiving the foregoing objections, Defendant will supplement the plans
    and specifications the for Project.

    DEFENDANT MANHATTAN CONSTRUCTION COMPANY'S OBJECTIONS AND RESPONSES TO PLAINTl~FS
    JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S
    FIRSTREQUESTFORPRODUCTION                                                       Pol 17
l
'
    REOYEST FOR, PRODUCTIQN NO. 531 All documents reflecting the name of each
    company or contractor present at the Kyle Field work site on the day Angel Oarcia was killed,

    RESPONSE;            Defendant objects to this request on the basis that it is overly broad in scope
    nnd time, and requests production of documentation that is neither relevant nor reasonably
    calculated to lead to the discovery ofadmissible evi.dencc in this case.

    Defendant further objects as to "all doc1une111B" to the extent such ·request constitutes an
    impennissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

    Subject to and without waiving the foregoing objections, none for this Defendant.


    REQUEST FOR PRODUCTION NO. 541 All documents reflecting the names of every
    worker at the Kyle Fieldwork site on the day Angel Garcia was killed.

    RESPONSE:           Defendant objects to this request on the basis that it is .overly broad in scope,
    and requests production of doc.ume11tation thaJ Is neither relevant nor reasonably calculated to
    lead to the discovery of admissible evidence in this Cl!Se.

    Defendant further ol)jects as to "all document.~'; to the extent such request constitutes an
    lmpennissible "fishing expedition." Loftin v. Martin, 776 S.W.2d l 4S, 148 (Tex. 1989).

    Subject to and without waiving the foregoing abjections, none for this Defendant.


    REOUE§T FOR PRQPUCTlON NO. SS: All specifications, limit11.tions, maximum weight
    loads or wamingg provided with, or attached to, the Caterpillar Skid-Steer Loader being operated
    by Angel Garcia at the time he was killed.

    BESPONSE:           None ill this Defendant's posession.


    REOUEST FOR PRQDUCTlON NO. 5§: The owner's and/or operator's manual for the
    Caterpillar Skid-Steer loader being operated by Angel Garcia at the time he was killed.

    BESPONSE:           None In .this Defendant's posession.


    R,EOUEST FOR PRODUCTlQN NO. 57; AU structural integrity !<>sting done on the
    concrete structure in the area where Angil! Garcia was working on the day of the incident in
    question. This includes testing done prior to and after the exact moment when the incident in
    question occurred.

    RESPONSE:           None in this Defendant's posessioll.


    DEFENDANT r.JANllA TTAN CONSTRUCTION COMPANY'S OBJECTIONS AM> RESPONSES TO PLAINTIFFS
    JOSEFINA GARCli\•. INDIVIOUALLY AND AS Rl\PRES.ENTATIVE OF Tlllli l!STATJ> OF ANGEL GARCIA'S
    I'mST REQUE&T FOR PRODUCTION                                                             r.111
     MOUEST FOR PRODUCTION NO. SR: All testing, engineering or otherwise, done on the
     concrete structure in the areo where Angel Garcia was working on the day of the incident in
     question. TI1is includes testing done prior to and after the exact moment when the incident in
     question occurred.

     RESPONSE;          None known to exist or in this Defendant's posessioll,
l
j    REQUEST FOR PRQDUCTION NO. 59; AU work plans for the specific work Angel Garcia
l    wos perfurtning when he was killed.

     RE8PONSE1        Defendant would refer Plaintiffs to Lindamood Demolition, Inc. for the
     manner, means and methods of the demolition work being performed at the time of the incident
     by Angel Garcia.


     MOUEST FOR PRODUCTION NO. 60: All correspondence between defendants in this
     case and any insurance company, regarding coverage for personal injury or death claims, before
     the incident in question.

l'   BESPON§E;           Defendant objects to this request as vague, overly broad as Jo time and scope,
     and, as written, seeks infonnatlon protected by the attorney-client I attorney work product /joint
1
     defense privileges. See Rules 192.S, Texas Rules of Civil Procdure; Rule 503, Texas Rules of
)    Evidence.

     Defendant further objects as to "all correspc>ndence" to the extent such request constitutes an
     impennissible •flsl;ingf!X)ledition." Loftin v. Martin, 776S.W.2d 145, 148 (Tex.1989).


     REQUEST FOR PRODUCTION NO. 61; All correspondence· between defendants· in this
     cose and any insurance company, regarding coverage for personal injury or death claims, after
     the incident in. question.

     ftESPONSE;         Defendant objects to this request as vague, overly broad as to time and scope,
     and, as written, geks information protected by the,attomey-client I attorney work product /joint
     defense privileges. See Rules 192.5, Texas Rules ofCivil Procdure; Rule 503, Texas Rules .of
     Evidence.

     Defendant further objects as to "all correspondence" to the extent such request constitutes an
     impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).


     ftEOUEST FOR PRQPYCTION NO. 62: All correspondence between defendants in this
     oase regarding the incident in question.



     DEFENllANT l\IANHATTAN CONSTRUCTION COMPANY'S OBJECTIONS AND RESPONSES TO PLAINTIFFS
     JOSEFINA GARCIA., INDIVIDUALLY AND AS REPRESENTATIVE i>FTHE ESTATE.OF ANGEL GARCIA'S
     FIRST REQ!lllST FQR PRODUCTION                                                   P.119
RESPONSE:           Defendantobjects to this request as vague, overly broad as to time and scope,
and, as written, seeks information protected by the attorney-client/attorney work product /joint
defense privileges. See Rules 192.S, Texas Rules of Civil Procdure; Rule 503, Texas Rules of
Evidence.

Defendant further objects as to "all correspondence" to the extent .such request constitutes an
impermissible ''fishing expedition;" Loftin v. Martin, 776 S.W.2d 145, 148 (Tei776 S.W.2d 145, 148 (fox. 1989).


REQUEST FOR PRODUCTION NO. 65: All permits obtained for the demolition work
being performed as a part of the Kyle Field renovation project.

RE§PONSE:          Non.e In this Defendant's posession.




DEFENDANT MANHATT AN CONSTRUCTION COMPANY'S OBJECTIONS AND RESPONSES TO PLAINTIFFS
JOSE PINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF nm ESTATE OF ANGli:L OARCl A'S
FIRST REQUEST FOR PRODUCTION                                                             P.] 20
',,
l
l
~
      REQUEST FOR PRODUCTIQN NO. 66: All                     waivers of conflict signed, allowing
      representation of all Defendants by one Jaw finn.
li
      RESPONSE!        Defendant objects to this Request to the extent that It seeks the production of
      documents and things that are confidential, proprietary and protected by the joint-defense
      privilege.

      Further objection is made on the grounds that this request seeks the production of documents and
      things that are not relev1111t to the subject matter of this lawsuit and not reasonably calculated to
      lead to the discovery of admissible evidence.




                                                    [i\lr~
                                                    MICHAEL A. MILLI£R
                                                    State Bar No. 14100650
                                                    mmmer@tmlfpc.com

                                                    Turtle Creek Cen.tre
                                                    3811 Turtle Creek Blvd., Ste.1950
                                                    Dallas, Texl'IS 75219
                                                    (469) 916-2552 telephone
                                                    (469) 916-2555 facsimile

                                                    COUNSEL FOllD.EFENDANT
                                                    MANHATTAN CONSTRUCTION COMPANY

\
j




      DEFENDANT MANHATTAN CONSTRUCTION COMPANV•S OBJl!:CTIONS ANDRESPONSF.S TO PLAINTIFFS
      JOS&FINll GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OFTHEEST~T&OF ANGKLGARCIA'S
      FIRST REQUEST FOR PRODUCTION                                                  P.121
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instl'Ument has been
forwarded to all counsel of record as reflected below on this JO'" day of April 2014:
Viq Certlfled MW/, llRB
Jason A. Gibson
Andrew Smith
Clifford D. Peel, 11
The Olbson Law Finn
The Lyric Centre



                                                      \~~ff
440 Louisiana, Suite 2050
Houston, Texas 77002
Plai11tiffe' Counsel


                                                     MMHAELA. Mil..LER




DtFENDANT MANHAITAN CONSTRUCTION COMPANV'S OBJECTIONS AND RESPONSES TO PLAINTIFFS
JOSEFINA GARCIA, INDIVIDUALLV AND AS REPRESENTATIVE OF THE ESTAl'E OF ANGEL GARCIA'S
FIRST REQUEST FOR PRODUC.'TION                                                          P, I 22
                                     CA.USE NO. 2013·76550

JOSEFINA GARCIA, lndivldunlly and as                  §       IN TllE DJSTRICT COURT
Heir to tlte Estate of ANGEL GARCIA                   §
(Deceased); nnd ORBELINDA Hli:RRERA,                  §
As Next Friend of ASHLEY GARCIA and                   §
BRIAN GARCIA (Minors),                                §
                                                      §
       Plaintiffs,                                    §
                                                      §
vs.                                                   §       HARRIS COUNTY, TEXAS,
                                                      §
J.T. VAUGHN CONSTRUCTION, LLC,                        §
dfb/a VAUGHN CONSTRUCTION,                            §
MANHATIAN CONSTRUCTION CO., INC.,                     §
MANUATIAN I VAUGHN,JVP,                               §
TEXAS CURB CUT, INC., TEXAS CUTTING                   §
& CORING GROUP, INC., and LINDAMOOD                   §
DEMOLmON, JNC,,                                       §
                                                      §
       Defendants.                                    §       80TH JUDICIAL DISTRICT



 DEFENDANT MANHATIAN I VAUGHN, A JOINT VENTURE'S. OBIECfIONS AND
   RESPONSES TO PLAINTIFFS JOSEFINA GARCIA, INJ)IVIDUALLY AND AS
        REPRESENTATIVE OF THE.ESTATE. OF ANGEL GARCIA'S
                  FIRST REQUEST FOR PRODUCTION


TO:    Plaintiffs, Josephina Garcia, Iodlvidnally and as Heir to the Estate of Angel
       Garcia, by and through her counsel of record J'nson ~· Gibson, Andr~
       Smith, Clifford D. Peel U of The Gibson Law Ffrm, 2050 The Lyric Centre,
       440 Louisiana in Houston, Texas 77002.

       Defendant Manhattan     I   Vaµghn, a Joint Venture (hereinafter "Manhattan      I
Vaughn" or "Defendant") serves its Objections and Responses to P,Jaintlffs, Josephina

Garcia, Individually and as Heir to the Esbl.te of Angel Garcia First Requests for

Production, pursuant to Rules 192, 193 and 196 of the Texas Rules of Civil Proccdure~·im-~!!!!!I!
                                                                                            EXH IT
                                                                                     I t
DEFENDANT MANHATIAN I VAUGHN, A JOINT VENTURE'S OB.JECTIONS AND.RESPONSES TO PLAINnFFs
JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OFTIJE ESTATE OF ANGEL GARCIA'S
FIIIST REQUEST FOR PRODUCTION                                                   I'.! I
                   DEFENDANT'S OBJECTIONS AND RESPONSES TO
                   PLAINTIFFS' FmST REQUEST FOR PRODUCTION


REOVEST FOR PRODUCTION NO, 1: All records documenting Angel Garcia's
employment with Manhattan I Vaughit, including b111 not llmlted to personnel tiles, work history,
time logs, payment records and tmining logs.

RE§PON§E1           Defendant objects to this request, as writtcu, as overly broad and lacks the
degree of specificity required under lhe Texas Rules of Civi!Procedure.

Subject to and without waiving the foregoing objectious, none as Angel Garcia was not
employed by Manhattan I Vaughn.


BEQUEST FOR PRODUCTION NO. 2: All contracts or other wdtten agreements entered
between Manhattan I Vaughn, Texas A & M or any defendant in this case, related to the Kyle
Field renovation project

RESPON§E:             Defendant objects to this request, as written, as overly broad as to time and
sc:ope, ai\d lacks the degree of specificity required under tbeTeldls Rules of Civil Pi'ocedur"'

Subject to and without waiving the aforementioned objections, see production.


REOPEST FOR PRQDUCTlON NO. 3: All c:Orrespondence between Manhllttan I Vaughn,
Texas A & M or any other entity or defendant in this case, related to the Kyle Field renovation
project, including but notlimited to correspondence related to contracts or agreements for the
perfoananoe of activities related to construction, c0nstrucilon management, accident prevention
or safety at lhe works.ite.

BESPONSE: .         Defendant objects to this request, as written, as overly broad as to lime and
scope, and lacks lhe degree of specificity required under the Texas Rules of Civil Procedure.

Subject to and without Waiving the foregoing objections, see production.


REQUEST FOR PRODUCTION NO. 4: All documents related to, documenting or
describing the scope of work to be performed by Manhattan I Vaughn for the Kyle Field
renovation project.

BESPONSE:           Defendant objects to this request as overly bread as to time and scope, and
lacks the degree of specificity required under the Texas Rules of Civ'il Procedure.

Subject to and without waiving the aforementioned objections, see production.


DEFENDANT MANN/!.TTAN JVAUGHN, A JOINT VENTURE'S OPJECTIONS AND RESPONSF.S TO PLAINTIFFS
JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S
FIRST REQUEST FOR PRollUCTION                                                    P. I 2
    REOUEST FOR PRODUCTION NO. 5: All documents related to or discussing demolition
    work, purchase of materials, supplies, provision of equipment; . provision of labor, safety,
    insurance anti workers' compensation, as it applies to any defendant in this Clise.

    RESPONSE:            O.efendant objeets to this request as vague, overly broad as to time and scope,
    and lacks the degree of specificity required under the Texas Rules of Civil Procedure. Defendant
    further objeets to the extent the request seeks information neither relevant nor reasonable
    calculated to lead to the discovery of admissible evidence.

    Defendant further objects to ''all docume1tts" to the extent su6h request constitutes an
    impennissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

    Subject to and without waiving the foregoing objections, see production.


    REOUESI FOR PRODUCTIQN NO. 61 All documents and correspondence related to the
    progress of the Kyle Field renovation project between or among the parties, including Manhattsn
J   I Vaughn, Lindamood, or any other party with responsibilities on the Kyle Field renovation
    project site.
l
I   RESPONSE:            Defendant objects to this request as vAgue, overly broad as to time and scope,

I   and lacks the degree of specificity required under the TeKas Rules of CiVil Procedure. Defendant
    further objects to the extent the request seeks infomwtion neither relevant nor reasonable
    calculated to lead to the discovery .ohdmissible evidence.

    D~fendant further objects to "all documents and correspondence" to the ei776 S.W.2d 145, 148 (Tex.
    1989).

    Subject to and Without waMngtbe foregoing objections, see production.


    REOUESI FOR PRQDUCTIQ~ NO. 71 All notes and documents ht possession of
    Manhattan I Vaughn regarding inspections performed by OSHA on the Kyle Field renovation
    project.

    RESPONSE:           Defendant objects to this request is overly broad as to time and scope, and
    lacks the degree of speeiflcity required under the Texas Rules of Civil Procedure. Defendant
    further objects to the extent such request seeks information that is protected by the attorney·
    client I attorney work product privileges. See 192.5, Texas Rules of Civil Procedure, and Rule
    SQ3, Texas Rules of Evidence.

    Defendant further objects to "all documents" to the ,extent such request constitutes an
    impennissible "fishing expedition." Loftin v. Martin, 776 S, W.2d 145, 148 (Tex. 1989).

    Subject to and without waiving the foregoing objections, Defendant is not in posses•lon of

    DEFENDANT MANDA'!'l'AN IVAUonN, AJOINT VEN'fl!RE'S OBJECTIONS AND RESpONSl!S TO PLl\INTlFFS
    JOSEFINA GARCtA, INl>lVlDUALLY AND AS REPRl!5ENTATIVE OF THE ESTATE or ANGEL GARCIA'S
    FIRST lll!QUEST J!OR PltODVCTION                                                    P.13
      discoverable docwnents responsive to this request.


     REOUEST FOR PRODVCTION NQ. 8; All documents related to inspections done on the
     Kyle Field renovation project, including but not limited to the area where Angel Garcia was
     working and killed.
J
il   RESPONSE•          Defendant objects to this request is vague and overly broad as to time and
l    scope, and lacks the degree of specificity required under the Texas Rules of Civil Pwcedure.
.1   Defendant further objects to the extent the request seeks infonnatlon protected by the work
     product and attorney client privilege.
l
'    Defendant further objects to "ail documents" to the eicwnt sueb iequest constitutes an
     Impermissible "fishing expedition." Loftin v. Martin, 776 S.W;2d 145, 148 (Tex. 1989).


     REQUEST FOR PROPUCTION NO. 9; AU minutes of meetings (or other similar
     document) at which planning, risk management, engineering, demolition or safeiy was discllssed.


I
j
     RESPONSE;            Defendant obj¢ets to this re.quest is yagiio nnd overly brood as 10 time and
     s.cope, and lacks the degree of specificity required tinder the Texas Rules of Civil Procedure.
     Defendant further objects to this request on the basis that it seeks production of documentation
l    that is neitber relevant nor reasonably calculated to lead to the discovery of admissible evidence
     in this case.

     Defendant further objects to "all minutes" to the extenl such request constitutes an jmpennissible
     "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, l48{Tex.19$9).

     Subject lo and without waiving the foregoing objections, see production.


     rutOUE8T FOBPRODUCTION NO. lOJ All recordings or videos of the work being
     performed on the Kyle Field renovation project, including audio or video fuotage of the incident
     in question.                                        .

     RESPONSE;           Defendant objects to tl1is request as overly broad as to time and scope.

     Subject to and without waiving the aforementioned objections, see production.


     REQUEST FORPRQDUCTION NO. 11; Ail documents 14entifyins safely issues or
     concems es it pertains to tile Kyle Flelcj renovation, i11cluding but not limited lo the demol.ition
     process and the WDrk being perfonned by Angel Garcia and his employer.


     RESPONSE;           Defendant objects to this request is vague and overly broad as lo time and

     DEFENDANT MANHATTAN I VAUGHN, A JOINT \IENTURE'S OBJECTIONS AND RESPONSES TO PLAINTIFF!I
     JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S
     FIRST REQUEST FOR PRODUCTION                                                    P, 14
    I
    i
 l


i       scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
        Defendant further objects to this request on the b.asis that it seelcs production of documentation
        that is neither relevant nor reasonably calculated to lead to the discovery ofadmissible evidence
        in this case.

        Defendant further objects to "all documents to the extent SJJCh request constitutes an
        impomilssible 'fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (fex. 1989).
"!:
l
l
        Subject .to and without waiving the foregoing objections, see production.
•':
        REOQEST FOR PRODUCTtON NO. 12: All documents mentioning actimis taken by
        defendants to c-0rrcct any safety issues that were identified, as it pertains to the Kyle Field
!
        renovation project.
j       RESPONSE;             Defendant obj eels to this request is vague and overly broad as to time and
:i
        scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
        Defendant further objects to this request on the basis that it seeks production of documentation
        that is nei).her relevant nor reasonably calculated to lead to the discovery of admissible evidence
        in this case.

        Defendant further objects to "all documents" to the extant such .request constitutes an
        impomnissible "fishing expedition." Loftin v. Martin, 776 S.W.2!1 i4S, 148. (Tex. 1989) and
        seeks information protected under Rule 407 of the TRE.


        REQUEST FOR PRODUCTION NO. 13; All documents and plans of the Kyle Field
        renovation project, including but not limited lo blue prints, specifications, structural general
        notes and structural plan sheets, defining demolition work to be performed on the existing
        noiheast pedestrian ramp.

        RE§PONSE:           Defendant objects to this request on the basis that it is overly broad as to time
        and scope, and lack$ the degree ()f specificity req11ired under the Texas Rules of Civil Procedure
        and is therefore harassing.

        Defendant further objects to •au documents and plans" as being vague, and also to the extent
        such request constitutes an impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d
        145, 148 (Tex. 1989).

        Defendant also objects to this Request lo the extent said request seeks the production of
        dcouments and things that Ufe neither relevant nor reasonably calculated to lead to the discovery
        of admissible evidence.

        Subject to and without waiving the foregoing objections, see production.

        R,EOUEST FOR PRODUCTION NO. 14: All documents Including specifications, general

        DEFENDANT MANHATrAN I VAUGHN, /\JOINT VENTURE'& OJIJECTtONS AND RESPONSF.S TO PLAINTWFS
        JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTA'fE OF ANGEL GARCIA'S
        FIRST REQUEST FOil PRODUCTION                                                    P. I S
     I   conditions and supplemental conditions generated by any party or other entity, describing the
     I   scope Qf work and/or services (specifically including safety and demolition) to be done on tlte
 i       Kyle Field renovation project.

 I       RESPONSE:          Defendant objects to this request on the basis that it is overly broad as to time
 I       and scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.

         Defendant further objeCls to "all documents" to the extent such teqUest constitutes an
         Impermissible "fishing expedition." Lo!\in v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

         Defendant also objeCls to this Request to the extent said requt:St seeks the production of
         dcouments and things that are neither relevant nor reasonably calculated to lead to the discovery
         of admissible evidence.

         Subjeci to and wilhoutwalving the foregoing objections, see production.


         REOUESTFOR PRODUCTION N0.15: All correspolldence between Manhattan I Vaughn
         and any other entity involved with the Kyle Pield re11ovaiion project that mentions job progress,
         scheduling, safety, hazard identification or job·site hazards.

         RESPONSlii:         Defendant objects to this request on the basis that It is mullifarious, overly
         broad as to time and scope, and lacks the degree ofspeeificity required under lhe Texas Rules of
         Civil Procedure.

         Defendant further objects to "all documents" to the extent such request constitutes an
         impermissible "fishing expedition." Loftin v. Marlin, 776 S.W.2d 145, 148 (Tex. 1989).

         Defendant also objects to this Request to the extent said requeit seeks the producUon of
         dcouments and things that are neither relevant nor reasonably calc\llnted to lead to the discovery
''       of admissible evidence.
i"
         Subject to and without waiving the.foregoing objections, see production.


         REOUEST FOR PRODUCTION NO. 16: All documents related to the Kyle Field
         renovation project, which menUon the methods and/or schedule of performance of demolition
         work to be perfonned by Manhattan I Vaughn and its employees.

         RESPONSE;          Defendant objects to this request on the basis that it is overly broad as to time
         and soope, and lacks the degtec of specificity required under the Texas Rules of Civil Procedure.

         Defendant further objects to "all documents" to the extent such request constitutes an
         impermissible "fishing expedition." Loftin v. Martin, 776S.W.2d145, 148 (Tex. 1989).

         Subject to and without waiving the foregoing objections, none.

         DEFENDANT MANllATTAN /VAUGHN, A JOINT VENTURE'S OBJECTIONS AND RESPONSES TO PLAINTIFFS
         JOSEFINA GARCIA, INDlVIDOt\LLY AND AS REPRESENTATIVE OF mE ESTATE OF ANGE& GARCIA'S
         PffiST REQUEST FOR PRODUCTION                                                   P. / 6
REOijEST FOR PRODUCTION N0.17:. All minutes of Pre-Construction meetings related
to Kyle Field renovation project.

RESPONSE:           Defendalll objects to this request on the basfs that it is vague in scope, overly
broad as to tirne and scope, and lacks the degree of specificity required under the Texas Rules of
Civil Procedure.

Pefendant further· objects to "all .documents" to .the extent such request constitutes an
impermissible "fishing .expedition." Loftin v. Martin, 776 S.W.2d 14S, I48 (Tex. t 989), .

Defendant also objects to tltis Request to the extent ~aid request seeks the production. of
dcouments and things thatare neither relevant nor reasonably calcl.tlated to lead to the discovery
of admissible evidence.

Subject to and without waiving the foregqing objections, see production.


REQUEST FOR PRODUCIION NO. 18: All contracts issued by Manhattan I Vaµghn
relate~ to the structural demolition scope. of work being perforl1!ed on the northeast pedestrian
ramp where the subject ineldent occurred on 1213/2013.

RESPONSE:           Responsive documents will be produced.


REQUEST FOR PRODUCTION NO. 19: All correspcndence and emails between
Manhattan I Vaughn a11d Lind.am0od related to demolition activities and the Kyle Field
renovauon project.

REgPONSJ1.:        Defendant objects to this reqµest on the grounds that this Request seeks the
productiimpermissible "fishing expedition." Loftin v. Martin, 776 S. W.2d J4S, 148 (Tex. 1989),

Subject to and without waiving the foregoing objections, the demolition of the walls and bel!Dls
in question were the responsibility of Lindamood and their employef.ls.


ilEOUEST FORPRODUCTIQN NO· 21; All documents which show engineering surveys
perfonned by any party or entity, related to tbe demolition. of structural concrete for the Kyle
Field renovation project, .pursu11nt lo OSHA 29 CFR 1926.SSO(a).

RESPONSE: . . . Defendant objects to this request on. the basis that it is overly broad as to time
and scope, and lacks the degree of ~pecificity required under the Texas Rules.of Civil Procedure.

Defendant further· objects to "all dooumertts'; to the eXtent such request constitutes an
impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Subject to and without waiving the foregoing objections, none.


REQUEST FOR PRODVCTION NO. 22; All documentation and correspondence discussing
engineering surveys perfunned by any party or enllty, related t.o the demolition of structural
concrete fat the Kyle Field renovation projebt, pursuant to OSHA 29 CFR 1926.SSO(a).

RESPQN§E:          Defendant objects to this request on the basis that it i.s overly broad as to time
and scope, end lacks the degree of specificity required under the 1exas Rules of Civil Procedure.

Defendant further objects to "all documentation and correspondence" to the extent such request
constitutes an impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex.
1989).

Subject to and without waiving the foregoing objections, none.


REQUEST FORPRQDUCTION NO. 23• All documents reflecting qualifications and
training of persons who perfonned engineering surveys related to the demolition of stn1ctural
concrete on the Kyle Field renovation project, prusuant to OSHA 29 CFR 1926.SSO(a).

RESPONSE:            Defendant objects to this request on the basis that it is overly .broad as to lime
and scope, and lacks the degree of specificity required under the Texas Rules of Civil Protedure
and fails to correctly quote OSHA 29 CFR 1926.SSO (a) for the demolition in question.

Defendant further objects to "all documentsn to the extent such request constitutes an
impennissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).


BEOUEST FOR PRODUCTION NO· 24: All documents reflecting qualifications and

DEPENDANT MANHATIAN I VAUGHN, A JOINT VENTURE'S OBJECTIONS AND RESPONSES TO PLAJN11FFS
JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF TllE ESTATE OF ANGEL GARCIA.'S
FIRST REQUEST FOR PROl>UCTION                                                    P. ( 8
training of persons who operated equipment (machinery) for Lindamood such as the Caterpillar
Skid.Steer Loader being operated by Angel Garcia at the time of.his death.

RESPON§E:           Defendant objects to this request on the basis that.it IS overly broad as to time
and scope, and 1.acks the degree of specificity requlred under the Texas Rules of Civil Procedure.

Defendant further objects . to "all documents" to the extent such request constitutes an
impennissible "fishing expedition." Loftin v'. Martin, 776 S.W.2d 145, 148 (Tex. i989).

Subject to and without. wa.lvlJ!g the foregoing objections, see production. Otherwise, please refer
to Defendant Lindamood's production herein.


REQUEST FOR PRODUCTION NO. 25: Alldocuments, details or sketches addressing the
speeiflc dimensions and scope of the demolition of the concrete structure being worked on by
Angel Garci.a immediately prior to the subject collapse that led to Mr. Garcia's fall.

R)i;SfONSE;        Defendant objects to this request on the basis that it is overly broad as to time
and scope, and lacks the degree Of Specificity required under !he Texas Rules of Civil Procedure.

Defendant. further objects to "all d776 S.W.2d 14S, 148 (Tex. 1989).

Defendantfurther objects on grounds that this Request seeks the production of documents and
things that are protected by the Joint,defense, attorney-client, and attorney work-product
privileges.


DEFENOANT MANHA'ITAN I VAUGHN, A JOINT VENTlJRE'S OBJECTIONS AND RESPONSl!S TO PLAINTIFFS
JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OP THE ESTATE OF ANGEL GARCIA'S
FIRST REQUEST FOR PRODUCTION             .                                        Pd 9
Subject to and without waiving tile foregoing objections, responsive documents, if any, will be
produced.


REQUEST FOR l>RODUCTION NO. l?; All documents showing inspections and
inspection results of the demolition acitlvities being performed on the northeast spiral, pedestrian
ramp.

RESPONSE:          . Defendant objects to this request on the basis that it is overly bro~d as to t.ime
nnd scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.

Defendant further objects to "all documents" to the extent such request constitutes an
impermissible "fishing expeditf!m." Loftin v. Martin, 776S.W.2d145; 148 (Tex. 1989)~

Defendant further objects on grounds that this Request seeks the producti011 of docurnellls and
things that aro protected by the joint-defense, attorney-client, and attorney work-product
privileges.

Snbjecl to and without waiving the foregoing objections, ' responsive documents
                                                                           .
                                                                                will be
produced.


REQUEST FOR PRODUCTION NO. 28; All Job Hamrd Analysea, Job Safety Analyses
(JHA, JSA or similar such formal process) done for 1he work activities of the demolition of
structural concrete of the northeast pedestrian ramp, including the specific work being done by
Angel Gacia.

RESPONSE;          Defendant objects to this request on the biWs that il is overly broad as to time
and scope, and locks the degree ofspeclficity required under the Texas Rules of Civil Procedure.

Defendant further obj eets on the grounds that this request seeks the production of documents and
thlngs that arc not relevant to the subject matter of this lawsuit and not rimpermissible "fishing expedition.'' Loftin v.Martin, 776 S.W.2d 145, 148 (Tex. 1989).


BEOUEST FOR PRODUCTION NO. 30; All correspondence, documents and emails
between Manhattan I Vaughn (or any other party or entity) and Lindamood, reflecting the
designation of a Competent Person proposed by Lindamood for the Kyle Field renovation
project, as required by OSHA regulations 29 CFR 1926.20(b){2).

RESPON8E;           See production.


RlWU)i;ST FOR PROD\JytION NO. 311 AU safety management or accident prevention
programs, poliole8, manuals, safety-related rules and requirements for all work to be performed
wititin the scope of the Kyle Field renovation project,

RESPONSE: Defendant objects to this request on the basis that it is overly broad as to time and
St»P•.• and lacks the degree of specificity required \lllder the Tei.:as Rules of Clvil Procedure.
Defendant further objects to the te1ms "safety management," , "accident prevention programs,"
"safety related rules," and "requirements for all work to be perfonned" as those terms and
phrases are not defined and, as wrltteri, are vague, overly broad, and unduly burdellBome.
Defendant further objects lei .this request, as written, it seeks information thiit is neither relevant
nor reasonably calculated to lead.to the discovery of admissible evidence in this case.

Defendant further objects to this request to the extent such request oonstituteS an impennlssible
"fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Subject to and without waiving the foregoing objections, see production.


REQUEST FOR PRODUCTION NO. 32: All safety management or accident prevention
programs, policies, manuals, safety-related tules, etc, related to the Kyle Field renovation
project, created or adopte\! by Manhattan IVaughn prior to the Incident which were reqllired by
the authority of Manhattan I Vaughn to be utiUzt;d by subcontractors or.others on the Kyle Field
renovation project.

BESPONSE: Defendant objects.to this request on the ha.sis. that it is overly broad as to time and
scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
Defendant further objects to the terms "slifety management," , "accident prevention programs,"
"safety related rules," and "etc." as those terms and phrases are not defined and, as written, are
vague, ove1·ly b1"0ad, and unduly burdensome. Defendant further objects to this request, as
wiitten, it seeks information that is neither relevant nor reasonably calculated to lead to the
discovery of admissible evidence in this case.

Defendant fUrther objeetno this request to .the extent such request constitutes an impennissible
"fishii1g expedition." Loftin v. Martin, 776 S.W,2d 145, 148 (Tex. 1989).
Subject to and without waiving the foregoing objections, see production.

DEFENDANT MANHATTAN IfauGHN, A JOINT VENTURE'S. OBJECTIONS AND RESPONSES 1'0 PLAINTWFS
JOSEFINA QARC!A, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S
FIRST REQUEST FOR PRODUctlON                                                    P.111
REOVEST FOR PRQDUCTION NO. 33: All publisheperate on the Kyle Field
renovation project on the date of the incident.

RESPONSE:           Defendant objects to this request O!J the basis that it seeks production of
documentation. that is publically available and equally .11vailable to the requesting party.
Defendant further objects to this request on the baais that It seeks documents that is neither
relevant nor reasonably calculated to lead to the discovery of admls.s.ible evidence in this ease.

Subject to and without waiving the foregoing objections, to tbe extent Defendant undel!Jtands the
request, Defendant would refer Plaintiffs to the Manhattan I Vaughn Project Site Specific Safety
Phm for the Kyle Field Stsdium Redevelopment and the Subcontract between Manhattan I
Vauglm and the Defendant subcontractors.


RF..OUEST FORPRODUCTION NO. 34; All documents reflecting ·statements by employees
of Manhattan I Vaughn or any other party on the Kyle Field renovation project site describing the
incident in questfon.

RESPQNSE:          Defendant objects to this request to the extent it .is duplicative of Rule 194
requests and, therefore, overly b(l)ad and outside the permissible scope of the rules pul!Juant to
Rule 194, Texas Rules of Civil Pro.cedure.


Il.EOUEST FOR PRODUCTION NO. 35: All documents reflecting statements by employees
of Manhattan I Vaughn or any other party on the Kyle Field renovation project site describing the
events leadinguup to the subject incident, or the incident itself.

RESPONSE:           Defenda11t objects to this request to the extent it is duplicative of Rule 194
requests and, therefore, overly broJll) and outside the permissible scope of the rules pul!Juant to
Rule 194, Texas Rules of Civil Procedure.


REQUEST FOR PRODUCTION NO. 36: All initinl·employmcnt safety orienlntion, any
specific safety management or aocldent prevention training or seminars provided Manhattan I
Vauglm or by any party, to employees ofany contractor or subcmittactor working on the Kyle
Field rertovation project.

R,ESPONSE: Defendant objects to this request.on the basis that. it Is overly broad as to time and
scope, and lacks the degree of specificity required under lhe Texas Rules of CMI Procedure.
Defendant further objects to the terms "safety management," , "accident prevention training or

DEFENDANT MANHATTAN I VAVGllN, A JOINT VENTUR&'SOBJECTIONS'AND RESPONSES TO PLAINTIFFS
JOSEFINA GA!lCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S
f'IRST REQtlllST FOR PRODUCTION                                                  P,f fl
seminars," as those tenns and phrases are not defined and, 118 written, are vague, overly broe4,
and unduly burdensome. Defendant further objeots to this request, as written, it seeks
information that Is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence in this case.

Defendant fur01er objects this request to the extent such request constitutes an impermissible
"fishing expedition." Loftin v. Msrtin, 776 S.W.2d 145, 148 (Tex. 1989).

Subject to and .without waiving the foregoing objections, see production.

REQUEST FOR PRODUCTION NQ.37: AU periodic reports of the progress of work
performed on the Kyle Field renovation project.

RESPONSE: Defendant objects thlsreqllest as vague and overly broad as to time and scope.

Defendant further objects on the grounds that this request seeks the production of docwnents and
things that are not relevant to the subject matter of this lawsuit and not reasonably calculated to
lead. to the discovery of admissible evidence.


REOUESJ FOR PRODUCTION NQ. 3!l; All reports of accidents, on the job injuries or
accident statisllcs related to the Kyle Field renovation project.

RESPONSE; Defendant objects to this fequest on the basis that it is ovedy bro.ad as to time and
sccpe, imd lacks !lie degree of specilldty required under the Texas Rules of Civil Procedure.
Defendant further objects to the extent this Request seeks information protected by the work
product artd or attorney client privilege. Defendant further objects to this request, as written, it
seeks infonnatlon that is neither relevant nor reasonably eitlculated to lead to the discovery of
adm.issible evidence in .this case; Further objection is made .on th~ grounds that this Request
seeks the production of documents and things that 11re protecied b~ the joint-defense, mtomey-
client, and attorney work-ptoductprlvlleges.

Defendant further objects to this Request to the eKtetlt that it seeks the production of documents
and things which are proprietary and confidential.

Subjectto and without waiving the foregoing objections, see production.


Rl!lOUEST FOR PllODUCTIQN NO. 39: All records or minutes of periodic safety
"toolbox" or "tailgate" meetings performed on the job site, dating from the commencement of
demolition activities through 12/31f2013, with employees andfor with other contractors or
subcOntraactors on the Kyle Field renovation project, including records of the topics discussed
and auondance lists.


RESPONSE: Defendant objects to this request on the basis that it is overly brdad as to time and·

DtFENDANT MANHATTAN I VAVGflN, AJOINT VENTURE'S OBJECTIONS AND RESPliN$1iS TO PL/\Tl'/'l'IFFS
JOS&Fll'IA G/\RCIA, INDIVlDV/\LLY AND. /\S REPRESENTATIVE OF THE ESTATR OF ANGEi, GARCIA '8
Fmst REQUEST FOR PRODUCTION                                                            l'. J 13
scope, and lacks the degree of specificity required· under the Texas Rules of Civil Procedure.
Defendant further objects io this request, as wri~, it seeks infonnation that is neith.er relevant
nor reasonably calculated tolead to the discovery of admissible evidence in this. case.

Defendant further objects this request to the extent such request constitutes an impennissible
"fishing ~dltion." Loftin v. Martin, 776 S.W.4.d 145, 148 (Tex. 1989),

$upject to and without waiving the foiegoing objections, Defendant does rtot maintain trades!
subcontractors tool box meeting minutes.


REQUEST FOR PRODUCTION NQ. 40: All reports of the                   in~ldent   made by any party or
person.

RESPONSE: Defendantobjeets io this request on the basis that it is,()verly broad as to tirne and
scope, and lacks the degree of specificity required under the Texas Rules of Civil Procedure.
Defendant further objects to the extent such request poterttially seeks document! protected by the
attomeyfclient and attorney-work-product privileges. See .R11le 192.3, Texas Rules of Civil
Proceduie, and Rule $03, Texas Rules onlvidence.

Defendant further abjects this request to the extent such request constitutes en impennissible
"fishing expedition." Loftin v. M~rtirt, 776 S, W.2d 145, 148 (Tex. l 989),        ·

Subject to and without waiving the foregoing objections, see production


BEQUEST FORPRODUQTION NO. 41: All schedules refotedto the Kyle Field renovation
project, listing milestone dates, depicting the propgsed ptogreil~ of construction, schedules
reflecting propscilpe, and lacks the degree of specificity required under the Texllll Rules of Civil Procedure.
Defendant further objects to 1.his request, as written, it seeks information that is neither relevant
nor reasonably calculated to lead to the discovery of admissible evidence in this case.

Defendant further objects this request to the extent such request constitutes an impermissible
"fishing expedition." Loftinv. Martin, 776S.W.2d 145, 148 (Tex.1989),

Subject to and withoutwaiviilg the foregoing objections, see production.


REOOJj:ST FORPRODUCTION NO. 43: All checklists ~!i.li~d ;on the Kyle Field
renovation project to assist in perfonnance .of job,site safety inspection efforts, and speto or mention the subject of demolition, structural
integrity or safety.

RESPONSE: Defendant objects to lhi.s request on the basis that it is overly b~oad as to time and
scope, and lacks the. degree of specificity required under the Texas Rules of Civil Procedure.
Defendant further objects to this request, as written, it seeks inf'Ormation that is neither relevant
nor reasoJU!bly cali:ulaied to le.ail to the discovery of admissiple evidence in this case.

Defendrurt further objects this request to the extent such request aonstitutes an impermissible
"fishing expedition." Loftin v. Martin, 776 S.W;Zd 145, 148 ('l'~x. 1989).

Subject to and without waiving the foregoing objections, none kilown to this. Defendant;


MOUEST FORPRODUCTIQN NO. 44; All written procedures. or requirements. for the
pre-qualification and sele  or employee (assigned to the Kyle Field renovation project prior to the subject Incident). related
  to the methods and techniques of demolition activities, in general, and specifically, demolition of
  concrete structures.

  RESPONSE; Defendani objects lo this request on lhe b~sis that it Is overly broad as to time and
  scope, and lacks the degree of speoificity required 11nder ihe Texas Rull>$ of Civil Procedure.
  Defendant further objects to this request, as writ.ten, it seeks infunnatfon that is neither relevant
  nor reasonably calculated to lead to the discovery of admissible evidence in this case.

  Defendant l\n1her objects this request to the extettt such request constitutes an impennlssible
  ''fishing expedition." Loftin v; Martin, 776S.W.2d 14S, 148 (Tex.1989).

  Subject to and withaut waiving the tbregoing objections, Defendant would refer Plaintiffs to
  Llndaml)Od Demolition, Inc. for the means and methods of the dfini.o.litlon work being perfonned
  at !he time of the incident, and any training Lindamood provided to its employees.


  REQUEST FOR PRODUCTION NO. 46: All reports generated as a result of the subject
  iocident.

  RESPONSE:           Defendant objects to this Interrogatory as vague, overly broad as to time and
  scope, and, as written, seeks information protected by the aitorney-cllent / attomey work produe1
  I joint defense privileges. Sue Rules 192.5, T776 S.W.2d 145, !48 (Tex. 1989).

 Subject to and without waiving the aforementioned objections, Defendant would refer Plaintiffs
 to the Texas A&M Unlveristy polloe investigation previously produced herein.


 REQUEST FOR PRODUCflON NO. 47; Ail OSHA reports or documents, including
 correspondence, related to the S)lbject Incident.

  RF.SPONSE:           Defendant objects to ibis Interrogatory as vague, overly broad as to time and
  scope, and, as written, seeks information protected by the attorney-client I attorney work product
  /joint defense privileges. See Rules 192.5, Texas Rules of Civil Procdure; Rule 503, Texas Rules
· of Bvidence.

 Defendant further objects to tltis request, as written, it seeks lnfonnation that is neiiher relevant
 nor reasonably calculated to lead to the discovery of admissible evidence in this case.
 Subject to and without waiving the aforementioned objections, OSHA has not produced any

 DEFENDANT MANHATTAN I VAUGHN, A JOINT VENTURl£'S OBJECTIONS AND RESPONSES TO PLAINTIFFS
 JOStllNA GARCIA, INDIVIDUALLY Al'{D AS lillPRESENTATIVEOl'THE ESTATE OF ANGEL GARCIA'S
 FUtST REQUEST FOR PRODUCTION                                                       P. ( l 6
 repott to Defendant's knowledge concerning the incidentlnquestion.


REQUEST FOR PRODUCTION Ng. 48; AU documents related to any investigation
conducted as a result of the incident in .question.

RESPONSE:           Defendant objects to this request as vague, overly broad as to time and scope,
and, as written, seeks information protected by the attorney-client/ attorney work product /joint
defense privileges. See Rules 192,5, TeXl!s Rules of Civil Procdure; Rule 503, Texas Rules of
Evidence.

Defendant futther.pbjects to the extent such re.quest, os written, seeks information protected by
Ute consulting expeit privilege. See Rllle 192.3{e), Texas Rules pfCivii Proce.dure.

Subject to and without waving the aforeml:;ntioned objections, and would refer Plaintiffs to
documents previously produced herein.


REQUESTFORPROPUC{JONN0.49; Color copies of all photographs and videos taken
of the scene of the subject incident, before and after the incident

RESPONSE;          Responsive docwrtcnts will be produced.


BEO!JEST FOR PRODUCTION NO. 50: All pictures and videos generated as a result of
any investig11tio11 C<>nducted after the incident in question.

RESPONSE:          Responsive documents will be·produced.


REQUEST FOR PRODUCTION NO. 51: All videos and footage taken by the "construction
cams" of the Kyle Field renovation project Qllring the period of! Ill/2013 thro11gh 12/31/2013.

RESPONSE: Defendant o~jects to this re.quest on the ba.sis thatit is overly broad as to time and
scope, and seeks infonnati(J.n that is neither relevant nor reasonably calculated ·lo lead to the
discovery of admissible evidence in this case.

Subject to and wilhOlll waiving the foregoing objections, responsive doc11J11ents will be produced
for the date of the incident.


REQUEST FQR PRODUQIQN NQ; 52: Al.I documents of the overall site plan reflecting
the scope and layout of the Kyle:Ffeld renovation project.


BESPONSE: Defendant objects !cl this request on the basis that it is overly broad as to time and

DEFENDANT MANHATTAN I VAUGHN, .A ~OJl'jT VEl'lTUliE'S 011.JECTIONS AND RESPONSES TO PLAINTIFFS
JOSEFINA GAltCIA, INDIVIDUALLY AND AS REPRESENTA'rtVE OF THE ESTATE OF ANGEL GARCIA'S
FIRST Rli:QUEST FOR PRODUCTION                                                         P. 117
j
l
    hara$ing in scope, and seeks information that Is neither relevant nor reasonably calculated to
    lead to the discovery of admissible evidence in this case.

    Subject to and without waiving the foregoing objections, Defenda!lt will supplement the plans
    and specifications the for Project.


    RE0UEST FORPRODUCTIONNO. 53: All docUl!lents reflectlllg the name of each
    coinpany or contractor present at the Kyle Field work site on the dayAngel Garcia was killed.

    RESl".ONSE;          Defendant objects to tWs request oo the basis that it is overly broad in scope
    and time, and requests production of documentation that is neither relevant nor reasonably
    calculated to lead to the dis(iOvcry of admissible evidence in this case.

    Defendant further objects as to "all documents" to the extent such request constitutes an
    impermissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

    Subject to and without waiving the foregoing objections, see production


    REOUEST FOR PRODUCTION'NO, ~4; All doc\llllents reflecting the names of every
    worker at the kyle Field work site on the day Angel Garcia was killecl.

    RESPONSE;            Defendantobjects to this request on the basis that it is overly broad in SC<1pe,
    and requests production of documentation that is neither relevant nor reasonably calculated to
    lead to tbe disC(Jvery of admissible evidence in this case.

    Defendant further objects as to "all documents" to the extent &11ch request constitutes an
    impennissible "fishing expedition." 1.oftin v. Martin, 776 s.W.2d 145, 148 (Tex. 1989).

    Subject to and without waiving the furegoing objections, see production.


    REQUEST FOR PRODUCTION NO. 55: All specifications, limitations, maximum weight
    loads or warnings provided with, or attached to, the Caterpillar Skid-Steer Loader being operated
    by Angel Garcia at the time. he was killed.

    RESPONSE;           None in this Defendant's posesslon.


    &EOUEST FOR PRODUCTION NO. 56: The owner's and/or operator's manual for the
    Caterpillar Skid-Steer loader being operated by Angel Garcia at the time he was killed.

    RESPQNSE:           None in this Defendant's posession.

    REOUE8T FOR PRODUCTION NO. 57: All structural integrity testing done on the

    DEFENDANT MA.NllATl'AN I VAUGHN, A JOINT VENTURE'S OllJECTIONS AND RESrONSES TO PLAINTIFl'S
    JOSEFINA GARCIA, INDlVillUALLV AND AS REPRESENTATIVE OFTllE ESTATll OJI ANGEL GARCIA'S
    FIRST REQUEST FOi\ PnllDUCTION                                                     p, (18
concrete structure in the area where Angel Garcia was working on the day ofthe incident in
queS!iorl; This includes testing done prior to and after the exact moment when the incident in
question occurred.

RESPONSE:           None in this Defendant's posession.


REOUEST FOR PRODUCI'ION NO. 58: All testing, engineerit1g or othe(Wise, done on the
concrete structure in the area where Angel Garcia was working on the day of the incident In
question. This includes testing done prior to and after the exact moment when the incident in
question occurred.

RESPON$E:           None known to exist or in this Defendant's posession.


REQUEST FOR PRODUCTION NO. 59: All work plans for the specific work Angel Garcia
was perfonning when he was killed.

RESPONSE:           Defendant would refer Plaintiffs. to Lindamoad Demolition, Inc. for the
•lllll1Jler, meanund methods of\he demolition work being perfomwd at the lime of the incident
by Angel Garcia.                                                    ·


REOVESJ.FORP!l.ODUC'rlON NO. i'ith All correspondence. be.tween defendants in this
cllse and any insurance company, regarding coverage for perscnal injury or death claims, before
the incident in question.     ·

RESPONSE:           Defendant objects to this request as vague, overly broad as to time and scope,
and, as written, seeks infonT1ation protected by the attorney-client I attorney work product /joint
defepse privileges. See Rules 192 ..5, Texas Rules of Civil Procdure; Rule 503, Texas Rules of
Evidence.

Defendant furth¢r objects as to "all 0orrespo.ndence" to the extent such request constitutes an
impermissible "fishing expedition:" Lo_ftin v.Martin, 776 S.W.2d.145, 148 (Tex. 1989).


REQUEST FOR PRODUCTION NO. 61: All correspondence between defendants in this
case and any insurance company, regarding coverage for personal injury or death claims, after
the incident in question.

BESPONSE1           Defendant objecll! to this request as vague, overly broad asto time and scope,
nnd, as written, seeks infonnation protected by the attorney-client I attorney work product /joint
defense prlvileges. See Rules 192.S, Texas Rules of Civil Procdure; Rule 503, Texas Rules of
Evidence.

Defendant further objects as to "all correspondence" to the    ex~nt    such request constitutes on

DEFEi'II>ANT MANllATTAN jVAUGJiN, A JOIN'i' VENTURE'S OBJECTIONS AND RESl'QNSES TO PLAINTIFFS
JOSEFINA GARCIA,lNDIVUlU/\LLY AND AS REPRESENTATIVE OFTHJ!: ESTATE OF ANGEL GARCIA'S
FIRST REQUEST FOR PROJ)UCTION                                                              P.1 t9
impermissible "fishing expedition." Loftin v. Martin, 776 S.W:2d 145, 148 (l'eK. 1989).


REOUEST FORPRODUCTIQN NO. 62;                  All com:spondence between defendants In this
case reearding the incident in question.

BESPON§E:           Defendant objects to this request as vague, overly broad as to time and scope,
and, aa written, seeks infortnation protected by the attorney-client I attomey work product /joint
defense privileges. Seii Rules I92.S, Texas Rules of Civil Procdure1 Rule 503, Texas Rules of
Evidence.

Defendant further objects as to "all correspondence" to the egtent such request constitutes an
impermissible 'fishing expedition." Loftin v, Martin, 776 S.W.2d 145, I48 (Tex. 1989).

Subject to and without waving the aforementioned objections, Defendant is not in possession of
any discoverable documents.


REQUEST FOR PRODUCTION NO. 63; All insurance reports regarding the incident in
question.

fiESPONfilij:       Defendant objects to this request as vague, overly broad as to time and scope,
and, as wri!Wn, seeks information protected by the attorney-client/ attorney work product (joint
defense privileges. See Rules 192.5, Texas Rules of Civil Procdure; Rule 503, Texas Rules of
Evidence.

Defendant further objects to this request to the extent such request constitutes an impermissible
"fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).

Subject to and without waving the aforementioned objections, Defendant is not in possession of
any dlscovemble documents.


B,EOUEST FOR PRODUCTION NO. 64: All documents 1·elicd up [sic] or reviewed by any
person, entity or insurer, to generate a report regarding the incident in question.

RESPONSE;            Defendant objects to thi$ request as vague, overly broad as to time and scope,
and,. as written, seeks info1mation protected by the attorney-client I attorney work product /joint
defense privileges. See Rules 192.5, Texas Rules of Civil Procdure; Rule 503, Texas Rules of
Evidence.

Detendant further objects as lo "all documents" to the extent such request constitutes an
impcnnissible "fishing expedition." Loftin v. Martin, 776 S.W.2d 145, 148 (Tex. 1989).


REQUEST FOR PRODUCTIQN NO. 65: All pennits obtained for the demolition work

DEFENDANT MANHATrAN I VAUGHN, A JOINT Vl!NTURt'S OBJECTIONS AND REllPONS2S TO PLAINTIFFS
JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF Tlllt ESTATE OF ANGEL GARCIA'S
FIRST REQUEST FOR PRODUCTION                                                      P•. 120
being performed as a part of the Kyle Field renovation project.

RESPONSE;           None in this Defendant's posession.


RE;OYEST FOR PRODUCTION NO. 66: All                   waivers of oonfllct        signed, allowing
representation of all Defendants by one law firm.

RE8PONSE:        Defendant objects to this Request to the extent that it seeks the production of
documents and things that are confidential; proprietmy and protected by the joint-defense
privilege.

Further objection is made on the grounds that this request seeks the production of documents afid
things that are not. relevant lo tile subject mauer ofUiis lawsuit and no.t reasonably calculated to
lead to the discovery of admissible evidence.


                                              Respectfully submitted,



                                              'tQ~N0f~r
                                             Ml ·. IAEL A. MILLER
                                             State Bar No, 14100650
                                             mmiller@tmlfuc.com

                                             Turtle Creek Centre
                                             3811 Turtle Greek Blvd., Ste. 1950
                                             Dallas, Texl!S 75219
                                             (469) 916-2552 telephone
                                             (469) 916-2555facslmile

                                              COUNSEL FOR DEFENDANT
                                              MANHATTAN I VAUGHN,
                                              A JOINT VENTURE




DEF!!NllANT MANHATTAN I VAUGHN, A JOINT VENTURE'S OBJEC'l'IONS AND RESPONSES TO PLAINTIFFS
JOSEFINA GARCIA, INDIVIDtlALiLY AND AS REPRESENTATlVE OF THE ESTATE OF ANGEL GARCIA'S
FIRST REQUEST FOR PRODUCTION                                                       P. pt
                                CERTIFICATE OF SEUVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been
forwanjed to all counsel of record as reflected below on this 30th day of April 2014:

Via eerllfled /!{qif, KRR
Jason A Gibson
Andrew Smith
Clifford D. Peel, II
The Gibson Law Finn
The Lyric Centre
440 Louisiana, Suite. 2050
I-lousto11, Texas 77002
P/a/ntif!s' Counsel




DEFENDANT MANHATTAN I VAUGHN, A JOINT VENTURE'S OBJECTIONS AND RESPONSES TO PLAINTIFFS
JOSEFINA GARCIA, INDIVIDIJULV AND AS REPllESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S
FIRST REQIJEST FOR PRODUCTION                                                    P, 122
                                     CAUSE NO. 2013-76550

JOSEFINA GARCIA, lndividuaUy and as                     §        IN THE DISTRICT COURT
Heir to the Esta.le of ANG.l!JL GARCIA                  §
(Deceased); and ORBELINDA HERRERA,                      §
As Next Friend ofASHLEY GARCIA and                      §
BRIAN GARCIA (Minors),                                  §
                                                        §
       Plalnliffs,                                      §
                                                        §
vs.                                                     §       HARRIS COUNTY, TEXAS,
                                                        §
J.T. V~UGHN CONSTR~JCTION, LLC,                         §
d/b/a VAUGIJN CONSTRUCTION,                             §
MANHATI'AN CONSTRUCTION CO., INC.,                      §
MANHATIANJVAUGHN,JVP,                                   §
TE)'CAS CURB CUT, lNC,, TEXAS CUTTING                   §
& CORING GROUP, INC., and LINDAMOOD                     §
DEMOLITION, l]llC.,                                     §
                                                        §
       Defendants.                                      §       soTll JUDICIAL DISTRICT


  DEFENDANT MANHATTAN JVAUGHN'S OBJECTIONS AND ANSWERS TO
PLAINTIFFS JOSEFINA GARCIA, INDIVIDUALLY AND AS REPRESENTATIVE OF
   THE ESTATE OF ANGJlL GAJ(ClA 'S FIRST SET OF INTERROGATORIES


TO:    Plaintiffs Josephina Garcia, Individually nnd as Heir to the Estate of Angel
       Garcia, by and through her counsel of record Jason A. Gibson, Andrew
       Smith, Clifford D. Peel II of The Gibson Law Firm, 2050 The Lyric Centre,
       440 Louisiana in Houston, Texas 77002.

       Defendant Manhattan I Vaughn, A Joint Ve11ture (hereinafter "Mallhattan I Vaughn" or

"Defendant") serves its Objections and Answers to Plaintiff$ Josephina Garcia, Individually and

as Heir to the Estate of Angel Garcia's First Set oflnterrogatories.


                                                                                     EXHIBIT

                                                                               I        E
DEFENDANT MANHATTAN I VAUGHN'S OBJECTIONS AND ANSWERS TO PLAINTIFFS JOSEFINA GAllCIA,
INDIVIDUALLY AND AS REPRESENT>\TIVE OF THE ESTATE OF ANGEL GARCIA'S FIRST SET OF
INTERllOGATORIES                                                           PACE I
                    DEFENDANT'S OBJECTlQNS AND ANSSWERS TO
                    PLAINTIFFS' FIRST SET OF INTERROQATOBfES


INTERROGATORY NO. l;                Identify each person who a11swered these interrogatories,
who assisted in answering, or provided infonnation upon which the answers to these
interrogatories are based. For each person, please provide the person's name, address, telephone
number, and Job title or position.

ANSWER; Defendant objects to this Interrogatory to the extent it seeks. those persons "who
assisted in answering," end, as such, is vague end seeks lnfonnetiol) neither relevimt nor
reasonably calculated to lead to the discovery of admissible evidence.

Subject to and without waivingd1e aforementioned objections, see below:

Thomas R. Kramer
Construction Manager
Manhattan I Vaughn, a Joint Venture
clo Miller [.aw Finn
3811 Turtle Creek Blvd., Suite 1950
Dallas, Texas 75219
469-916-2552


INTERROGATORY NO. 2:                 Please state what actions, if any, were lllken to ensure Angel
Garcia was properly trained and qualified to do the work he was performing on Decem~r 3,
2013. Please include in your response the person .or entity responsible for training Angel Garcia,
and whether Angel Garcia actually received training, prior lo. or in preparation for his work on
the Kyle Field renovation project site.

ANSWER:             Defendant .objects to use of the word "ensure" u it implies certain duties or
obligations that are not applicable to Defendant. Defendant further objee)ls to the extent the
Interrogatory is vague. not limited in time, and assumes facts not in. Qvidence that Defendant had
a duty to "ensure" training for Angel Garcia.

Subject to and without waiving the aforementioned objections, Defendant would refer Plaintiffs
to Defendant, Lindamood Demolition, Inc. as Angel Garcia's employer at the time of the
Incident, lllld the subcontract between Manhattan I Vallghn and Lindamood Demolition, Inc.
("Lindamood") for Lindamood's contractual role and responsibility nt the Kyle Field renovation
project site (''rhe Pioject"), and training and. quali.tlcations required for Angel Garcia to perform
the work he was perfurming at the Project at the time of the incident. In addition, Defendant
would refer Plaintiffs. to documents produced herein evidencing Garcia's safety training
documents, JHAs, and other related documents supplied by Lindamood for the contractual work
being performed al the Project at the time of the incident.



DEFENDANT MANllA'rtAN IVA\/Gl!N'S OUJECJ'IONS AND ANSWERS TO PLAINTil?I? ~DSEP!NA GARCIA,
INDIVID\/ALLV AND AS REPR£8ENTATIVI!: OF THE ESTATE 01' ANGEL GARCIA'S FIRST SET OF
INTERROGATORl!tS                                                              PAGE l                         '
                                                                                                        I
                                                                                                        .'
INTERROGATORY NO. 3:              Please identify all safety equipment and policies provided to
Angel Garcia, or to be used for his safety and benefit, for the work he was perfonning at the
Kyle Field renovation projecnlte on Oecen;iber '.3, 2.0l:t

ANSWER:              Defendant objects. to the Interrogatory as vague and overly broad as to "all
safety equipment and policies,'' not limited in time, and assumes facts not in evidence that
Defendant had such a duty to provide "safety equipment" and/or "policies" to Angel Garcia on
the date in question.

Subject to and withoui waiving the aforementioned objection, Defendant would refer Plaintiffs to
Defendant, Lindamood Demolition, Inc. as Angel Garcia'.s employer atthe time of the incident,
and the subcontract between Manhattan I Vaughn and Lindamood regarding Lindamood's
contractual role l;llld responsibility at the Project. In addition, please see documents produced
herein regarding the training I qualifications of Angel Garcia. Defendant would further refer
Plaintiffs to docwnents prQduc¢d herein evidencing Garcia's safety orielltation I training,
Lindarnood's JHAs for the work being Jl(lrfonned at the Project, and. other. related documents
supplied l!y Lindamo.odfor the contract11al work ~ing performed at tile Project.


INTERRQGATORY No. 4: . Please state what actions, if any, were taken to ensure ·tbe
concrete being, cut and/or shaved .on December 3., 2013 would be supported by the Caterpillar
Skid Steer Loader operated by Angel Garcia on the morning of December 3, 2013.

AN$WER;             Defendant objects to use ofthe word "ens~" as. it implies certain duties or
obligations that are not applicable to Defendant. Defendant further obj1lcts to the extent the
Interrogatory is not limited as to lime or scope, and assumes Defendant bad a duty or
regponsibility to Plaintiff Garcia. Further, Defendant objects to this Interroptory as being
compound/rnultifario11sand potentially mfoleading asworded,

Subject to al)d v;ithqut waiving ihe aforementiont:d objection, Defend.lltlt would refer Plaintiffs to
the subcontract between Manhattan I Vaughn and Lindamood concerning Lindamood's
contractual role and responsibility at the Projec\. Defendant would further refer Plaintiffs to
documents produced here!µ concerning I.he plans and spe~ifications for the demolition being
perfonned at the Project at the time of the incident, as well as Lindamood's JHAs and
Demolition Plan. Otherwise, Defendant refers Plaintiffs to Defendant Lindamood for the
methods and means concerning the work that was ~ing performed al the time of the incident.


INTEBROGATORYNO. S;                 Does Manhattan I Va11ghn contend Angel Garcia did or failed
to do anything that caused or contributed to the injuries made the basis of his claims against you
in this lawsuit? [f so, please explain your answer ill detail, including a specific description of
each act or omission you contend Angel Garcia comlnitted, and identify by name, address, and
phone number each individual who you believe has any personal knowledge of any fact that you
believe supports your contention.



DEFENDANT MANHATl'Af'l i·VAUGHN'S QBJECTIQNS AND ANSWERS TO PLAJNTll'F JOSl'FINA GARCIA,
INDIVIDUAJ,LY AND AS REPRESENTATIVE OF THE ESTATE OF ANCEL GARCIA'S FIRST SET OF
INTERROGATOIUES                                                              PACEJ
                                                                                                         ·-··--·-·-il

                                                                                                                    l

ANSWER:             Defendant objects to this request on tha grounds that such request, as worded,
is overly .broad and requires Defendant to "marshal. all of its evidence," 11Dd such request is
outside the pennissible scope ofdiscovery. See Rule TEX. R. CIV. P. 197, cmt. I.

Subject to and without waiving the· aforementioend objections, Defend1111t would refer Plaintiffs
to the Travis County Autopsy perfofllled on Angel Garcia (MVJ\'.000284.MVJV.000289),
previously produced herein. Defendant J;ontend$ that Garcia wa5 ii\ Violation of the Project's
Manhattan I Vaughn Project Site Specific Safety Plan for the Kyle Field Stadium Redevelopment
(Uld the Subconl!1icl bt;l\veen Manhattan I Vaughn and Lh~damood.re$1!rdirtg the use of drugs
while working on the Project u!lllllf the influence ofmariJill!Oa (See P. MVJV.000289 toxicoh:igy
results). see docwnents produced herein on bellalfofManhattan I Vaughn.

DiscC)very is in its early stages and, therefore, l)efendant reserves its right to supplement I.his
llllswer in accordance With the Texas Rules of Civil. Procedure and any $0heduling order that may
be entered in this case as the facts are developed throughout discovery.


INJERROGATORY NO, 6:                 Does Manhattan I Vaughn contend any entity other than
Angel ~ia did or failed to do anything that caused or contributed to the· cause of Angel
Garcia's injuries? If so, please list the. entities which you contend caused or contributed lo the
incident and explain the basis of your contention,

ANSWER:               Defendant.o'1Jects to this request on the grounds tnat such request, as worded,
is overly broad and requires De.fondant to "mar~hal all of its evidence," and such request is
outside the pel'niissible scope ofdiscovllfY. See Rule TEX. R. CIV. P. 197, cmt. 1.

Subject to and without waiving the aforementioend obiecti1ms. Defend1111t does not have 1111y
such contention at this tirrte. Discovery is in its early sta11es and, therefore, Defend1111t reserves
its right to supplement this allswer in accordance With the Texas Rules of Civil Procedure and
any scheduling order that may be entered in this. case as tl\e (iu;ts are developed throughout the
discovery process. Otherwise, please refer to Defendant's pleadings on file herein.


INTERROGATORY NO. 7:                List all U.S. Health [sic] and Safety Administration
("OSHA") violations, investigations, citations, warning letters or reports iilvolving Manhattan I
Vaughn for ihe last ten (10) years regarding: falls, .deaths or the improper on-site operation of
construction vehicles, including but not limited to skid steer· loaders or demontion~

ANSWER:             Defendant objects to this request on the grounds that such request, as worded,
is overly broad and is outside 111INTERROGATORY NO. 8:                Please identify any lawsuits filed against Manhattan I Vaughn
or a subcontractor of Manhattan I Vaughn in the last ten (10) yetU"s involving a fall, the improper
on-site use of a construction vehicle, including but not limited to s)dd .!!leer loaders, .demolition
processes or failing concrete which caused the personal injury or death of any employee.

ANSWER!              Defendant objects to .this lnterroga\0 ry on t~e grounds it is vague,
multifarious, and overly broad as.to time and scoJle W\lh respect to the t.emis: "falls," "improper
on-site use of.a constructionvehicle," "demolition precesses," and "falling' concrete." Defendant
funher objects to this Interrogatory as seeking infomiation that is neither relevant nor reasonably
calculated to lead to the discovery of admissible evidence .. See 192.3. and l 9:!.4, Texas Rules of
Civil Procedure.

Subject to and without waiving theaforementioned objections, none.


INTERROGATORY NO. 9; . . Please state the approval process for the proposed demolition
which occurred 011 December 3, 2013. Please include in your answer which entities proposed the
approved dentolition process, the names of the people involved in the approval decision, and
when the approval toe>k place.

ANSWER:             Defendant objects to this Interrogatory as vague and assumes facts not in
evidence to the extent it assumes there was an approval process for the·proposed demolition, and
that this Defendant was involved in any type of approval process.

Subject to and without waiving the aforementioned objections, Defendant was not involved in
"an approval process for the proposed demolition." This Defendant was not irtvolved in the
means and methods of the dcmolitiqn work being perfonned at th~ .time of. !)le i11cident, all of
which would be left to the subcontractor; Lindamood. Defendant would refer Plaintiffli to the
subcontract documellis between Manhattan I Vaughn and Lindamood for the demolition work
being perfomied at the time of the incident.


INTERROGATORY N0.10:                 Please describe the portion of the wall or structwe which was
being demolished. Please include in your answer a description ,of the wall or structure itself,
where the construction vehicle was in relation to the wall, how many engineers or workers were
in the vicinity, and where exactly the concrete fell onto the construction vehicle.             ·

ANSWER:             Defendant would refer Plaintiffs to Defendant, Lindamood. Demolition, Inc..


INTERRQGATORX NO. 11: Please describe any structural telidl1g which was performed
on Kyle Field and the area where Angel Garcia was working, before the Incident occurred on
December 3, 2013. Please include in your answer the type and form of structural testing, who
conducted the structural t!'liting, the dates the structural testing was performed,. and the .outcome
of the structUlJ!l testing.


DEFENDANT MANHAT1"AN I VAUGHN'S OB1£Ctl0111S AND ANSWERS TO PLAINTlrtF JOSEFINA. GARCIA,
INDIVIDUALLY AND AS REl'RESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S FIRST SET• OF
INTERROGATORIES                                                             PAGE 5
ANSWER:              Defendant objects to this interrogatory on the basis that it is vague, overly
broad as to time and scope; and seeks information that is neither relevant nor reasonably
calculated to lead to the discovery of admissible evidence in this ca!le.

Subject to and without waiving the aforementioned objections, Defendant is not aw@l'e of
structutal testing p~rformcd on the existing ·sttucture where the incident made the basis of
Plaintiffs' claims occurred during the Kyle Field Renovation Projec(


INIERROGATORy NO. i2;               Please explain what actions, if any. Manhattan I Vaughn took
to ensure that construction vehicles operating above the ground floor on the Kyle Field
renovatiOn project were protected from falling off the structure.

ANSWER:              Oefendant objects to this Interrogatory as overly broad, not limited in thne or
scope, and assumes facts not in evidence in that this it was this Defendant's role I responsibility
to "ensure" Cllnstruction vehicles opetatinl! above the ground floor were protected from falling
off the .structure. Defend\lllt further obj~cts to use of the word "ensure" !IS it implies certain
duties or obligations that are 1.101 applicable to this Defendant. Defen.                                                                                                       il
                                                                                                       '
Regents of the Texas A&M University System for the Kyle Field Renovation Project.
Defendants, Manhattan Construction Company and J. T. Vauglm Construction, LLC self-
perform work at the Project under. separate S)Jbcontracts With Manhattan I Vauglm.


INTERROGATORY NO. 14:             Please describe in detail any duties or resp(msibilitles of any
kind that Manhattan I Vaughn and/or any of Manhattan I Vaughn's employees may have had or
assumed for any safet)'·related policies, procedures, studies, or programs that directly or
indirectly applied to Lindamood Demolition, Inc. during this period.

ANSWER:             Defendant objects to this interrogatory on the basis that lt is vague and .lacks
the degree of specificity required under the Texas Rules of Civil Procedure.

Subjeet to and without waiving the aforementioned objections, to the point Defendant
understands the question, none. Defendant would refer Plaintiffs fo the subcontract between
Manhatttan I Vaughn an.d Lindamood, and the Manhat1'"1 I Vauglm Project Site Specific Safety
Pian for the Kyle Field Stadium Redevelopment regarding the role and responsibility for
subcontractor Lindamood as It pertains to safety-related policies and procedures for the Project.


INTERROGATOR\' NO. 15;            Please identify the persons or entities responsible for
managing arid/or conducting the cutting and shaving of cOncrete at the Kyle Field renovation site
on De~mber 3, 2013.

ANSWER:              Defendwit objects to this interrogatory on the basis that it is vague, overly
broad as to time and scope, and .seeks information that is neither relevant nor reasonably
calculated to lead to ..the discovery of admiS$ible evidence in this case.

Subject to and without waiving the aforementioned objections, Defendant would refer Plaintiffs
to Defendant, Lindamood IJem9Htion, Inc.


JfilERRQGATORX r;o. 16;             Please identify the .head safety director(s) or person(s) in
charge of safety for the Kyle Field renovation location, including their official title and the name
of their employer.

ANSWER: Defendant objects to this Interrogatory on the basis that it is vague, specifically
the phrase "the head safety director(s)" is not defined. Defundant further objecl5 as lhe
Interrogatory assumes fi!cts not in evidence, specifically lhat one individual is "in charge of
safety for Kyle Field renovation" and therefore is potential misleading "l' written.

Subject to and without waiving the aforementioned objections, Gary C. Lambert, Senior Safety
Manager, Is the designated safety representative for Manhattan I Valil!hn for the Kyle Field
Renovation Project., Otherwise, Defendant wo.uld refer Plaintiffs to the individual trade and or
subocntractor and their respective designated safety representative for the Project.                   "'

DEFENDANT MANHATTAN I VAUGHN'S ()BJECTIONSANDANSWER.S TO PLAINTIFF JOSEFINA GARCIA,
INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S FIRST SET OF
INTERROGATORIES                                                           PAGE 7
                                                                                                     I
                                                                                                     ~



INTERROGATORY NO. 17: Please describe any investigations perfonned after the
incident on December 3, 2013. Please inch1de in your answer the name and contact information
of the person or entity who conducted the investigation, when the investigation(s) occurred, and
the outcome/results/findings of the investion(s).

ANSWER:             Defendant objects to .this Interrogatory as vague, overly broad as to time and
scope, and, as written, seeks information protected by the attotney·client I attorney work product
privileges. See Rules 192.5, Texas Rules of Civil Procdure; Rule 503, Texas Rules ofBvidence.

Defendant further objecls to the extent such .Interrogatory, as written, seeks information
protected by the consulting expen privilege. See Rule 192.3(e).Texas Rules of Civil Procedure.

Subject 11> and without waiving the aforementioned obje¢tions, l)efendant is aware that OSHA
has an ongoing investigation, and Texas A&M Uiliveristy police performed an investigation.
Otherwise, all other investigation concerning this accident has been turned over to Defendant's
counsel, which is ongoing.


lNTEBROGATORY NO, 18: Please state all remedial actions ta~n after the incident mllde
the basis of this lawsuit occurred, including but not limited to new safety policies and/or the
installation of safety equipment

ANSWER:             Defendant objects to this Interrogatory to. the extent it seeks information
protectlld by the aUomey·client /attorney work product privileges. See Rules 192.5, Texas Rules
of Civil Ptocdure; Rule 503, Texas Rules of Evidence.

Subject to and without waiving the aforementioned objections, none as to this Defendant.


INTERROGAi:ORY NO. 19: Please identify all permits obtained for the demolition,
expansion and/or renovation of Kyle Field;-as it pertains to the work being dcine on or around the
time Angel Gaicia was killed.

ANSWER:            Defendant objects to this Interrogatory as vague, overly broad as to time or
scope, and seeks information that is neither relevant nor reasonably calculated to lead to the
discovery of admissible evidence.

Subject to and with1>ut waiving the aforementioned objection, none as to this Defendant.
Defendant would refer Plaintiffs to Lindamood Demolition, Inc.


INTERROGATORY NO. 20:              Please identify every worker who has been iajured on the job
since the Kyle Field renovation project began, including a description Of the injury and the date
of each Injury.



DEFENDANT MANHATTAN I VAUGHN'S OBJECTIONS ANO ANSWERS TO PLAINTIFF JOSEFINA GARCIA,
INDMDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF ANGEL GARCIA'S FIRST SET OF
IN'l'ERROGATORIES                                                       PAGES
ANSWER:              Defendant objects to this intertogatory on the basis that it is overly broad as
lo time and scope, and seeks lnfonnation tha.1 i.s neither relevant norreasonably calculated to lead
to the discovery of admissible evidence.

Subject to and without waiving the aforementioned objection, sec attached.

INTERROGATORY NO. 21:               The name of all trade associoiions of which Manhattan          I
Vaughn Is a member.

ANSWER:             Defendant objects to this interrogatory on the basis that it is overly broad as
to time and scope, and seeks information that is neither relevant nor reasonably calculated to lead
to the discovery or admissible evidence.


INTERROGATORY NO. 22:                 Please identify the name of Angel Garcia's direct supervisor
at the time of his death, including the name of the person's. ~111ployer and their job ti lie.

ANSWER:            Defendant would refer PlaintiflHo Detendant, Lindamood Demolition, Inc.


lNTERROGATORX NO. 23:              Pl!'llseidentify every person or entity (Including insurers), to
your knowledge, that has participated in or conducted an hrvestigation regarding the incident in
question.

ANSWER:             Defendant objects to this lntertogatoty ns vague, overly broad as to time and
scope, and, as written, seeks infonnalion protected by the attorney-client I attorney work product
privileges. See Rules 192.S, Texas Rules of civil Procdure; RuleS03, TexasRulcsofEvidence.

Defendant further objects to the extent such lnterrog~tory, as written, seeks information
protected by the consulting expert privilege. See Rule l 92.3(e), 'fexas Rules of Civil Procedure.

Subject to and without waiving the aforementioned objections, Defendant is aware that OSHA
has an ongoing investigation, and Texas A&M Univeristy police performed an Investigation,
Otherwise, all other inves.tigation concerning this accident has been turned over to Defendant's
counsel, which is ongoing.




DEFENDANT MANHATTAN I VAVGllN'S OBJECTIONS ,\!'ID ANSWf;RS TO PLAINTIFF JOSEFINA GARCIA,
INDIVIDVALLV AND AS REPRESENTATIVEOFTIIE ESTATE OF ANOELOAl!CIA'S FIRST SET OF
INTERROGATORIES                                                              PAGE 9
                                                                                            i
                                             Respectfully submitted,
                                                                                            I
                                             T



                                             MI IAfl:L A. MILLER
                                             State Bar'No. 14100650
                                             mmillpr@tmlfuc.com

                                             Turtle·Cretk Centre
                                             3811 Tutile Creek Blvd,, Ste. 1950
                                             Dallas, Texas 75.219
                                             (469) 916·2SS2 telephone
                                             (469) 916-2555 facsimlle

                                             COUNSEL FOR DEFENDANT
                                             MANHATTAN I VAUGHN,
                                             A ,IQINT VENTURE

                               CERTIFICATE OF §ERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been
forwarded to all counsel of record as reflected below on this 30'h day ofApril 2014:

 Via Cert/fled Mql/, RRR
Jason A. Gibson
Andrew Smith
Clifford D. Peel, II
The Gibson Law rirm
'Ille Lyric Centre




                                                       ~l ~l~~v/
440 Louisiana, Suite 2050
Houston, Texas 77004
Plaintiffs' Counsel


                                                     MICHAEL A. MILLER




DEFENDANTMANllATTAN I VAUGHN'S OBJECTIONS AND.ANSWERS TO Pl..AlNl'IFFJOSEflNAGARCIA,
INDlVWUALLV AND AS REPRESENTATIVE OF THE ESTATE. OF ANGEL GARtl/\.'S FIRST SET OF
INTERROGATORIES                                                             P/\GE 10
                                                                                             .l
                                                                                            't1
                                                                                            J
                                                 CAUSE NO. 2013-'76550

JOSEFINA GARCIA, 11'dlvidually                                         §            INTflE DISTRICT COURT OF
and as Heir to the Estate or                                           §
ANGEL GARCIA, Deceased; and,                                           §
ORBELINDA HERRERA ail                                                  §
Next Friend of ASHLEY GARCIA                                           !l
and BRYAN GARCIA, Minors                                               §
                                                                       §
vs.                                                                    §              HARRIS COUNTY, TEXAS
                                                                       §
J.T. VAUGHN CONSTRUCTION LLC                                           §
d/b/a VAUGHN CONSTRUCTION;                                             §
MANHATTAN CONSTRUCTION CO., INC.;                                      §
MANHATTAN I VAUGHN JVP;                                                §
TEXAS CUTTING & CORING LP;                                             §
TEXAS CT.IITING & CORING GP, INC.;                                     §
and, LINDAMOOD DEMOLITION, INC.                                        §
                                                                                      80TH JUDICIAL DISTRICT

                          TEXAS .CUTTING & CORING LP'S ~PONSES TO
                               PLAINTIFFS' R!!lotmsTS FOR DlSCLOSJJRE
TO:       Plaintiffs, Josefina Garcia, Individually and as fleir to the ]);state of Angel
          Garcia (Deceased); and, Orbelinda aerrera, . as Next Friend of Ashley
          Garcia and Bryan Garcia, Minors, by and through their attorneys of
          record, ,Jason A. GibSOI:\, Jonathan D. Sneed and Clifford D. Peel II of The
          Gibson Law Finn, 2050 The Lyric Centre, 440 Louisiana, Houston, Texas
          77002.

          Defendant Texas Cutting & Coring LP (hereinafter "Texas Cutting"), submits its

Responses to Plaintiffs' Requests .for Disclosure pursuant to Rules 194.2(a) through

194.2(1) of the Texa.s·Rules of Civil Procedure.




                                                                                                     EXHIBIT

                                                                                                I Gt
TEXAS CUTIING & CORING LP'S RESPONSES TO REQUESTS FOR DISCLOSURE                                     Page l
Oa.rcia-80fh.Jr.ulfcial Diltµ-icl Corut o/J:larrl!J Co.-- Cause No.   ~OJ3·76fSSO
                           RESPONSES TO REQtJli:STS ll'QR DISctQSYRE

(a)       State the correct name(s) of the party(ies) to the bi.wsuit.
RESPONSE:               Manhattan I Vaughn, A Joint Venture
                        Manhattan Constructioh Cotnpany, lnc.
                        J. T. Vaughn Construction LLC d/b/a Vaughn Construction
                        Lindamood Demolition, Inc.
                        Texas Cutting & Coring LP
                        Texas Cutting & Coring GP, Inc.

                        These are the correct legal names for the defendants herein named in
                        t!lls lawsuit.. However, Texas Cu(tlng & Goring GP, Inc. is not a
                        properly named party and, therefore, is not a proper party to this
                        lawsuit.


(b)      State the name, address and telephone number of each potential party.

RESPON:SE:              None at. this ti.me. Discovery is in its early stag!'s. Texas Cutting
                        reserves the right to supplement this Response pursuant to the Texas
                        Rules of Civil Procedure.


(c)      State each ofy0 ur legal theories and, in general, factual bases for each of your
         claims or defenses.

RESPONSE:               Texas Cutting, as authorized by Rule 92 of the Texas Rules of Civil
                        Procedure, g                Pleading further, Texas Cutting asserts Section 18.091 of the Texas
                Civil Prltctice and Remedies Code to the extent that the Plaintiffs are
                alleging Jost wages or Jost earning capacity as a result of the incident
                in question, Texas Cutting would show that such recovety is limited
                to net Joss after reduction for income trui payments or unpaid tax
                liability pursuant to any federal income tax law. See TEX. CJV. PRAC .
                & Rl!:M. CODE§ 41.0105 ..

                Plea.:Jing further, Texas Cutting pleads that, under the provisions of
                the Texas Civil PractlcQ and; (4) \U'IY award of such damages would constitute a taking
                of property without .due procee&;. (5) an award of such damage wou!-d
                constitute an excessive fine or cruel and unusual punishment; (6) an
                award of such dlU!lages mlgb,t subject Texas Cutting to multiple penal
                sanctions for the same "offense." The imposition of pu.nitive or
                additional damages in this case would also be unconstitutional
                because of the lack of procedural safeguards and practices
                guaranteed to all persons subject to penal sanctions by the Fourth,
                Fifth, and Sixth Amendments of the United States Constitution and
                their counterparts in the Texas Constitution.
                Pleading further, Texas Cutting pleads that pre•judgment interest
                should be calculated on the shortest length of time permitted by law.
                Texas Cutting further asserts that prejudgment interest is not
                calculated.on future interest. See TEX. FIN. CODE§ 304.1045. !fit
                should be necessary, Texas Cutting further asserts that pre-judgihent
                interest is not caICUlated on exemplary damages. See TEX. CN.


TEXAS CUTTING & CORING LP'S RESPONSES 'l'O REQUESTS FOR DISCLOSURE               Page 3
Oarcia .. 8Dth Judic~l District Corot ofHarrl!J Co. - Ca.use No. ~13·765$>
                       PRAC. & REM. CODE § 41.007. Te~ Cutting further plead that
                       Section 304.105 of the Texas Financial Code applies when settlement
                       offers have been made. Siee TEX. FIN. CODE§ 304.105.

                        Pleading further, and without any waiver of its previously pleaded
                       denials and defenses, Texas Cutting asserts it is entitled to settlement
                        credits or set-offs, as provided for under Chapter 33 of the Texas Civil
                       Practice and Remedies Code, for any money collected or promis.ed to
                       any Plaintiff or Plaintiffs ftom any tortfuMor or settling party or
                       j1.1dgme71t based on the incident made the basis of Plaintiffs' claims.


(d)      State the amount of economic damages you are seeking in the above matter and
         the method used in calculating said damages.

RESPONSE:              None at this time. Texas Cutting reseives it~ right to. supplement this
                       Response in accordance with the Texas Rules of Civil Procedure.


(e)      State the name, address and telephone number of persons having knowledge of
         relevant facts, and a brief stat~ment of each identlf\e!f person's connection with
         the case.

RESPONSE:              Josefina Oarcia
                         Individually and as Heir to the Estate of Ange) Garcia, Deceased
                       Orbelinda. Herrera
                         as Next Friend of Ashley Garcia and Bryan Garcia, Minors
                       c/ o Jason A. Gibson, Jonathan d . Sneed and Clifford D. Peel 11
                       THE: GIBSON LAW FIRM
                       The Lyric Centre
                       440 LOuisiana, Suite 2050
                       Houston, Texas 77002
                       (713) 650-1010
                           Plaintiffs


                       Officer Justin Vykukal (11402005187)
                       Officer Josh DeLeon (#601009909)
                       S1.1pervisor Bobby Richardson, Jr. (11201009726)
                       C. Crenshaw (11601008607)
                       W. Ooldwater.(#902000357)
                       K. Willinms (#4020Q0517)
                       M. SoamtU"do (#802004399)
                       Dave O~\l.om (JT)
                       Detective Cody Clemens
                       Evidence Technician Murphy
                       Custodians of Re.cord
                       TsxAS A&M UNIVERSITY POLICE
                       1111 Research Pkwy.


TEXAS CUTTINO & CORING LP'S RESPONSES TO REQUESTS FOR DISCLOSURE                          Page 4
Oorcla .. 80th Judicial District Co.rui-o/ Harris Co. - CQuU No. ~013·?6550
                       College Station, Tel,juries




TEXAS CU'M'ING & CORING LP'S RESPONSES TO REQUESTS FOR DISCLOSURE                    Pages
Garcia- 80th Judieidl D1$jrlcE-Co1\lt of HQnis Co. - Cause No. 2013-765$0
                Leisha Wood MD, Deputy Medical Examiner
                Rodrigo Camaeho, Investigator
                Custodians of Records
                TRAVIS COUNTY MEDICAL EXAMINER'S OFFICE
                1213 Sabine St.
                Austlrt,Texas 78701
                (512) 854-9599
                   Medical ~aminer and investigator who pel'formed the autopsy on
                   deceased, Angel Garcia and/or conducted an investigati1;m in
                   connection with the death <>fthe decedent

                Tommy A. Munoz
                BRAZOS COUNTY JUSTICE OF 1'HE PEACe
                Precinct 2, Place 2
                20P S.outh Texas. Avenue, Suite 114
                (979) 361-4190
                   County official.with knowledge of the decedent

                Tc1111 Kramer, C.onstruction Mrmager
                Jeremy Ballard, Superintendent
                James:T. Cuddih, Sr. Superintendent
                Gary Lambert, Safety Supervisor
                Manhattan I Vaughn, A Joint Venture
                c/o Michael A. Miller
                THE MILLER LAW FIRM
                3811 Turtle Creek Blvd., Suite 1950
                Dallas, Texai; 75219
                (469) 916-2552
                   ~fendant Cl/Id emplhyees who may knowledge concerning the
                   in:cldent m.c;ide the basis of P!ai'ritiffs' clClims, and/ or the work
                   ManhattCln   l   Vaughn was pelforrning at Kyle Field

                Joseph AreUano
                1602 South College Ave., Apt. 31
                Bryan, Texas 77801
                (9791 450-6977
                   Rice W(:llker Electrical Company employee who may have
                   knowledge concerning the incident made the basis of Plaintiffs'
                   claims




TEXAS CUTI!NG & CORING LP'S RESPONSES TO REQUESTS FOR DISCLOSURE                  Page 6
Garcia -8Dth Judicial District Corut of Harris Co. - Cause No. 2013·76550
(I)   Fo1· each individual who may be called by you or your attomey as a testifying
      expert witness, .stllte:

         1.        the expert's name, address and telephone number;

         2.        the subject matter on which the expert will testify;
         3.    the mental impres;oions anc:\ opinic;ms held by the expert and a brief
               summary of the basis. for thern (or docume.nts reflecting such
               lnfonnation if the expert is not retained by, employed by, or otherwise
               subject to your control);
         4.    if the expert is retained by, employed by, or otherwise subject to your
               control:
               A)        produce all documents, tangible things, reports, models, or
                         data compilations that have been provided to, reviewed by or
                         prepared by or for the exp.ert in anticipation of the expert's
                         testimony; and,

               B)        produce the expert's current resume and bibliography.

RESPONSE!· Texas Cutting has not yet detetrnb;1e                3.    any witness or expert whose name is reflect.ed in any document
                      that has be!fil or will be obtained through the use of
                      authorizations and/or depositions on written questions;
                4.    any witness or expert whose name is reflected in any document
                      that has been or will be s.ubm!tted to the Court by e,ffidavit;
                5.   any witness or expef"t whose name is reflected in any document
                     that has been or will be subpoenaed by any party;
               6.    any witness or expert whose name appears in the transcript of
                     any deposition taken in this matter: and,
               7.    any witness or expert whose name is reflected in any document
                     that has been or will be attached to the transcript of any
                     deposition.
               Texas Cutting further reserves the right to call undesignated experts in
               rebuttal, whose Identities and testimony cannot be reasonably foreseen
               until Plaintiffs have presented evidence at trial.
               Texas Cutting further reserves the right to ·elicit expert testimony
               and/ or la,y opinion testimony that would assist the juzy in determining
               material fact Issues that would not violate the Texas Rules of Civil
               Procedure and/or the Texas Rules of Evidence,
               Texas Cutting further reserves any additional rights they may have
               regarding expert witnesses under the Texa.s Rules of Civil Procedure,
               Texas Rules of Evidence, and/ or any other case law or ruling of this
               Honorable Court.
               It is anticipated that healthcare providers may testilY regarding the
               prior health condition of the Decedent and/or either Plaintiff an(h)   Produce any discoverable settlement agreements.
RESPONSE:       Texas Cutting is not aware of any such agreements.

(i)   Produce any dlscovei:!lble witness statements.
RESPONSE;       Please refer to the TAMU PD Incident/Investigation Report produced
                this date on compact disc and marked TCC_OOO 182-000231.

Ul    Produce all medical ;ecords and bills, that are reasonably related to the iltjuries
      or damages asserted, or in lieu thereof, an authorization permitting the
      disclosure of such medical records and bills.
RESPONSE:       Please refer to the documents produced this date on compact disc
                and marked TCC_000162-000237.

(k)   Produce all medical records and bills that are obtained by you or your attorney
      by virtue of the authorization attached hereto.
RESPONSE:       Not applicable.


(I)   Produce the name, address, and telephone number ofany person who may be
      designated ,as a tesponsible third party.

RESPONSE:       Discovery is in its initial stages. Texas Cutting therefore reserves its
                tiglit to supplement this Response pursuant to the Court's
                Scheduling Or4er and the Texas Rules of Civil Procedure.




TEXAS CU'M'ING & CORING )',P'S RESPONSES TO REQUF;STS FOR DISCLOSURE              Page9
Gorda,- 80th JudklaJ Dl.ttrlc< Corot o/Harris Co. -Caus• No. 2013·16SSO
                                                           1GfulW u~·
                                                           MICHAEL A. MILLER
                                                           State Bar No. 14100650
                                                           mmiller@tm1fpc.com
                                                           THEM!LLER LAW FIRM
                                                           1950 Turtle Creek Center
                                                           3811 Turtle Cr~k B()Ulevard
                                                           Dallaa,Texas 75219
                                                           (4f59) 916-2552
                                                           (469) 916-2555 fax

                                                           A'ITORNEYS FOR DE.FENDANT
                                                           TEXAS CUTl'INO & CORINO LP



                                      CERTIFICATE OF SERVICE

        I hereby certify that a true copy of Defendant Texas Cutting & Coring LP's

Responses to Plruntiffs' Requests for Disclosure was served on counsel of record for

Plaintiffs by way offacsitnile. (713) 650·1011,              an~f:t
                                                                ... e.spol!ie d~ments are being
produced on compact disc by US mail on the@day of                         a;µUL          2014 .
        JasonA. Gibson
        Jonathan D. Sp.eed
        Clifford D, Peel II
        THE GIBSON LAW FIRM
        2050 The Lyric Centre
        440 Louisiana
        Houston, Texas 7'7002



                                                           MI HAEL A. MILLER




TEXAS CUTTINO & CORINO LP'S RESPONSES TO REQUESTS FOR DISCLOSURE                           Page 10
Garcia· BOlhJudlGlal Dlalrici Corut of Hanis Co. -ca.... No. 3013·76550
                                             CAUSE NO. 2013-76550

JOSEFINA GARCIA, Individually                                  §             IN THE DISTRICT COURT OF
and as Heir to the Estate of                                   §
ANGEL GARCIA, Deceased; and,                                   §
ORBELINDA HERRERA as                                          §
Next Friend of ASHLEY GARCIA                                  §
and BRYAN GAR.CIA, Minors                                     §
                                                              §
vs.                                                           §                HARRIS COUNTY, TEXAS
                                                              §
J.T. VAUGHN CONSTRUC'J'ION LLC                                §
d/b/a VAUGHN CONSTRUCTION;                                    §
MANHA'J'TAN CONSTRUC'J'ION CO., INC.;                         §
MANHATTAN I VAUGHN JVP;                                       §
TEXAS CUTTING & CORING LP;                                    §
TEXAS CU'J'TING & CORING GP, INC.;                            §
and, LINDAMOOD DEMOLITION, !NC.                               §                BOTH JUDICIAL DISTRICT

             LINDAMOOD DEMOLITION, mc.'S OBJECTIONS AND RESPONSBS
              TO PLAINTJFF GARCIA'S FIRST REQUEST§ FOR PRODUCTION

TO:       Plaintiffs Josefina Garehl, Individually and as Heir to the Estate of Angel
          Garcia, Deceased by and through her counsel of record Jason A. Gibson,
          Jonathan D. Sneed, Clifford D. Peel.II of THI!: GIBSON LAWFlRM, 2050 The
          Lyric Centte, 440 Louisiana in Houston, Texas 77002.          ·

          Defendant L.indamood Demolition, Irie. (hereinafter "Llndamood"l submits its

Objections !llld Responses to Plaintiff Joseijna Garcia, htdividually and                          as

Representative of the Estate of Angel Garcia Deceased's (h~re\nafter "Plaintiff' Garcia")

First Requests for Prodttction, pursuant to Rules 192, 193 and 196 of the Texas Rules

of Civil Procedure.

                           RE§PONSES TO REQUEST                    FOR PROJ)UCTION
1.        All records documenting Angcl Gi;u-cia's employment with Lindamood, including
          but not linrited to perso:rmel files, work history, time· Jags, payment records and
          training logs.

          RESPONSE;              Lindamood objects to this Request to the extent that it is overly
                                 broad, vagµe, not limlied in time or scQpe, Jacks the degree of
                                 specificity ~quired under the Texas Rules o( Civil Procedure,
                                 and cQnstitutes an impermissible fishing expedition.



LINDAMOOD DEMOL!TlON, INC.'S OBJECTIONS AND RESPO>NN~S:iESi·--~!!!!!11•-a
TO P~Ail'ITlFF GARCIA'S FIRST REQ{)EST FOR PRODUCTION~    EXHIBIT         Page I
°""'"'-   BOth Judlalol llist!rot Co•n, Hom.. C..my c .... NO. !lol3·16550        .


                                                                             I __.._1-f_,__·
                                  Further objection is made on the grounds that this request
                                  seeks the production of documents and things that are not
                                  relevant to the subject mattet of this lawsuit and not
                                  reasonably calculated to lead to the discovery of admissible
                                  evidence.
                                  Lindllll\ood further objects to this Request to tile imi»nt that it
                                  seeks the production of docwrtents and things which ate
                                  proprietary and co.nfidential.
                                  Subject to and withoJlt waiver of the. foregolqg objections,
                                  records documenting Angel Garcia's employment with
                                  Linda!)'IQ          performance of actiV!ties related to construction, .construction management,
          accident prevention or safety at the works!te;
          RESPONSE:              Lindamood objects to tl:Us Request on the grounds that it is
                                 overly brOad, seeks the production of documents and things
                                 which are proprietary and confidential, irrdevant to j:he issues
                                 in tliis lawsuit and are not reasonal;lly ca]eulated to 1e.11d to the
                                 ciiscovecy of a                                  Further objection is made on the grounds that 1,,indamood does
                                  not have all of the requested documents in its possession,
                                  custody or control.
                                  Si.tbject to and without waiver of the foregoing objections,
                                  please refer to responses 2·4 above, the Workers Comp
                                  reP(}rtlng doc=ents produced in respoQse to Request No. 1
                                  above, Lindamood's Kyl!' Fleid Demolition Plan and Revised
                                  Demolition Plan produced in response to this Request and
                                  m\U'ked LMD_OOOS3S·000541, Oll,ld Lindamood's Daily Logs
                                  produced and marked LMD_000542-0005't0.

6.        All documents l\lld correspqni;\ence related to. the progress of the Kyle Field
          renovation project between or among the pa,rties, including Lind~ood, or any
          other pa,rty with responsibilities on the Kyle Field renroaq, v:ague, uot l.ii:nlted .in tJro,e or scope, .la9ks the degree of
                                  speQiflcity required under the Teicaa Rules of Civil Procedure.
                                  Further objection is made on the grounds that this Request
                                  seeks the production of documents and things which are not
                                  relevant to the issues in this .lawsuit 'il,ld are not reasonably
                                  c!llculated to lead to the discovery of admissible evidence.
                                 Lindamood further objects to this Request to the extent that it
                                 seeks the production of documents and things protected l>Y the
                                 joint-defense privilege.
                                 Further objection is made on the grounds tha.t Lindamood dpes
                                 not have all of the requested documents in its possession,
                                 custody or control.
                                 Subject to and without waiver of the foregoing objections
                                 please refer to the progression photos produced and marked
                                 LMD_000571-000702.

7.       All notes and documents in possession of Lindamood regarding inspections
         performed by OSHA on the Kyle Field renovation project.
         RESPONSE1               Lindamood objects to this Request to the extent that it is overly
                                 broad, vague; not limited in scope, burdensome and lacks the
                                 degree of specificity required under the Texas Rules of Civil
                                 Procedure.




LINDAMOOD DEMOLl'f!ON, INC.'S OBJECTIONS AND RESPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEST FOR PRODUCTION                                                Page                                Further objection is made on the grounds that this Request
                                seeks the production or document se11d.things protected by the
                                attorney-client and attorney work•product privileges.

                                Subject to and without waiver or the foregoing objections,
                                please refer to the Texas A&M University Police
                                Incident/Investigation Report previously produced . in
                                L!ndamood's Responses t the Texas A&M University i>ollce Incident/
                               Investigation Report produced in Lindamood's Responses to
                               Plaintiffs' Requests for Disclosure.



LlNDAMOOD DEMOLITION, INC. 'S OBJECTIONS AND RESPONSES
TO PLAiNTIFF GARCIA'S FIRST REQUEST FOR PRODUCTION                                       Pages
Garcia - 801h Judicial Dtslirct Court, Harris County CQUn_No. 3013·76550
 9.       All minutes of meetings {or other similar document) at which planning, risk
          management, engineering, demolition or safety was discussed.
          RESPONSE:              Lindamood objects to this Request to the extent that It is overly
                                 broad, vague, not limited in time or scope, a11d lacks the degree
                                 of specificity required under the Texas Rules of Civil Procedure.
                                 Lindamood further objects to this Request to the extent that it
                                 seeks the production of documents .and things that are not
                                 relevant to the subject matter of this lawiouit, It constitutes an
                                 impermissible fishing expedition, and the documents sought
                                 are net reasonably calculated to lead to the dlsoovezy of
                                 !!.dmissible evidence.
                                 Subject to and without waiver of the foregoing objections,
                                 please refer to Response No. 3 above. Additionally, Lindamood
                                 produces the follovitlng marked LMD_000703-000755:

                                 a.     August 16, 2013 Ssfefy' Meeting asenda (and photo)
                                 b.     November 7, 2013 Safety Meeting agenda
                                 c.     November 2013 JSA Worksheets
                                 d.     December 2013 JSA Worksheets


l 0.     All recordings or videos of the work being performed on the Kyle Fie Id
         renovation project, including audio or video footage of the incident ill question.
         RESPONSE:               Please refer to Linclamood's response to Request No. 6 above.


11.      All documents identifying safet}' Issues or concerns as it pertaills to the Kyle
         Field renovation, including but not limited to the demolition process and the
         work being performed by Angel Garcia and his employer.
         RESPONSE:              Lindamood objects to thia Request to the e:ictent that it is overly
                                broad and not llinited in scope. Further objection is made on
                                the grounds that this Request is unreasonably duplicative,
                                harassing and burdensome.

                                Lindamood further oJ:Uects to this Request to the extent that it
                                this Request seeks the production of documents and things
                                that are protected by the joint.deknse, attorney-client, and
                                attorney work-product privileges.
                                Subject to and without waiver of the foregoing oQjections,
                                please refer to the documents produced In response to
                                Requests No. 3, 5 and 9 above.



LINDAMOOD DEMOLITION, INC.'$ OBJECTIONS.AND RESPONSES
TO PLAINTIFF GARCIA'S FIRST Rl!:QUEST FOR PRODUCTION                                         Page6
Garcia- 80th .Judicial Distirct Court _Hanta Coun1y Ce1use 1/11. 2013·76550
 12.      All documents mentioning actions 14k:en by defendants to correct 1µ1y safety
          iss11es .that were identified, as it pertains to the Kyle Field renovation proJect
          RESPONSE:               Lin..damood objects to this Request to the extent that it is overly
                                  broad, Vag\le and not limited in time or scope. Additionally,
                                  Lindamood does.n 't have "all documents mentioning actions
                                  ~n by defendants!' to ~rre.ct •any safety issues... pertain(lng]
                                  to the Kyle Field. r~ovatiort pr-0ject.• Further, objection is
                                  mad.e on the grounds that this Request constitutes an
                                  impermissible fishing expeditfon.
                                 Further objectio1;1 Is made on the grounds that this Request
                                 seeks. the production or documents and things that are
                                 protected by the joint-defense, attorney-client, and atton'lpe, and seeks the production of
                                 documents and things that are not relevant to the subject
                                 matter of this lawsuit and not.reasonably calculated to lead to
                                 the dlscovezy or adIDissiblB·evidence.

                                 Lindamood further objects to this Request to the extent that it
                                 is unreasonably duplicative, harlll!sing and burdensome and it
                                 constitutes aI1 impertnissible fishing expedition.
                                 Further objection is macle pn the grounds that this Request
                                 seeks the production of documents and things which are
                                 proprietary and confidential.
                                 Subject to and without waiver of the foregoing objections,
                                 please refer to the ciocwnents produced in response to
                                 Requests No. 2, 3 and 5 above, as we.II as the documertts and
                                 things produced by Manhattan jVaughn JVP in thill cause of
                                 action.




LINDAMOOD DEMOLITION, (NC.'S OBJECTIONS AND RJ!;SPONSES
TO PLAINTIFF GARCIA'S FIR.ri' REQUEST FOR PRODUCTION                                          Page7
Ocucia - BOth JU:didal Di.slircf CoWf, HcuriS County Cau-,.e No. 2013~'16550
 14.      All documents including specificatiortil, general conditions and supplemental
          conditions generated by any party or other entity, describing the scope of work
          and/ or services (specifically including safety and demolition) to be done on the
          Kyle Field renovation project.
          RESPONSE:                Lindamood objects to this Request to the extent that it is overly
                                   broad, not limited in time or scope, is u:nreasonably
                                   duplicative, rq.etitive and burd~nsome a,nd it constitute$ a.rt
                                   impermissible fishing expedition.
                                  $1,lbject to and without wafyer of the foregoing olajections,
                                  please refer to the documents prodl,lced in response to
                                  Requests No. 2, 3 and 5 above; Additionally, please refetto the
                                  documents and things produced by Manhattan I Vaughn JVP in
                                  this cause of action.

15.       AU correspondence between Lindamood and any other entil;)" involved with the
          Kyle Field renovation project that mentions job progress, sched'Uling, safety,
          hazard.identification or job,site hazards.
          RESPONSE:               Lindamood objects to this Reque$t to the eictent that it is overly
                                  broad, not limited in time or scope, is u11reasonably duplicative
                                  harassing and burdensome, and it constitutes an
                                  impermissible fishing expedition.
                                  Further objection Is made on the grounds that this request
                                  seeks the production of documents and things that are not
                                  relevant to the sulzject matter of this lawsuit and not
                                  reasonably calculated to lead to the discovery of admissible
                                  evidence.

                                  Lindamood further objects to this Request on the grounds that
                                  this Request seeks the production of documents and things
                                  that are protected by the joil11'de{onse, aU;orney,client, and
                                  attorney work-product privileges.
                                  Subject to and without waiver of the foregoing objections,
                                  please refer to the documents produced in response to
                                  Reql,lests No. 2, 3, 5 and 9 above. Additionally, please refer to
                                  the documents and things produced by Ma11hattan IVaughn
                                  JVP in this cause of action.




LINDAMOOD DEMOLITION. INC.'S OBJECTIONS AND RESPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEST FOR PRODUCTION                                           Pages
Garcia - 80£/t Jur:Ucial Dist(rct Court, Har'rl:t Co14nf!/ cause No, 2013·16550
 16.     All documents related to the Kyle Field renovation project, which mention the
         methods and/ or SQhedule ()f performance of demolition work to be performed by
         Llndamood and its employees.
         RESPONSE:              Lindamood objects to this Re41Jest to tl1c extent that it is overly
                                broli\d, not limited in time or scope, is unreasonably
                                duplicative, harassing and burdensome, and it constitutes an
                                impermissible fishing expedition.
                                Lindamood further objects to this Request to the extent that it
                                $eeks the production of documents and things which 'Ire
                                proprietazy and confidential. Moreover, Lindamood does not
                                have •an document.a• requested above in its possession,
                                custody· or control.

                                Subject to and without waiver of the foregoing objections,
                                please refer to the documents produced in response to
                                Requests No. 2, 3, 5 and 9 above.

l 7.     All minutes of Pre-Construction meetings related to Kyle Field renovation
         project.
         RESPONSE:              Lindamood objects to this Request to the extent that It is overly
                                broad, vague, not limited in time or scope, lacks the degree of
                                speclficily required under the 'l'exas Rules of Civil Procedure,
                                and constitutes an J,mpel'lnillsible fishing expedition.
                                Further objection i• made on the grounds that this request
                                seeks the production of doC1.1ments and things that are not
                                releva.(lt to the subject matter of this lawsuit and not
                                reasonably calcula~ to lead to the discovety of admissible
                                evidence.
                                Subject to and without waiver of the fo.regoing objections and
                                to the extent any such non-privileged documents or things
                                exist and are in Lindamood 's possession, custody or control,
                                Lindamood will produce. Additionally, please refer to the
                                documents and things produced by Manhattan IVaughn JVP in
                                this cause of action.

18.     All contracts issued by Lindamood related to the structural demolition scope of
        work being perfo;rmed on the northeast pedestrian ramp where the subject
        incident occurred on 12/3/2013.




LINDAMOOD DF)MOL!TION, INC. 'S OBJECTIONS /\ND RESPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEST FOR PRODUCTION                                         Page 9
Garcia- 80th Ju~elal Dfstfrc« (:oun,. Harrlli·County Cau.s1J No. 201~76550
          RESPONSE:               Please refer to t)l.e contracts produced in response to Request
                                  No. 2 1>bove.

 19.      All correspondence and emails between Lindamood and any other entity
          involved wit)l. the Kyle Field renovation project related to demolition activities.
          RESPONSE:               I,indamo.od objects to this Reque.st to the extent that It is
                                  unreasonably dupUcE!tlve, harasajng and. burdensome, it is
                                  overly broad, vagµe, not lintlted ~ time or scope, Jacks the
                                  degree of specificity requirve.


20.      All documehts teflecting. responsibilities of Lihdamood employees related to
         performance or oVetsight of demolition activities.
         RESPONSE;               Lindamood objects to this Request to the extent that it is overly
                                 broad, not limited In time or scope, sel!ks the ptoduction of
                                 documentS and things ihat are. confidential and proprietary
                                 and not relevant to the subject matter of this a...use of action.

                                 Lindamood further objects to this Request to the extent that it
                                 lacks the degree of specillcity required under the TeJtas Rules
                                 of CM! Procedure and constitutes an impermissible fishing
                                 expedition.
                                 Further objection is made on the grounds that the items
                                 sought are not reasonably calculated to lead to the diac0very of
                                 admissible evidence'
                                 Subje.ct to and -without wfilver of the foregoing objections,
                                 please refer to Responses No. 2, 3, 5 and 9 above.



LINDAMOOD DEMOLITION, !NC.'B OBJECTIONS AND RESPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEST FORPRODUCTION                                            Page 10
Oarcfa - BOth..JudiCial D(.stirct Court, Harris Countg Cause No, 2013~755.SO
21.      All documents which show engineel'lltg sui:veys perforn;i,ed by any party ot
         entity, related to the dem.olitiop. of strUctural CQncrete for the Kyle Field
         renovation project, putsuant to OSHA 29 CFR l 926.850(a).
         RESPONSE:             I,indamood objects to this Request to the· extent that it is overly
                               broad, not !United in. scope, and the items sought are not
                               described with the specificity required by the Texas Rules of
                               Civil Procedure.

                               Further objection to this Request is rtl,ade on tl!e grom;ids that
                               it cop.stitutes l!.11 impermissible fii!'hlng expedition, and. the
                               term "engineering SllJVeys• i.s unelear ;ui.d und~ned.

                               Subject to and without waiver of the foregoing objections, and
                               after a diligent search and reason!lble inquiry, no responsive
                               documents have been identified at this time.


22.     All documentation .and correspondence discussing engineering surveys
        performed by any party or entity, related to the demolition of strucb,Jral
        concrete for the Kyle Field renovation project, pursuant to OSHA 29 CFR
        1926.BSO(a).
        RESPONSE:              Lindamood objects to this Request t() the extMtthat it is overly
                               broad, not !United in scope, !!,nd the items sought are not
                               described with the .specificity required by the Texas. Rules or
                               Civil Procedure.
                               Further objection to this R11quest ia made .on the grounds that
                               it constitutes an. impermissible fishing expedition, and the
                               term "engineering surveys• ls unclear and undefined.

                               Subject to .and without waiver of theJoregoing objections, and
                               after a diligent search !Ind reasonable inquiry, lW respansive
                               documents· have been identified at this tim"'·


23.     All documents reflecting qUalifications and training of persons who performed
        engilleering surveys related to the demolition of structural concrete on the Kyle
        Field renovation project, pursuant to OSHA 29 CFR 1926,SSO(a).
        RESPONSE:              Lindamood objects to this Request to the extent that itis overly
                               broad, not limited in scope, and the items sought a.re not
                               described with the specificity required by the Texas Ru)es of
                               Civil Procedure.




~INDAMOOD DEMOLITION, .INC.'S OBJECTIONS AND Rll;SPONSES
TO PLAINTIFF GARCIA'S FIRST.REQUEST FOR PRODUCTION                                       Page 11
Garcia- Beth Judiclaf Dlstirct Court, Harris County Couse No. 2013·76550
                                  Further objection to this Request is made on the grounds that
                                  it constitutes an impermissible fishing e!Cpedition, and the
                                  term •engineering surveys" is unclear and undefined.
                                  Subject to and without waiver or the foregoing objections, and
                                  after a diligent search and reaso.nable inquiry, no responsive
                                  documents have been identified at this time.

24.      All documents reflecting qualifications and training of persons who operated
         equipmel}t (machinezy) fol' Lindamood. such as the Caterpillar Skid-Steer
         Loader being operated by Angel Garcia at the time of his death.
         RESPONSE:               Lindamood objects to this Request to the .extent that It to the
                                 extent that it is overly broad, seeks the production of
                                 documents and things that are not relevant to the issues in
                                 this lawsuit and a.re not reasonably calculated to lead to the
                                 discovezy of admissible evidence.
                                 Further objection is made on the .grounds that· this Request
                                 constitutes an impemussible fishing expedition.
                                 Subject t6 and without waiver of the foregoing objection          RESPONSE:              After a diligent search and a reasonable lhqulry, no responsive
                                 documents have been identified at this time.


27.       1\11 documents showing i:n.:opections and inspection. results of the demolition
          activities being per!onned on the northeast spiral, pedestrian tamp.
          RESPONSE:              Lindamood objects to this Request to the ext~t that it is overly
                                 broad and notJimited. in time or scope,

                                 ~d.amood further objects to this Request to: the extent that it
                                 seeks the production of documents and things acquired or
                                 developed subsequent to. the incident upon .which this suit is
                                 based arid which were made in connection with the
                                 investigation or in anticipation of the defense of the claims
                                 made in connection with this litigation.

                                 Further objection is made on the grounds that thi$ Request
                                 seeks production of ·non•di.ac.overable m.atters relating. to sn
                                 e;cpert or consulting expert whose work pl'OdUct, opinions or
                                 impressiO!IS will not form, in whole or      m  part, a basil! Of t)J.e
                                 opinions of an el(Jlert who will testify at the trial of this cause.
                                 Subject to and without waiver of the foregoing objections,
                                pl~se . refer      to the . 'I'.e~s .A&M . University Police
                                 Incident/Investigation Report produced m Llndamood'I!
                                 Responses to .PlaintUl's' Requests for Disclosure. Moreover,
                                 Llndarnooll. refers. Plaintiff Garcia to docutnents and things
                                 produced by Manhattan IVaµghn JVP in t)1is cause of action.


28.      All Job H~ard Analyses, Job S!l.{ecy AX\lliyses (~, JSA or similar such formal
         process) .done for the work activities of the demolition of strUctural concrete of
         the nartheast pedestrian ramp; including the specific work being done by Angel
         Garcia.                                                           ·        ·

         RESPONSE:              Lindamood objects.to this Request to the extent that it is overly
                                broad and not limited in tim.e or scope. Subject to and without
                                waiver of the foregoing objections, please refer to documents
                                produced in response to Request No. 9 above.


29.      All documents and plans fQr temporary shoring to be -utilized during the
         demolition wqrk of structural concrete. Of the northeast pedestrian ramp, at the
         location of the subject Incident.




LINDAMOOD DEMOLITION, INC.'$ OBJ.ECT!ONS AND RESPONSES
TO PLAINTIFF GARCIA'S FIRST REQUESl' FOR .PRODUCTION                                           Page 13
Garcia - Both Judicial lJlstirci-Courl, Harri$ Coumy Cause NO. _;Ot3-7tSS50
         RESPONSE:              After a diligent search and a reasonable inquiry, no responsive
                                documents have. been identified at tills time.

30.      All correspcmdence, documents and emails between Lindamood and any other
         entity involved with the Kyle Field renovation project, reflecting the designati9?1
         of a Competent Person proposed by Lindamood for the Kyle Field renovation
         project, as required by OSHA regulations 29 CFR l926.20(b)(2).
         RESPONSE:              Attached am! marked LMD_000756.

31.      All safety management or accident prevention prograrns, ·policies, manuals,
         safety-related rules and requirements for all work to be performed within the
         scope of the Kyle Field renovation project.
         RESPONSE:              Lindamocid objects to this Request to the extent !hat it is
                                unreasonably duplicative, harassing and burdensome.
                                Further, Lindamood does .not have all such documents in its
                                possession, custody or control.
                                Subject to and without waiver of the foregoing objections,
                                p)ease refer to documents produced in response to Requests 3,
                                5 IUld 9 above.

32.     All safety management or accident prevention programs, policies, m1U1uals,
        safety-related rules, etc. related to the Kyle Field renovation project, created or
        adopted by Lindamood prior to the incident which were required by the
        authority of Lindamood to be 'Utilized by subcontractors or others on the Kyle
        Field renovation project.
         RESPONSE:             Lindamoop objects to this Request to the .e»tent that it is overly
                               broad and not limited in time or scope. Subjectto and with01;1t
                               waiver of the foregoing objections, .please refer to documents
                               prodt\ced in response to Requests 3, 5 and 9 above.

33.     All published requirements of any federal, state or local agency or any related
        standard of any national consensus standard promulgating organization,
        addressing requirements or recommendations for accident prevention and for
        the protection of employees or athers on site With which Lindamood
        acknowledges they or others under the authority of Lindamood Were to comply
        or operate on the Kyle Field renovation project on the.date of the incident.
        RESPONSE:              Lindamood object$ to this Request to the extent that the
                               documents requested may be derived or ascertained frol!l
                               public records or a compilation of business records, the


LINDAMOOD DEMOLJTION, INC.'S OBJECTIONS AND RESPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEST FOR PRODUCTION                                       P~ge   14
Gwcia- 80th J1.1dldal Dl81trct Court, Harris County Cause No. 20J 3k76SSO
                               burden of which is substantially the satne for Plaintiff Garcia
                               as it ls for Lindamood.
                               Further objection is made on the grounds that this Request
                               seeks the production of documents and things that are not
                               relevant to the issues in this lawsuit .and are not reasonably
                               calculated to lead to the discovery of admissible 'evidence.

                               Further objection is made on the grounds that this Request
                               constitlites an impennjssibie fishing expedition and attempts
                               to require Llndamood to marshal evidence.         .

                               Subject to and without waiver of the foregolng objections,
                               Lindamood refers Plaintiff Garcia to the Occupational Safecy
                               and Health Administration laws and regrtlations found at
                               www.OSHA.gov.


34.      All documents reflecting statements by employees of Lindamood or any other
         party on the Kyle Field renovation .Project site describing the incident in
         question.
         RESPONSE:             Lindamood objects to this Request to the extent that it is not
                               limited in time or scope and it seeks the production of
                               documents or tbings .deVeloped subseqj.ient to the incident
                               upon which this suit is based and that were made in
                               connection with the investigation or in anticipation of the
                               defense of the claims made in connection with this litigation.
                               Subject to and without waiver of the foregoing objections,
                               please refer to the statement Daniel Berge provided to the US
                               Dep~nt         .of Labor on MarCh 26, 2014 marked
                               LM0_000757-000758,



35,     All documents reflecting statem,ents by employees of Lindamood or any other
        party on the Kyle Field renovation project .site describing the events leading up
        to the subject incident, or the incident itself.
         RESPONSE:             Lindamood objects to this Request to the extent that it is not
                               limited in time or scope and it seeks the production of
                               documents or thipgs developed subsequent to the incident
                               upon which this suit is based and that were made in
                               connection with the investigation or in anticipation of the
                               defense of the plaims made in connection with this litigation.




LINDAMOOD OEMOI.!TION, INC.'$ OiiJECTIONS AND RESPONSES
TO PWNTIFF GARCIA'S FIRST REQ\)EST FORPRODUCI'ION                                     Page 15
Garnia - BOthJildldal °"''""'Court, a.,.,;,, County C•uU No. '013·76550
                                  Lindamood further objects to this Requesno the extent that it
                                  is U.llreasonably duplicative, harassing and burdensome.
                                  Subject to and without waiver of the foregoing objections,
                                  please refer to Response No. 34 above.

36.      All initial-employment safety orientation, any specific safety management or
         accident prevention training or seminars provided by Lindamood or by· any
         party, to employees of any          RESPONSE:              Lindamood ojijects to this Request to the extent th!!.t it ls overly
                                broad and not limited in ti.me or scope. Lindamood does not
                                have "all !'eports of accidems• i:elate.d to the Kyle Field
                                Renovation Project in its possession, custody or control.
                                Further objection is made on the grounds that this request
                                seeks the production of documents and thiugs that are not
                                relevant to the subject matter of this lawsuit and not
                                reas.onably calculated to lead to the dlscoveiy of admissible
                                evid.ence.
                                Sul:>ject to and witb,out waiver of tb.e foregoing objections,
                                Lindamood prod1.1ces OSHA Forms 300 and 30 l that pertains
                                to the Kyle Field RenovatioQ Project. See LMD_000759-LMD·
                                000760.

39.      All records or minutes of periodic safety •toolbox" or "tailgate' meetings
         performed on the job site, dating from the commencement of demolition
         activities through i2/31/2013, with employees and/or with other contracte>rs
         or subcontractors e>n the Kyle Field renovation project, Including records of the
         topics discussed and attendance lists.
         RESPONSE:              Please refer to the documents and things produced.in response
                                to Requests No. 5 and 9 above, in addition to the documents
                                and thi!lglj produced by MaQhattanlVaughn JVP in this cause
                                of action.

40.     All reports of the incident made by any party or person.
         RESPONSE:             Lindamood objects to this Request to .the extent that it is overly
                               broad, not limited in scope, the it.ems sought ai:e not described
                               With the specificity req11ired by the· rexas Rµlcs of CM1
                               Procedure, and it cpnstitutes an impermissible .(ishing
                               expedition.
                               Lindam9od further objects to this Request to the extent that it
                               seeks the production of documents and things acqUired or
                               developed subsequent to the incident upon which this suit is
                               based and which were made in connection With the
                               investigation or in anticipation of tho defense of the claims
                               made in connection with this litigation.
                               Lindamood further objects to this Request to the extent that it
                               seeks production of non-discoverable matters relating to an
                               expert or consulting expert whose wotk product, opinions or



LINDAMOOD DEMOLITION, INC/$ OBJECTIONS AND RESPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEST FOR PRODUCTION                                         Page 17
Garcia - BOth Judicltd ~irrct Court~ HarrilJ Counly Cause No, aOJ3-·76550
                                 impre&sions Will not form, in whole or in part, a basis. of the
                                 opmions of an expert who will testey at the trial of this cause.
                                 Further objectfon is made on the grounds that this Request
                                 seeks the production of documents and things that are
                                 protected by the joint-defense, attorney-client, and attorney
                                 work-product privileges.
                                 Subject to and without waiver of the foregoing objections,
                                 please refer to the Texas A&M University Police Incident/
                                 lnvelltigation Report and the Travis County Medical Examiner's
                                 l'CPOtt pertaining to Angel Arizaga Garcia. previousfy produced
                                 in Llrtdamood's responses to Plaintiffs'·Requests fQr D!Sclosure.
                                 /\!so, please refer to the W<>rke.rs Comp reporting documents
                                 and Incident Report produced in response to Request .No. 1
                                 above.

41.      /\II schedules related to the Kyte Field renovation project, listing milestone
         dates,                                  Lindamood objects to this Request to the extent that It ls overly
                                 broad, vague, not limited in scope and constitutes an
                                 Impermissible fishlng expedition.
                                 Subject to anti without waiver of the foregoing objections,
                                 please refer to Llntlamood's responses to Requests No. 5, 8 anti
                                 27 above.


43.      All checklists utilized on the lfyle Field renovation project .to assist in
         performance Qf job-site safety inspection efforts, and specifically, all such
         che91dists or documents which relate to or mention tl'lc subject of demolition,
         structural integrity or safety.
         RESPONSE:               Lindamood objects to this Request to the extent that it ls overly
                                 broad, vague, not limited in time or scope, lacks the degree of
                                 specificity required under the Texas. Rules of Civil Procedure,
                                 and constitutes an impermissible fishing expedition.
                                 Further objection is made on the grounds that this request
                                 seeks the produotion of documents and things that are not
                                 r~levant to the subject matter of this lawsuit and not
                                 re~onab!y calculated to lead to the discovery of admissible
                                 evidence.
                                 Subject to and without waiver of the foregoinj! objection:;,
                                 please refer to the documents produced in response to
                                 Requestti 3, 5, and 9 above. Additiimally, please refer to the
                                 docµments and things produced by Manhattan IVaughn JVP in
                                 this cause of action.

44.      All written procedures or requirements for the pre-qualification and selection of
         contractors or subcontractors for the Kyle Field renovation project.
         lU:SPONSE:              Lindamood oqjects to .this Request to the extent that it seeks
                                 the production of docUm!lllts and things that are confidential,
                                 proprietary, not relevant to the issues in this lawsuit, and ,not
                                 reasonably calculated to lead to the discovery Of admissible
                                 evidence~



45.      All records of formal training given to any worker or employee (assigned to the
         lfyle Field renovation project prior to the subject incident), related to the
         methods and techniques of demolition activities, in general, and speciflcally,
         demolition of concrete structures.




LINDAMOOD DEMOLITTON, INC. 'S OBJECTIONS AND RESPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEsT FOR PRODUCTION                                        Page 19
Garcia - 801h,.Judkla.l Distircl Court. lfeirrla Counlg Cause N"' 2013-76550
        RESPONSE:           Lindamood objects to this Request to the extent that it is overly
                            broad, not limited in scope, and is unreasonably duplicative,
                            harassing and burdensome.
                            Further objection is made on the grounds that the term "formal
                            training" ls unclear and undefined.
                            Subject to and without waiver of' the foregoing objections,
                            please refer to Lindamood's response to Requests No. 9 and 24
                            above.

46.     All reports generated as a result of the subject incident.
        RESPONSE:           Lindamood objects to this Requeet to the extent that it is overly
                            broad, not limited in scope, the items sought are not described
                            with the specilicity required by the Texas Rules of Civil
                            Procedure, and it eonstitutes an impermissible fishing
                            expedition.
                           Lindamood further objects to this Request to the extent that it
                           seeks the production of documents and tirings acquired or
                           developed subsequent to the incldelrt upon which this suit is
                           based and which were made ·1n connection with· the
                           investigation or in anticipation of the ·defense of the claims
                           made in connection with this litigation.
                           Further objection is made on the grounds that this Request
                           seeks the production of non-discoverable matters relating to an
                           expert or consulting expert whose work product, opinions or
                           impressions will not form, in whole or in part, a basis or the
                           opinions of an expert who will testify at the trial or this cause.

                           Further objection .is made on tbe grounds that this Request
                           seeks .the production of documents llrtd things that are
                           protected by the joint-defense, attorney-cUent, and attorney
                           work-product priVilegcs.
                           Subject to and without waiver of the foregoing        o~ections,
                           please refer to Response No. 40 above.

47.    All OSHA reports or documents, iriolud.ing correspondence, related to the
       subject incident.
        RESPONSE:          Lindamood objects to this Request to the extent that it is overly
                           broad, vagu.e, not limited in time or scope, lacks the degree of




JJNDAMOOD DEMOLlTJON, INC.'$ Oil.iECTIONS AND RE!SPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEST FOR PRODUCTION                                   Page 20
Garcia- 80t1~Judicial Distircl C                               speclficlcy required under the Texas Rules of Civil Procedure,
                               and constitutes an impermissible fishing expedition.
                               Further oQjection is ma.de on the grounds that thls request
                               seeks the production ot documents and things that are not
                               relevant to the subject matter of this lawsuit and not
                               reasonably calcuta.ted to lead to the discovefY of admissible
                               evidence.
                               I..indamood objects to thill Request to the eirtent that it ;s
                               unreasonably duplicative, harassing and burdensome. Subject
                               to and without w!liv.er of the foregqlng objections, please refer
                               to Response No. 7 above.


48.      All documents related to any investigation conducted as          a result of the incident
        in qUC11tion.

        RESPONSE:              Lindamood .objects to this Request to the extent that it is overly
                               broad, not limited in scope, the items sought are not described
                               with the specificity requited by the Texas Rules of Civil
                               Procedure, and it constitutes an impennissible fishing
                               expedition.
                               Further objection is made on the grounds that this Request
                               seeks the production of documents and things acquired or
                               developed subsequent to the incident upon which this suit is
                               based and which were made ,in c;onnection with the
                               investigation or in anticip11tion of the defense of the claims
                               ma.de iil connection with this litigation.
                               Undamood further objects to this Request to the extent that it
                               seeks productiQQ qf non-discoverable m11tters relating to ah
                               expert or consulting expert whose work product, opinions or
                               impressions will not form, .in whole or in part, a basis or the
                               opinions of an expert who will testify at the trial of this cause.

                               Further objection is made on the grounds that this Request
                               se.eks the production of documents artd things that are
                               protected by the joint-defense, attorney-client, and attorney
                               work-product privileges.

                              Suqject to and without waiver of the foregoing objections,
                              please refer to the Texas A&M University Police Incident/
                              Investigation Report and the Travis County Medical Examiner's
                              report pertaining to Angel Arizaga Garcia previously produced
                              in Lindamood's responses to Plaintiffs' Requests for Disclosure.




LINDAMOOD DEMOLITJON, INC. 'S OBJECTIONS AND RF:SPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEST FOR PRODUCTION                                       Page 21
Qwcla- BOth .Judicial DisUrct Court Horris C49.       Color copies of all photographs and videos taken of the scene of the subject
          incident, before and after the incident.
         RESPONSE:                Lindamood produces photographs marked LMD_000761-
                                  000776. Also, please refer to photographs produced ln
                                  response to Request No. 6 above.

50.      All pictures and videos generated as a result of any inve!ltigation conducted
         after the incident ln question.                                              ·
         RESPONSE:                Please refer to the documents produced in response to Request
                                  No. 6 above.

51.      All videos and footage taken by the "construction cams" of the lfyle Field
         renovation project during the periQd of 11/1 j:2!)13 through 12/31/2013.
         RESPONSE:               Please refer to the documents produced in response to Request
                                 No. 6 above.

52.      All documents of the overall site plan reflecting the scope and layout of the lfyle
         Field renovation project.
         RESPONSE:                Lindamood objects to this Request to the extent that it is overly
                                  broad, vague, not !imit;ed in time or ~cope, lac!(s the degree of
                                  specificity required under the Texas ll.ules of Civil Procedure,
                                  and constitutes an impermissible fishing expedition.
                                 Further objection is made on the grounds that this request
                                 seeks the. production of documents. and thihgs that are not
                                 relevant to the subject matter of this lawsuit and not
                                 reasonably calculated to lead to the discovery of admiilsible
                                 evidence.
                                 Subject to and .without waiver of the foregoing objections and
                                 after a diligent search and reasonable inquity, no responsive
                                 docwmnts have been identified at this time.

53.      All documents reflecting the name of each company or contractor present at the
         Kyle Fieid work site on the day Allgel Garcia was killed.
         RESPONSE:               Lindamood oqjects to this Request to the extent that it is overly
                                 broad, not limited in time or scope, lac!(s the degree of
                                 specificity required under the Texas Rules of Civil !>rocedure,



LINDAMOOD DEMOLlTION, INC.'S OBJECTION$ AND RESPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEST FOR PRODUCTION                                         Page 22
Garcia .. 80th Judicial 1Jlstlrct Court, Hanis· COunig Cause Na. ~Ol3-'f655()
                                  seeks the production of documents and thl!1gs that are not
                                  relevant to the Issues in this lawsuit and are not reasonably
                                  calculated to lead to the discovery of admissible evidence, and
                                  it constitutes an Impermissible fishing expedition.
                                 Further, Lindamood does not know "each company or
                                 contractor present at the Kyle Field work site" on the date of
                                 the ib.cident.

                                 Subject to 11.ild without waiver of the foregoing objections,
                                 Lindamood Demolition, Ind. and Texas Cutting & Coring LP
                                 were.,preeent at the time and location ofthe incident.

54.      All documents rd!ecting the naml!s of every worker at the Kyle Field work site
         on the day Angel Garcia was killed.
         RESPONSE:               Lindamood objects to this Request to the extent that it is overly
                                 broad, not limited in time or scope, lacks the degree of
                                 specificity required under the Texas Rules of Civil Procedure,
                                 seeks the production of documents and things that are not
                                 relevant to the issues in this lawsuit and are not reasonably
                                 calcul.ated to lead to the discovery of admisllible evidence, and
                                 it constitutes an impermissible f!llhing expedition.
                                 Further, Lindamood does not lmow the identity of "every
                                 worke.r at the Kyle Field work Site" that was present on the
                                 date of the incident.


55.      All specifications, limitations, maxilllum weight loads or wBrnings provided
         with, or attached to, the Caterpillar Skid-Steer Loader being operated by Angel
         Garcia at the time he was killed.
         RESPONSE:               Lindamood objects to this Request to the extent that it the
                                 inforl1lation sought for the Caterpillar. Skid Steer Loader is
                                 equally accessible online to PlaihtilI Garcia as it is for
                                 Lindamo.od.


56.      The owner's and/ or operator's manual for the Caterpillar Skid-Steer Loader
         being operated by Angel Garcia at the time he was kille.d.
         RESPONSE:              Lindamood objects to this .Request to the extent that it the
                                information sought for the Caterpillar Skid Steer Loader is
                                equally accessible online t6 Plaintiff Garcia as it is for
                                Lindamood.




LINDAMOOD DEMOLITION, INC.'S OBJECTIONS AND RESPONSES
TO PLAINTIFF GAACIA'S FIRST REQUEST FOR PRODUCTION                                        Page 23
Oarcio.- BOth Judicfal Distirct :cot1rti, Hanis Qiunty Cause No. 2013-?655_0
                                Subject to l!lld without wajver of the foregoing objections,
                                Lindamood will produce or make available for inspection and
                                copying at a mutually convenient date 1U1d time.

57.      All structural integrity testing done on the ccncrete structure in the area where
         Angel Garcia was working on the day of the incident in question. This includes
         testing done prior to and after the exact moment when the Incident in question
         occurred.
         RESPONSE:              Lindam1>od objects to this Request to the extent that it is overly
                                broad, vague, not limited in .time or scope, and leeks the degree
                                of apecificity required underthe Texas Rules of Civil Procedure.
                                Furtlle.r objection is made. on the gro(lnds that this Request
                                constitutes an impennissible fishing expedition, it seeks the
                                production of documents and things that are not relevant to
                                the.issues in this lawsuit and are )lot reasonably calculated to
                                lead to the discovery of ad~sible evidence.
                                Subject to and without waiver of the foregoing objections,
                                none.

58.      All testing, engineering or otherwise, done on the concrete stru                                    Fur.th~ objectiop is .made on the groupde that this Request
                                    seeks productjop of non-discoverable matters relatipg to an
                                    expert or copsulting expert whose work product, opinions or
                                    impressions will not fonn, in whole or in part, a basis of the
                                    opinions of an expert who wll1 testify at the trial of this cause.

 59.      All work plans for the specific work Angel Garcia was performing when he was
          killed.
          lUtSPONSE:               None for the spepiflc work Lindamood understands Angel
                                   Garci<1 was perfonn~ at the time of the incident. ·0.therwise,
                                   please refer to the Demolition Plan and Revised Demolition
                                   Plan produced In response to Request No. 5 above.

60.       All correspondence between defendants in this case anq any insurance
          company, rogarding coverage for personal injuiy or death claims, before the
          incidept in question.
          RESPONSE:                Lindamood objects to this Request to the extent that it is overly
                                   broad, not limited in tiJne or scope, see}(s the production of
                                   documents and things that are not relevant to t:his cause .of
                                   action, It constitutes an impermis~ible fishing expedition, and
                                   the Items sought are not reaiionably i;a.lculated to lead to the
                                   discpveiy of admissible. evidence.
                                   Lindamood further objects to this Request to the extent that it
                                   seeks the production of documents. and things that are
                                   protected by the joint-defense, attorney.client, and attorney
                                   work-product privileges.

                                   Subject to and without waiver of the foregoing objections,
                                   pl1,1ase refer to the insuranoo s.greements produced in
                                   Litid!llhood'$ responses to Plaintiff Garcia's Requests for
                                   Disclosure.

61.      All correspondence between defendants In this cas.e and any insurance
         compahy, regarding coverage for perllonal injuiy or death claims, after the
         incident In question.
          RESPONSE:                Lindamood objects to this Request to the eictent that it is overly
                                   broad, not limited In time or scope, seeks the production of
                                   documents and things that are not relevant to this cause e>f
                                   action, it ronstitutes an impermissible fishing expedition, and
                                   the items sought are not reasonably calculated to lead tp the
                                   discoveiy of admissible evidence.


LINDAMOOD DEMOUTION,!NC.'S OBJECTIONS AND RE$PONSES
TO PLl\INTIFF GARCIA'S .FIRST REQUEST FOR PRODUCTION                                         Page 25
Gtucia - 8Dth Judicial Dlatin:t CoUrt; HCU'r'(a C041'nf!I Ci.ttis~·No. 2013·16550
                                  Lindamood further objects to this ReCjuest to the extent that it
                                  seeks the production of documents and things that are
                                  protected by the joiilt·defense, attorney-client, and attorney
                                  work-product pri\'llegea.

                                 Subject to and without waiver of the 'foregoing objections,
                                 please refer to the insurance agreements produced in
                                 Lindamood's responsea to Plaintiff Garcia's Requests for
                                 Disclosure.

62.      All correspondence between defendants in this case regarding the incident in
         question.

         RESPONSE:               .Lindamood objects to this Request to the extent that it IS overly
                                  broad, not limited in tilne or scope, seek" the production of
                                  documents and things that are not relevant to this cause of
                                  action, it cons.tltutes an impermissible fishing expedition, and
                                 tile items s9ught are not reasonably calculated to lead to the
                                  discovery of admissible evidence.
                                 Further objection is made on the l!l'ounds that it seeks
                                 discoveiy of documt)nts and things protected under the
                                 attorney-client cotnmunications pi'ivllege, joint-defense/party
                                 communications privilege.         Otherwise, see documents
                                 pr(!duced by all other defendants herein.

63.      All insurance reports regarding the Incident in question.

         RESPONSE:               Lindamood objects .to this Request to the extent that it is overly
                                 broad, vague, not limited in fune or scope, lacks the del!l'ee of
                                 specificity required .under the Texas Rules .of Civil Procedure,
                                 and constitutes an impermissible fishing exped.!tion.
                                 Lindamood further objects to this Request to the extent that it
                                 seeks the production of documents and things acquired or
                                 developed subsequent to the incident upon which this suit is
                                 based and which were made in . connection with. the
                                 investigation and/ or in anticipation of the defense of the claims
                                 made in connection with this litigation.
                                 Subject to and without waiver of the foregoing oQjections and
                                 to the extent any such non-privileged documents. (Ir things
                                 exist and are in Lindamood's possession, pUstoey or control,
                                 Lindamood will prpduce.




LINDAMOOD PEMOLITION, INC. 'S OBJECTIONS .AND RESPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEST FOR PRODUCTION                                         Page 26
Oarcia- Both Judicial Dist,i'ct Cmirt; Harris County Cat.LS'O No; 3013·76550
64.      AU (!ocuments retie                                                            . . _kt~~(w
                                                            MICHAEi'.. A. MILLER
                                                            State Bar No, 141 Q06SO
                                                            mmiller@m!fpc.oom

                                                            THE MILLER LAW FIRM
                                                            1950 Turtle Creek Center
                                                            3811 Turtle Creek Efoulevard
                                                            Dallas, Texas 75219
                                                            (469) 916-2552
                                                            (469) 916-2555 fax

                                                            A'ITORNEYS FOR DEFENDANT
                                                            LINDAMOOD DEMOLITION, INC.



                                       CERTIFlCATE OF SERVICE

         l hereby certify that a true copy of Detenclant Lindamood Demolition, lnc.'s

Objections and Responses to Plaintiff Josefina Garcia, Individually and as

Representative of the Estate of Angel Garcia's First Requests for Production was served

on counsel of record for Plaintiffs as inclicated below on th.e 30th day of April 2014.

        Jason A. Gibson
        Jonathan D. Sneed
        Clifford D. Peel II
        THE GIBSON LAW FIRM
        2050 The Lyric Centre
        440 Louisiana
        Houston, Te;11as 77002
         Ilia CMRRI? 7013 1110 0001449(i7108




                                                           MiCHAEL A. MILLER




LINDAMOOD DEMOLITION, INC.'S OBJ.ECTIONS AND RESPONSES
TO PLAINTIFF GARCIA'S FIRST REQUEST FOR PRODUCTION                                         Page 28
Garcia - 801h Judicio1Distlrcc Courl, Harris County Cause No. 2013·76950
                                             CAUSE NO. 2013-76550
JOSEFINA GARCIA, Individually                                §               IN THE DISTRICT COURT OF
and. as Heir to the Estate of                                §
ANGEL GARCIA, Deceased; and,                                 §
ORBEl,INDA HERRERA as                                        §
Next.Friend of ASHLEY GARCIA                                 §
and BRYAN GARCIA, Minors                                     §
                                                             §
vs.                                                          §
                                                             §
                                                                                   HARRIS COUNTY, TEXAS
J.T. VAUGHN CONSTRUCTION LLC                                 §
d/b/a VAUGHN CONSTRUCTION;                                   §
MANHATTAN CONSTRUCTION CO., INC,;                            §
MANHATTAN I VAUOHN JVP;                                      §
TEXAS CUTTING & CORING IP;                                   §
TEXAS CUTTING & CORINO GP, INC.;                             §
and, UNDAMOODDEMOLIT!ON, INC.                                §                     BOTH JUDICIAL DISTRICT

             LINDAMOOD DEMOLITION, WC.'S OBJECTIONS AND ANSWERS
              TO PLAINTIFF GARCIA'S FmST SET OF 1NT£RROGA.TORl£S

TO:      Plaintiffs Josefina Garcia, Individually and.as Heit to the Estate of Angel Garcia,
         Deceased by and through her counsel of record. Jason A. Gibson, Jonathan D.
         Sneed, Clifford D. Peel U of THE Oll!SON LAW FIRM, 2050 The Lyric C~tre, 440
         Louisiana in Houston, Tex!Ul 77002.

         Defendant Lindamood Demolition, Inc. (hereinafter ''Lindamood") submits its

Objections       and Answers            to    Plaintiff Josefina         Garcia,    Individually   and   as

Representative of the Estate of Angel Garcia Deceased's (hereinafter "Plaintiff Garcia")

First Set of Interrogatories, pursuant to Rules 192, 193 and 197 ofthe Texas Rules of
Civil Procedure.
                                         GENERAL OBJEQTIONS
         Lindamood objects to Plaintiff Garcia's Fit11t Set of Interrogatories to the extent
that they exceed the allowable number of written interrogatories as eaqh discrete
subpart of these interrogatories is considered a separate interrogatory pursuant to
Rule 190.3{b)(3) of the Texas Rules of Civil Procedure.                                              EXHIBIT

                                                                                                   IT
LINDAMOOD DEMOLITION, INC. 'S OBJECTIONS AND ANSWERS
TO PLAINTIFF GARCIA'S FIRS1' SET OF INTERROGATORllllS                                               Pagel
Oarcia .. BothJuditla.I Disfircr Coun,, Harrls_ Coumy_Cause No. 2013·76550
                                       ANSWERS TO l?l'TERgOGATOIUES

1.        Identity each person who answered these Interrogatories, who assisted in
          answering, or provided information upon which the .answers to these
          interrogatories are based. FQl" each person, please provide. the person's name,
          address, telephone number, and job title or position.
          ANSWER:              Jake Lindamood, VP/Director of Operations of Lindamood
                               Demolition, Inc., 2020 S. Nursery in Irving, Texas provided the
                               answers to these lnteirogatories. He was assisted by counsel,
                               Michael)\. Miller.


2.        Please state what actions, if any, were taken to ensure Mgel Garcia was
          properly trained and qlJ,iillfied to do the work he was performfug on December
          3, 2013. Please include in your response the person or entity responsible for
          training Angel Gw;cia, 11.nd whether Angel G1U;cia actllally received .training,
          prior to or in preparation for his work on the Kyle Field renovation project site.
          ANSWER:             Defendant objects to use 1;>f the word 'ensure• as It implies certain
                              duties or obligations that are not apPlicable t9 Defendant.·
                              Defendant further objects to the extent ~ Interrogatory Is vague,
                              not JjJnlted In time, l!!ld assumes facts not in evidence that
                              Defendant had a duty to "ensure• b'aining for Angel Garcia.
                              Subject to and without waiving the aforementiqned objections,
                              Angel Garc.ia completed Safety 'l'tainlng for Operators of Skid Steer
                              in May 2013 through RDO Equlpnient Co. in Irving, Texas.. He
                              had worke!d.on a number of jobs. operating the skid steer on beltalf
                              of Lin.damood and had successfully performed a number of similar
                              operations at Kyle Field prior to the incident. He had received
                              training by or throµgh Undamood ·prior to the iJ:icld~t on how to
                              operate a skid steer, not overloading the skid steer, how to use a
                              handsaw, jacl                      assumes facts not in evidence that Defendant had such a duty to
                      provide "safety equipmeqt" and/ or "policies" to Angel Oarcia on
                      the date in question.

                      Subject to and without waiving the aforementioned objection,
                      Defendant would state that Angel Oarcil!. was provil!ed with safety
                      glasses, hardhat, a reflective/aafcty vest, glczyes, tace shields and
                      ear plugs, and was requirer,\ to we!U" .reinforced steel•tped work
                      ~~.       He atteQded weekly toolbox meetings conducted at
                      Llndamood's facilities as. well as oneite safety meetings conducted
                      by the general contractor. Safety was always a topic that was
                      included in the toolbox meetings. . Additionally, Linr,\amood
                      reviewed the Job Safety Analyses With the. workers, including
                      O~ia, prior to work beginning .at 'Kyle Field.


4.     Please state what actions, lf any, were taken to ensure· the concrete being cut
       and/or shaved on December 3, 2013 WOUld be supported by the Caterpillar
       Skid Steer Loader operated by Angei Garcia on the morning of December 3,
       2013.
       ANSWER:        Defendant    objects     to    this   Interrogatory     as     being
                      cornpound/mUltifa.rious and potentially !llisleading as worded and
                      vs,gue as. worded.      Subject to and without waiving the
                      aforementioned objection, Defendant reviewed the proper
                      demolition procedure for the activity in question on numerous
                      occasslons With Plaintiff and observed him prior t\'.l the .incident
                      demoing similar areas in the appropriate inanner. The itkld Steer
                      Loader used by Angel Garcia was to deflect the concrete being cut
                      away from the wall and lrito the basement.

5.     Does Lindamood contend Angel Oarcia did or failed to do· anything that caused
       or contributed to the lajurles made the basis of his cla.ima against you in this
       lawsuit? If so, please explain yolfr s,nswer in detail, including a specific
       description of each act or omission you contend Angel Oarcia committed, and
       identify by name, address, and phone number each individual who you believe
       has any personal knowledge of any ·fact that you believe supports your
       contention.
       ANSWER:       Discovery is in its infancy and lnvestigati6ns are ongoing.
                     Linl';\amood ·hail not yet fully aecertaini;l.d what caused or. may have
                     contributed to the decedent's iajurles. Further, Defendant objects
                     to the extent this Interrogatory calls for a narrative answer and·
                     therefore is over broad and harassing as worded.




LINDAMOOD DEMOLITION, INC. 'S OBJECTIONS AND ANSWERS
TO PLAINTIFF GARCIA'S FIRST SET OF INTERROGATORIES                                    P8ge3
                                        Cau••
Ooma - BOth Judloial Di&tlm Coil ... H"""' Caurily No. 2013·?6550
                            Suilject to and Without waiver of the foregoing,. it is Lindamood's
                            understanding that Angel Garcia disobeyed Llndamood's policy
                            and the Project's policy prohibiting. employees from working with
                            dete<>tible levels of Illegal and Illicit drugs, including marijuana.
                            Additionally, it is Lindamood'& understanding that Garcia was
                            perfol'tlrlng his work at the time 6f the Incident contrary to his
                            training and the procedures outlined !rt the Demolition Plan.

6.       Does Llrtdamood contend any entity other than llngel Garcia did or failed to do
         anything that caused or contributed to the cause of Angel Garcia's in.Juries? If
         so, please list the entities which you contep.d caused or contributed to the
         incident and explain the basis of your eonte!ltion.
         ANSWER:            No.


7.       List all U.S. Health and Safety Administra!1011 ("OSHA") violations,
         investigations, citations, warning letters or reports lnvolvlrtg LindamoOd for the
         last ten (10) years regatding: falls, death!I, or the Improper on-site operation of
         .construction vehicles, including but not limited to skid steer loaders or
         demolition.
         ANSWER:            Lindamood objects to this Interrogatory on the grounds that it is
                            OilerJy broad, it constitutes an lni.pormissible fishing eiepedition,
                            and seeks information which is irrelevant to the issues In this
                            lawsuit which is hot reasonably calculated to lead to the discovery
                            of admissible evidence.
                            Further objection is made on the grounds that the. burden of
                            deriVing or. ascertaining the answer Is substantially the sanie for
                            the Plaintiff as for LindamoOd.
                           Subject to and without waiver of the foregoing objections and
                           pursuant to Rule 197.2(c) of the Texas. Rules of Civil. Procedure,
                           please refer to the documents produced In responses to Plaintiff
                           Garcia's First Requestfor Production.

8.       Please identity any lawsuits filed against Lindamood 0r a subcontractor of
         Lindamood In the last ten (10) years involving a fall, the improper on·site use Of
         a construction vehicle, including but. ,not limited to a.kid steer loaders,
         demolition processes Qr falling concrete which caused. the personal Injury or
         death of an employee.
         ANSWER:           Lindamood objects to this Interrogatory to the extent that seeks
                           the disclosure of information that is overly broad, unduly



LINDAMOOD DEMOLITION, INC. 'S OBJECTIONS AND ANSWERS
TO PLAINTIFF GARCIA'S FIRST SET OF INTERROGATORIES                                        Page4
Garcia -BOU& Judi                            burdensome, is made for the purpose of harassment or
                            annoyance, and subjects Lindamood to unnecessaey expense.
                            Further, the bur.den of deriving or ascertaining the Answer to this
                            Interrogatory ls substantially the same for Plaintiff Garcia as It ls
                            for Lindainood. Defendant further objects to this Interrogatory ss
                            seeking information that is neither relevant 11or reasonably
                            cak;ulated. to lead to the dlscov11ry of ·admissible evidence. See
                            192.3 and 192.4, Texas Rules of Civil Procedure.

                            Subject to artd without waiver of the foregoing objections,
                            Lindamood has 110 personal knowledge of lawsuits filed against its
                            subcontractors.   No other lawsuits have been filed against
                            Lindamood.


9.       Please state the approval process for the proposed demolition which occurred
         on December 3, 2013. Please include in your answer which entities pr0posed
         the approved .demolition process, the names of the people Involved in the
         approval decision, artd when the approval took place.
         ~S"WER:            Lindamood objects to thll! .Interrogatory .to the elltent that overly
                            broad and exceeds the scope of discovery by calling for a written,
                            narrative response to matters which are more properly elicited in
                            the question-and-answer format o! an oral deposition. Further,
                            the term "approval process• is vague, ambigm>us and undefllled.

                            Further objection is made on the grounds that this Interrogatory
                            seeks the diiiclosure of trade secrets and proprietary information,
                            and constitutes an im~sible fishing expedition.
                            Subject to and without waiver of the foregoing objections,
                            Lindamood refers Plaintiff Garcia to· the contracts produced in
                            response to Request No. 2 ab                           Subject to and without wiilver of the foregoing objections, please
                           re!et to the lncident/InveStig!ltion Roport prepated by the Texas
                           A&M Unlversl1;y Police. FUrther,. Linda.mood is not aware of any
                           concrete falling on to the Skid Steer that was being operated by
                           Mr. Garcia at the: time of the Incident.

11.      Please describe any structural testing which was performed on Kyle Field and
         the area where Angel Garcia was working, b"fore the Incident occurred on
         December 3, 2013. Please Include in your answer the type and form of
         structural testing, who oonducted the strUctuial testing, the dates the
         structural testing was performed, and the outcome of the structural testing.
         ANSWER:           Lindamood has no personal knowledge on the structural testing
                           that has been done at Kyle Field, to the extent any was done.

12.      Please explain what actions, .if !lllY, Texas Gutting took to ensure that
         construction vehicles op~ratlng abov'e .the ground noor on the Kyle Field
         renovation project site were protected from falling off of the structure.
         ANSWER1           Lindamood is unaware of any Texas Ctittlng construction vehicles
                           being Involved in the incident.

13.      Please describe in detail the business structure of Texas Cutting fl?ld Its
         affiliates in relation to the Kyle Field renovation prqject. Please include ln your
         answer the contractual agreements and sub-contracting structure between
         Vaughn Construction, Inc., Manhattan IVaughn, JVP, Manhattan Construction
         Co., Lindamood Demolition. Inc., Texas Curb Cut, Inc., and Texas Cutting and
         Coring Group, inc. with regii.rds to the Kyle Field renovaticm project.
         ANSWER:           Unlmown as to Texas cutting. As for Undamood,·Lindamood Is a
                           domestic for-profit corporation doing business in Texas.

14.      Please describe In detail any duties or rel!ponsibilities of any ~d that Texas
         Cutting and/or any of Texas Cutting's emp!Oyees ri:iay have had or assumed for
         any safety-related policies, procedures, studies, or programs that directly or
         indirectly applied to Lindamood Demolition, Inc. dunng tile ~yle Field
         renovation project.
        ANSWBR:            Lindamood objects to this Interrogatory on the grounds that it is
                           overly broad and ambiguous, and ex¢eeds the scope of discovery
                           by calling for a written, narrative response to matters which ate
                           more properly elicited in the question-and-answer format of an
                           oral deposition.



LINDAMOOD DEMOLITION, INC;'S OBJECTIONS AND ANSWERS
TO PLAINTIFF GARCIA'S FIRST S)!:T OF INTERROGATORl.ES                                 Page6
Garcia -BOth Judicial DL!tlrcl Cow1, Harris County Co.use No. 20l3·1dS5tf
                             Subject to and without waiver of the foreg()ing objections and
                             pursuant to Rule 19'7.2(c) of the Texa11 Rules of Civil Procedure,
                             please refer to the contract between Lindamood s.nd Te>!as Cutting
                             & Coring LP, produced herein. Otherwise, Defendant Lindamood
                             unde~stands that Texas Cutting was respon!Uble for the safety of
                             their own employees working on the job site.

15,      Please identify the persons or entities responsible for managing and/or
         conducting the cutting and shaving of concrete at the Kyle Field renQVation
         project site on De~ember 8, 2018.
         ANSWER:            Linda!nood objects to this Interrogatory to the extent that it is
                            overly broad in, .tbat the time period in question I# not specified,
                            and vague as the term "nuulaging" is not defi.ned,
                            Subject to and without waiver of the foregolne objections,
                            Lindamood and its employees were responsible for the demolition
                            of the concrete in .'11lestion at the time of the accident. Lindamood
                            had suboontra                              properly elicite(! In the questlon-an4-answer format of an oral
                              deposition.

                              Further obj.ection is made on the grounds that this Interrogatory
                              seeks the discovery of matters protected by the attorney-client and
                              attorney work-product and joirtt defense privileges.
                              Subject to and without w!Uver of the foregoing objections:
                              Jtilke Lindamood, VP/Director of Operations
                              Andy McElvain, Superintendent

                              Further, Lirtdiuliood understan(!s the Texas A&M University Police
                              conducted an investigation. of the Incident in question. Further,
                              pureuant to Rule 197.2(c) of the Texas Rulell of Civil Procedure,
                              please refer to the lncldent/lnvestigation Re.port prepared by the
                              Texas A&M University Police already produced herein' Lindamood.
                              also understands that OSHA is conducting some type of
                              Investigation, but as of this report has not completed any tjlpe of
                              report.


18.       Please state all reme                            to Rule l 90.3(b)(3) of the Texas Rules of Civil Procedure and
                            further because it is potentially misleading as written and
                            therefore harassing.     Subject to and without waiver of the
                            foregoing objections, none.


20.      Please identify eVeiy worker who has beeri injured on the job since the Kyle
         Field renovation project began, including a description of the injury and the
         date ofeach lnj).liy,

         ANSWBR1            Lindamood objects to this Interrogatoey to the extent that it
                            exceeds the allowable number of written interrogatories pmsuant
                            to Rule 190.3(b)(3) of !he Texas Rules ot(11vll Proced~re.

                            Lindamood fu.rther. objects to this Interrogatory to the extent_ !hat
                            it is overly broad, vague and not limited irt time or scope. Further,
                            the burden of deriving or asceruiining the answer is substantially
                            the same for the Plaintiff Garcia as for LindaIJ:lOOd,

                            Subject to and without waiver of the foregoittg objections,
                            Lip.damood does nc;it)mow "every worker" who hi!.& been injured on
                            the job since the Kyle Field renovation project began. Mr. Garcia
                            was the only Lindamood employee injured on this project up until
                            the time of the Incident in question.


21.      The name of all trade l!.ssociatlons of which Texas Cutting is a member.
         ANSWER:            LindamQod objects to this lnterrogl!.toiy to the extent that it
                            exceeds. the allowable num'1er of written interrogl!.tories pursuant
                            to Rule l 9Q.3(b){3) of the Texas Rules of Civil Procedure;

                            Subject to and without waiver of t)te foregoing objections,
                            Lindamood has no lmowledge of which trade associations Texas
                            Cun!ng is a member.

22.      Plc"9e identify the name of Angel Garcia's diteot supervisor at the time of his
         death, Including the name ofthe person's empl(iyer and their job title.
         ANSWE_R;           Lindamood objects to this lnterrogatoiy to the extent thl>.t it
                            exceeds the allowable number of written interrogl>.tories pursuant
                            to Ruic 190.3(b)(3) of the Texas Rules of Civil Procedure.

                            Subjeot to and without waiver of the foregoing objections, Andy
                            Mclmvain, Superintendent with Lindamood Demolition, !no. was
                            Angel Garcia's imtnediate supervisor on December 3, 2013.



LINDAMOOD DEMOLITION; INC.'B OBJECTIONS AND ANSWER8
TO PLAINTIFF GARCIA'S FJRaT 8ET OF INTERROGATORIES                                        Page9
Garc4l- 80th. Jttdtcial Dl.sflrct Court1 #curia qoun1y Cause No. 20i3·765So
23.      Please identify every person or entity (Including Insurers), to your lmowledge,
         that has participated in or conc\ucted an investigation regarding the incident in
         question.

         ANSWER:            Lindamood objects to this lnterrogatoiy to the e1Ctent that it
                            exceeds the allowable number 0£ written interrogatories pursuant
                            to Rule l 90.3(b)(3) of the Teicas Rules of Civil Procedure.
                            Linde.mood objects to this lntertogatoryto the ell.tent that it overly
                            broad, not limited in scope, and exceeds the scope of discovery by
                            calling for a written, narrative response to matters which are more
                            properly elicited in the question-and-answer fonnat of an .oral
                            deposition.

                            Further objection is made on the grounds that this Interrogatory
                            seeks the discoverr of matters protected by the attorney-client and
                            attorney work-product privileges.

                            Lindamood further objects t!> thl.il lntertogawrr on the grounds
                            that it ill duplicative, burdensome, and the burden of deriving or
                            ascertaining the answer in connection with the Kyle Field Project
                            ls·substantlally thi; same for Plamtifl' Garcia as for Lindamood.

                            Subject to and without wal'ver of the foregoing objectlcms, please
                            refer to Answer No. 17 above.




                                                              MICHAELA. MILLER
                                                              St!lte l\i&r No. 14100650
                                                              mmiller@tmifpc.com
                                                              T!JEMILWR LAW FIRM
                                                              1950 Turtle Creek Center
                                                              3811 Turtlc Creek B011levard
                                                              Dalla11, Texas 75219    ·
                                                              (469) 916-25!;2
                                                              (4691 916-25.55 fax

                                                              ATI'ORl'IEYS FOR DEFENDA!llT
                                                              LINDAMOOD DEMOLITION, INC.




LINDAMOOD DEMOLITION, rnc.•s OBJECTIONS AND ANSWERS
TO PLAINTIFF GARCIA'S FIRST SET OF INTERROGATORIES                                           Page 10
Garcia ... BOrh Judiclal .OWtll:ct COW1,.1Jwria Co14nty ~e No; ·aoJ3~'16$50
                                       CltRTIFlCATE Oil' SERVICE

         I hereby certify that a true copy of Defenda.nt Lindamood Demolition, lnc!s
Objections        and Answers to Plairttift' Josefina Garcia, Individually and as
Representative of the Estate Of Angel Garcia's First Set of lnterrogatorles was seived
on counsel of record for Plaintiffs as indicated below on the 30th day of April 2014.
         Jason A. Gibson
         Jonath~ D. Sneed
         Clifford D. Peel II
         THE GIBSON LAW Fl~M
         2050 The Lyric Centre




                                                            ~i\~Nt/
         440 Louisiana
         Houston, Texas 77002
         Ilia CMRRR 70131710 0001 4496 71011




                                                            MICHAEL A. MILLER




UNDAMOOD DEMOLITION, INC.'S OBJECTIONS AND ANSWERS
TO PLAINTIFF GARCIA'S FIRST SET OF INTERROGATORIES                               Pago 11
Owcia -80t'1 Judicial DUiUrct. Court, Harria Countv Couse No. 2013-76550
                                        CAUSE NO. 2013·76550

JOSEFINA GARCIA, Individually                           §                 IN THE DISTRICT COURT OF
and as Heir to the Estate of                            §
ANGEL GARCIA, Deceased; and,                           §
ORBELINDA HERRERA as                                   §
Next Friend of ASHLEY .GARCIA                          §
and BRYAN GARCIA, Minors                               §
                                                       §
vs.                                                     §
                                                                               HARRIS COUNTY, TEXAS
                                                       §
J.T. VAUGHN CONSTRUCTION LLC                           §
d/b/a VAUGHN CONSTRUCTION;                             §
MANHATTAN CONSTRUGTION CO., INC.;                      §
MANHATTAN I VAUGHNJVP;                                 §
TEXAS CUTTING & CORING LP;
                                                       §
TEXAS CUTTING & CORING GP, INC.;                       §
                                                       §                      BOTH JUDICIAL DISTRICT
and, LINDAMOOD DEMOLITION, INC.

                                               VERIFICATION
STATE OF TEXAS

COUNTY OF DALLAS

       BEFORE ME, the undersigned authoritY, on this day personally appeared Jake
Lindamood, VP /Director of Operations, known to me to be the person whose name is
subscribed to the foregoing mstrument, and after being by me first duly swom upon
his oath deposes and says tbat li.e is authorized to make this verification, that has
reviewed the answers in the foregoing Defendant Ljndamood Demolition, lnc.'s
Objections ancl Answers to Plaintiff's First Set of l11ierr.Y t. &¥1 uAJ
                                                   ~.
                                                            ' ..' ' N'.•.T.ll:D·. /3,
                                                        R'i'SP                    NAME
                                                                                      t{p/Y?
                                                     NOTARY COMMIS$ION ExPIRES




           VERIFICATION TO LINDAMOOD'S ANSWERS TO .INTERROGATORIES
                Garcla - BPtli Judicial Distircf Court, Harris Cot;.ntg Causl!' No. 2013-'76550